19-11199-mew            Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                       Main Document
                                                 Pg 1 of 144


    Abhilash M. Raval                                                          Fabiana Y. Sakai1
    Lauren C. Doyle                                                            MILBANK LLP
    Dennis C. O’Donnell                                                        Rua Colômbia, 325
    MILBANK LLP                                                                CEP 01438-000
    55 Hudson Yards                                                            São Paulo, SP, Brazil
    New York, NY 10001                                                         +55 11.3927.7781
    (212) 530-5000

    Counsel for the Petitioner

    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

                                                                           )
    In re:                                                                 )     Chapter 15
                                                                           )
    USINA DE AÇÚCAR SANTA TEREZINHA                                        )     Case No. 19-11199 (MEW)
    LTDA., et al.,                                                         )
                                                                           )     (Joint Administration Requested)
                                                                       2
                        Debtors in a Foreign Proceeding.                   )
                                                                           )

                  DECLARATION OF ANDREW B. JÁNSZKY, FOREIGN
               REPRESENTATIVE, IN SUPPORT OF (I) VERIFIED PETITION
               FOR RECOGNITION OF FOREIGN MAIN PROCEEDING AND
             RELATED RELIEF; AND (II) MOTION FOR PROVISIONAL RELIEF

                   I, ANDREW B. JÁNSZKY, an individual over the age of 18, pursuant to 28

U.S.C. § 1746, hereby declare under penalty of perjury as follows:

                   1.       I am a restructuring consultant for, and designated representative of, each

of the above-captioned foreign debtors (the “Foreign Debtors” and, collectively with their direct

and indirect subsidiaries and their holding company Santa Terezinha Participações S.A. (“UST

Holding Company”), the “Company” or the “UST Group”).3 Each Foreign Debtor is the subject


1
       Not admitted to practice in the United States District Court for the Southern District of New York.
2
       The Foreign Debtors in these chapter 15 cases (these “Chapter 15 Cases”) are: (i) Usina de Açúcar Santa
       Terezinha Ltda. (“UST”); and (ii) USACIGA – Açúcar e Álcool e Energia Elétrica Ltda. (“USACIGA”).
3
       The other entities that comprise the UST Group are not Foreign Debtors. A list of the UST Group entities that
       commenced the RJ (as defined herein), along with the Individual Guarantors (as defined herein), are listed on
       Exhibit A hereto.



                                                         44433.00001
19-11199-mew         Doc 4     Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                             Pg 2 of 144


of the recuperação judicial proceedings (collectively, the “Brazilian Proceeding” or the “RJ”)

filed on March 22, 2019, and currently pending before the 4th Civil Court in the city of Maringá,

State of Paraná, Brazil (the “Brazilian Court”).

                                   PURPOSE OF DECLARATION

                2.       On March 15, 2019, I was duly appointed as the foreign representative of

each Foreign Debtor by resolution of its shareholders adopted at general shareholders meetings

(the “Shareholder Consent”), as thereafter reflected in an engagement letter dated March 23,

2019 (the “Engagement Letter”). (A copy of the minutes, certified by UST’s and USACIGA’s

respective Secretaries, reflecting (in an English translation) the adoption of the Shareholder

Consent, is attached hereto as Exhibit B.)

                3.       I submit this Declaration in support of: (i) the Verified Petition for

Recognition of Foreign Main Proceeding and Related Relief (the “Verified Petition” and,

together with the Voluntary Petition Forms for each Foreign Debtor filed at [ECF No. 1] in each

Chapter 15 Case, the “Petition”); and (ii) the Motion for Provisional Relief Pursuant to 11 U.S.C.

§§ 1519, 1520, 1521(a)(7), 105(a) and 362 (the “Provisional Relief Motion”).4 The Petition and

Provisional Relief Motion are being filed simultaneously herewith on the date hereof (the

“Petition Date”). I have reviewed the Petition and Provisional Relief Motion and have

knowledge of the matters set forth therein, and, if called upon, could and would competently

testify to all matters set forth herein and in the Petition.

                4.       Except as otherwise indicated, all facts set forth in this Declaration (i) are

based upon my personal knowledge; (ii) are based upon information supplied to me by members




4
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Verified
    Petition or the Provisional Relief Motion.



                                                        2
19-11199-mew        Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03             Main Document
                                          Pg 3 of 144


of the Foreign Debtors’ management and professionals or learned from my review of relevant

documents; or (iii) reflect my opinion based upon my experience and knowledge of the

Company’s industry, operations, and financial condition.

                            BACKGROUND AND CREDENTIALS

               5.      I was appointed and retained as a restructuring consultant by the Foreign

Debtors pursuant to a shareholder consent and the engagement letter. I have been a practicing

attorney since 1977, and until November 2016, I served as the head of the Latin America

Practice Group of Milbank LLP (“Milbank”), as well as managing partner of its São Paulo

office. Before that, I was the head of Shearman & Sterling’s Capital Markets Group, ran its

Latin American Group, and opened and managed its São Paolo office.

               6.      My principal activity has been New York law-based advice in the areas of

restructuring, capital markets, M&A, financing transactions, and corporate governance. I speak

English, Portuguese, Spanish, and French, among other languages.

               7.      I spent more than a quarter of my career in and around the

restructuring/bankruptcy area, including more than eight years in Shearman & Sterling’s

Restructuring Group (as Deputy Head of that group for part of that time). I have also

participated in countless in-court and out-of-court restructurings in the United States, Brazil, and

elsewhere.

               8.      I recently represented Vitro, the Mexican bottle and glass producer, in its

multi-year restructuring pursuant to Mexican and United States (chapter 15) proceedings and Gol

Linhas Aéreas Inteligentes S.A (“GOL”), Brazil’s largest airline and a NYSE-listed company, in

an exchange offer of unsecured bonds for secured bonds in the context of GOL’s efforts to

restructure its funded indebtedness. In addition, I have been involved in the chapter 11




                                                 3
19-11199-mew         Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03            Main Document
                                           Pg 4 of 144


proceedings of scores of companies, including Penn Central, Southland (7-Eleven), Western

Union, Seaman’s Furniture, and Majik Markets, among others.

               9.       In the two years since my departure from Milbank, I have served on the

board of directors of GOL and as a member of its Audit, Governance, and Financial Policies

Committees, and as a member of a special committee charged with investigative and remediation

efforts as to corporate practices. I also serve on the board of directors of Netshoes, a Brazilian

e-commerce company with shares listed on the NYSE, where I have been named to the Audit,

Corporate Governance, and Compensation Committees. In addition, I have served as the board

of directors observer for lenders to a Brazilian alternative energy company. Finally, I have been

asked to serve on special committees formed by the boards of directors of several

Brazilian companies listed on the São Paulo stock exchange, where the role of the committees

has been to oversee, without interference by, or influence from, management or controlling

shareholders, independent investigations by outside counsel and forensic specialists of

allegations of corruption.

                                  FACTUAL BACKGROUND

A.     The Company’s Business

               10.      The Company was founded in the early 1960s when the six Meneguetti

brothers, along with their sister, Terezinha, and her husband, opened a sugar mill in the district of

Iguatemi, in the city of Maringá, which is in the southern region of Brazil.

               11.      From the late 1970s through the early 1990s, the Company embarked on

an ambitious expansion of its manufacturing facilities, both organically and by acquisitions, in

the southern region of Brazil, including the acquisition of its operating units Paranacity,

Tapejara, and Ivaté.

               12.      In the early 2000s, to enhance its competitive advantages, the Company


                                                 4
19-11199-mew          Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03                    Main Document
                                            Pg 5 of 144


invested in: (i) logistics terminals with storage facilities for sugar and grains as well as

calcareous soils, fertilizers, and liquids (inflammables and others); and (ii) an interconnected

highway-railway terminal in the city of Paranaguá, State of Paraná, Brazil. From the early 2000s

through 2013, the Company acquired five additional industrial and agricultural operating units in

the region (São Tomé, Rondon, Cidade Gaúcha, Umuarama, and Moreira Sales) and completed

its first greenfield project (Terra Rica). Today, the Company consists of 11 industrial and

agricultural operating units (including the original Maringá unit) and one logistics operating unit,

all of which are located in the State of Paraná in the southern region of Brazil. The Company

also has a pre-operational industrial and agricultural unit in the city of Eldorado, State of Mato

Grosso. A map depicting the Company’s geographic operations is attached hereto as Exhibit C.

                13.      The Company has become one of the leading providers of sugar and

ethanol products in Brazil. It is the largest sugar and ethanol producer in the southern region of

Brazil, as well as a major producer and seller of sugarcane-based bioelectricity. The Company is

also among the world’s largest exporters of sugar (in the form of very high polarity sugar5—

known as “VHP” in the international commodities markets), exporting its sugar products to 25

countries on five continents. The Company has also obtained the international sustainability

certification, VIVE, attesting to the sustainability of its agricultural and manufacturing activities

according to international standards.

                14.      The Company’s four product lines are: (i) very high polarity sugar;

(ii) anhydrous ethanol; (iii) hydrated ethanol; and (iv) bioelectricity (which it generates from

sugarcane biomass and sells to Brazil’s National Interconnected System, the country’s electrical




5
    Very high polarity sugar, or “VHP,” is essentially raw sugar with a very high sucrose content. The Company
    exports its VHP to countries worldwide for the production of refined sugar.



                                                      5
19-11199-mew           Doc 4    Filed 04/18/19 Entered 04/18/19 16:07:03                    Main Document
                                              Pg 6 of 144


grid. In addition to producing and selling sugar, ethanol, and bioelectricity, the Company has a

controlling interest in Paraná Operações Portuárias S.A. (“PASA”), which owns and operates a

terminal at a major logistics port in the South of Brazil (the “Paranaguá Port”) at which the

Company maintains three warehouses to support its global distribution efforts.

                 15.      The Company employs over 11,000 employees (including 180 in its

Maringá headquarters and 2,600 at its largest sugar cane plant in Tapejara), which makes it one

of the top five Brazilian agricultural companies by headcount. The Company’s harvest areas

span 273,000 hectares,6 or 1,054 square miles (which is roughly three-and-a-half times the size

of New York City), with a crushing capacity of 21,000,000 tons of sugarcane per harvest (which

corresponds to the production of 2.2 million tons of sugar per harvest,7 equivalent to the annual

recommended amount of sugar consumption by more than 121.5 million people), and 445 cubic

kilometers, or 445 million mega liters, of ethanol per harvest8 (which is enough supply volume

of ethanol to fill the tanks of more than 8 million cars). The Company produces enough

bioelectricity in each harvest to power 160,000 Brazilian households for one year.

                 16.      For the year ended December 31, 2018,9 the UST Group’s consolidated

gross revenue totaled approximately R$2,456.6 million (USD$673.0 million),10 of which

approximately R$1,300 million (USD$356 million) and R$1,155.2 million (USD$316.3 million)

were attributable, respectively, to (i) the export of sugar and (ii) sales to the Brazilian market of



6
     The Company does not own most of the land on which it grows the sugarcane crops, but rather operates in
     partnerships with landowners.
7
     This corresponds to approximately 65% of the Company’s revenues from the harvest.
8
     This corresponds to approximately 35% of the Company’s revenues from the harvest.
9
     The financial data presented herein, for the year ended December 31, 2018, has not been audited by the
     Company’s independent auditors and was prepared by the Company’s management on a consolidated basis.
10
     References to U.S. dollar amounts in this Declaration are approximations based on an exchange rate of
     R$3.6513/USD$1.00 as of January 31, 2019.



                                                        6
19-11199-mew                 Doc 4         Filed 04/18/19 Entered 04/18/19 16:07:03                                         Main Document
                                                         Pg 7 of 144


mainly ethanol, and to a lesser extent, (iii) bioenergy. For the same period, UST Group had

EBITDA of approximately R$557.0 million (USD$152.5 million) and net losses of R$220.8

(USD$60.5 million).

B.         Organizational Structure

                       17.         A chart showing UST Group’s organizational structure is attached hereto

as Exhibit D and copied below.




  Notes
                                                                                                                          Key
  1.    Referred to herein as “STP” or “Parent Holding Company”
  2.    The Company was founded by and is owned by members of the Meneguetti family in the city of Maringá,               ◊ Parent Holding Company
       state of Paraná, Brazil. Individual ownership of the Parent Holding Companies is not reflected in this chart.      ⌂ Subsidiary with financials
  3.   The Parent Holding Companies’ direct ownership of UST (i.e., not through their interests in UST Holding Company)   consolidated into STP’s financial
       totals 15.22%.                                                                                                     statements
  4.   The Parent Holding Companies, through their direct interests in UST Holding Company, own the following indirect    ▲ Individual Financial Statements
       interests in UST, and by extension, USACIGA:
               • JL Participações e Comércio Agropastoril S.A.= 25.77%;
               • Iguatemy Participações e Comércio de Produtos Agropastoril Ltda. = 17.30%;
               • IMEF – Participações e Comércio de Produtos Agro Pastoril Ltda. = 14.41%;
               • Participações e Agropecuária M.M. Ltda. = 10.17%;
               • Hemfil Participações e Comércio de Produtos Agropastoril Ltda. = 9.50%
               • Amefil Participações e Comércio Agropastoril S.A. = 7.63%.
  5.   In addition to its 84.78% interest in UST, UST Holding Company holds a 33% interest in Maringá Armazéns,
       a storage facility unrelated to UST’s business.




                                                                             7
19-11199-mew          Doc 4    Filed 04/18/19 Entered 04/18/19 16:07:03                 Main Document
                                             Pg 8 of 144




                18.      As reflected in the chart, UST Holding Company,11 a Brazilian closely

held corporation, is controlled by six holding companies, each of which is owned by the

descendants of the founding Meneguetti family. UST Holding Company directly owns 84.78%

of the interests in Foreign Debtor UST; the remaining 15.22% is directly held by the six

Meneguetti family holding companies.

                19.      Foreign Debtor UST: (i) directly owns 100% of the interests in Foreign

Debtor USACIGA; (ii) directly owns 11 industrial and agricultural operating units (Paranacity,

Tapejara, Ivaté, Iguatemi, Maringá, Terra Rica, São Tomé, Rondon, Cidade Gaúcha, Umuarama,

and Moreira Sales) and the logistics operating unit (Paranaguá); (iii) indirectly, through

USACIGA, owns 100% of the interests in Usina Rio Paraná S.A., which owns a pre-operational

industrial and agricultural unit in the city of Eldorado, State of Mato Grosso; and (iv) directly or

indirectly owns significant interests in other entities, including: (a) a 64.16% interest in CPA

Trading S.A. (a sugar and ethanol storage/logistics company); (b) a 62.15% interest in CPLPar

Holding S.A. (a non-operational ethanol logistics company); (c) a 53.10% interest in Álcool do

Paraná Terminal Portuário S.A. (an ethanol exports storage/logistics company); and (d) as

described above, a 48.45% interest in PASA (of which Foreign Debtor USACIGA separately

owns an additional 14.70%). While UST has significant interests in the companies described in

item (iv) above, UST does not control them and, therefore, for accounting purposes, does not

consolidate their results of operations as subsidiaries in UST’s financial statements. Instead,

UST accounts for these companies as investments.




11
     UST Holding Company also holds a 33% interest in Maringá Armazéns, which is not affiliated with the UST
     Group.



                                                      8
19-11199-mew           Doc 4     Filed 04/18/19 Entered 04/18/19 16:07:03                      Main Document
                                               Pg 9 of 144


                 20.       Each of the Foreign Debtors is organized under the laws of, and maintains

its principal place of business in, Brazil. The Foreign Debtors maintain a registered office and

principal place of business in the city of Maringá, State of Paraná, Brazil. The Company’s

operations are managed on a global basis by a board of directors and executive officers in

Maringá, and all personnel with oversight responsibilities for the Company’s Brazilian

operations are located there. The Foreign Debtors do not have a domicile in the United States.

C.      Prepetition Capital Structure

                 21.       Based on the unaudited consolidated financial information prepared by

UST’s management, as of December 31, 2018, the Company’s total assets were R$5,594.1

million (USD$1,532.1 million) and total liabilities were R$5,111.9 million (USD$1,400 million).

As of the same date, the Company’s total financial indebtedness was R$4,173.6 million

(USD$1,143.0 million).

                 22.       As of January 31, 2019,12 the Company’s total financial indebtedness was

R$3,979.89 million (USD$1,090.0 million). The chart attached hereto as Exhibit E summarizes

the Company’s outstanding indebtedness as of January 31, 2019, grouping such indebtedness

into the classes of claims contemplated by the Brazilian Restructuring and Bankruptcy Law.

        1.       Export Prepayment Facilities

                 23.       The vast majority of the Company’s financial indebtedness arises from

various export prepayment agreements13 entered into between the Company, and various bank

lenders (the “EPAs”). The Company has 21 EPAs with 20 different banks. Of these, there are



12
     This is the same reference date used by the RJ Debtors to present information related to their financial
     indebtedness in the RJ Proceeding.
13
     Export prepayment agreements are financing facilities, which are widely used by exporters in Brazil
     (especially in the sugar and ethanol sectors), the proceeds of which are generally required to be used in
     connection with the export of commodities.



                                                          9
19-11199-mew            Doc 4     Filed 04/18/19 Entered 04/18/19 16:07:03                         Main Document
                                               Pg 10 of 144


two syndicated EPAs and 19 bilateral EPAs. The majority of these EPAs are governed by New

York law; the balance are governed by Brazilian law. Eighteen of the EPAs (the two syndicated

EPAs and 16 of the bilateral EPAs) (the “Restructured EPA Facilities” and, the lenders

thereunder, the “Restructured EPA Lenders”) were the subject of a prior restructuring in 2016

(the “2016 Restructuring”) as described more fully below.

                  24.       In general, the Restructured EPA Facilities are secured by (a) the “Pooled

Export Collateral,” which consists of the applicable obligors’ interests: (i) under all “Assigned

Export Contracts” (but only to the extent currently assigned) and all related invoices, accounts,

insurance proceeds, tax refunds, as well as all documents and instruments with respect to goods

shipped thereunder; (ii) all “Collection Accounts”14 and all cash from time to time credited

thereto or deposited or held therein; and (iii) all proceeds, supporting obligations, products,

substitutions and replacements of, for, or relating to, any of the foregoing; and (b) the “Shared

Collateral,” which consists of various types of security interests, including (i) mortgages

covering approximately 400 real estate properties, (ii) fiduciary sale agreements15 relating to

certain equipment and machinery, and (iii) fiduciary assignment agreements relating to certain

other assets, such as receivables of co-generation of energy and future receivables from claims

against the Brazilian government, as well as any cash received in the above-mentioned fiduciary

sales. The non-Restructured EPA Facilities are also secured, as the case may be, by certain other



14
     Collection Accounts are accounts into which receivables related to any “Assigned Export Contract” are to be
     deposited for the benefit of Restructured EPA Lender.
15
     Fiduciary sales and fiduciary assignments are common collateralization mechanisms in Brazil. In a fiduciary
     sale, a debtor assigns title to, and the “indirect possession” of, specific assets to a lender to serve as security for
     the repayment of a loan. A fiduciary assignment is similar and involves an assignment of specific rights
     relating to assets. In either case, the debtor retains “direct possession” of the property interest during the life of
     the loan but does not regain legal title until the loan is repaid. Claims secured by fiduciary sales and
     assignments are not subject to the RJ, and therefore holders of such sales and assignments may exercise
     remedies with respect to their collateral notwithstanding the occurrence of the RJ.



                                                            10
19-11199-mew           Doc 4     Filed 04/18/19 Entered 04/18/19 16:07:03                      Main Document
                                              Pg 11 of 144


collateral, including (i) fiduciary sales of real estate, equipment and machinery, (ii) fiduciary

assignments of any cash received in the above-mentioned fiduciary sales, (iii) certain other

export contracts and receivables thereunder, and (iv) liens on sugar cane crops.

        2.       Other Secured and Unsecured Financings

                 25.       The Company is also party to certain other secured and unsecured

financing arrangements, including 10 “N.C.E. Facilities” (Nota de Crédito à Exportação)16 and

“C.C.E. Facilities” (Cédula de Crédito à Exportação) 17 that were also subject to the 2016

Restructuring (together with the Restructured EPA Facilities, the “Restructured Debt” and the

lenders party thereto, including the Restructured EPA Lenders, the “Restructured Lenders”).

The N.C.E. and C.C.E. facilities are governed by Brazilian law and are secured by the Shared

Collateral described in paragraph 24 supra. In addition, the Company is party to various other

agreements that were not subject to the 2016 Restructuring, including certain A.C.C.

(Adiantamento sobre Contrato de Câmbio), or Advance on Foreign-Exchange Contracts,18




16
     N.C.E. (Nota de Crédito à Exportação), or Export Notes, are Brazilian real- or U.S. dollar-denominated credit
     lines designed to incentivize export transactions by granting certain tax benefits to export companies in Brazil.
     Funds raised under N.C.E. and C.C.E. facilities are applied to the production of goods to be exported, as well
     as in connection with supportive and complementary activities related to export transactions. The borrower
     must prove that products have been exported; otherwise, the tax benefits are revoked.
17
     C.C.E. (Cédula de Crédito à Exportação), or Export Notes, like the N.C.E., are credit lines, denominated in
     either Brazilian reais or U.S. dollars, designed to incentivize export transactions by granting certain tax
     benefits to export companies in Brazil.
18
     A.C.C. (Adiantamento sobre Contrato de Câmbio), or Advance on Foreign-Exchange Contracts, are foreign
     currency-denominated credit lines, pursuant to which a financial institution advances, in Brazilian reais, the
     equivalent of any foreign currency purchased by the borrower (usually U.S. dollars). This arrangement is
     designed to incentivize export transactions by granting tax benefits to export companies in Brazil. The
     borrower receives funds in advance of shipments, but must prove that products were exported in order to
     benefit from the tax exemption. Some of these A.C.C. agreements have been refinanced into ordinary
     unsecured loan agreements.



                                                         11
19-11199-mew           Doc 4     Filed 04/18/19 Entered 04/18/19 16:07:03                      Main Document
                                              Pg 12 of 144


Prorenova facilities,19 FINAME facilities (equipment financing facilities),20 Working Capital

(Capital de Giro) facilities,21 PESA facilities,22 Securitization facilities,23 and C.C.R. facilities

(Cédula de Crédito Rural), or Rural Notes.24 The FINAME facilities are secured by the

equipment being financed. Certain of the Working Capital, C.C.R., PESA and Securitization

facilities are secured by certain mortgages.

                 26.       Lastly, the Company is party to certain advance payment agreements with

various counterparties. These advance payment agreements oftentimes are secured by a lien on,

or fiduciary assignment of, customer receivables, and, in some circumstances, the Company’s

sugarcane and sugarcane root.

                 27.       Foreign Debtor UST is either a borrower or guarantor on substantially all

of the Company’s funded indebtedness.25 Foreign Debtor USACIGA is also a guarantor on a

number of the financings. In addition, certain affiliates of the Company (including the Individual


19
     Prorenova is a program of the Brazilian Development Bank (BNDES) created to incentivize the production of
     sugarcane. It consists of Brazilian real-denominated credit lines, which proceeds are used to finance the
     renovation of old sugarcane farms and the expansion of the cultivated area. Under the Prorenova program,
     certain financial institutions selected by BNDES are authorized to grant financing to companies using BNDES
     funds.
20
     FINAME agreements are Brazilian real-denominated credit facilities funded by BNDES to finance the
     acquisition of capital assets, such as equipment. Under the FINAME program, certain financial institutions
     selected by BNDES are authorized to grant financing to companies using BNDES funds. FINAME
     agreements are usually secured by the asset that is being financed and are commonly used by companies in
     various industries in Brazil.
21
     The Capital de Giro (working capital) facilities are financing agreements for working capital purposes, which
     are usually short term.
22
     PESA, or Special Asset Sanitation Program, is a program of the Brazilian National Monetary Committee
     (CMN), which allows for rural production companies to renegotiate existing financial debt with financial
     institutions (as per the terms and conditions set forth in applicable law), under more favorable conditions than
     those practiced by the market.
23
     Securitizations are financing agreements that the Company entered into with Banco do Brasil and are similar in
     nature to the the PESA facilities.
24
     C.C.R. (Cédula de Crédito Rural), or Rural Notes, are Brazilian real-denominated credit lines that are
     available to either legal entities or individuals who develop rural activities.
25
     UST’s indirect wholly owned subsidiary, Usina Rio Paraná, is also in some circumstances a borrower under
     the Company’s indebtedness.



                                                         12
19-11199-mew           Doc 4    Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                             Pg 13 of 144


Guarantors), are guarantors under the UST Group’s financing arrangements. Of the Company’s

total financial indebtedness, R$326.8 million (USD$89.5 million) 26 is believed by the Company

to be secured, or at least partially secured.

        3.       Other Indebtedness

                 28.      As of January 31, 2019, the Company also had ordinary course and trade

debt of approximately R$63.9 million (USD$17.5 million). As of the same date, the Company

had a small amount of labor and tax claims, which in the aggregate total R$28.9 million

(USD$7.9 million).

                 29.      The chart attached hereto as Exhibit E summarizes the RJ Debtors’

outstanding indebtedness as of January 31, 2019 (a small percentage of which relates to

obligations owed solely by the Individual Guarantors), grouping such indebtedness into the

classes of claims contemplated by the Brazilian Restructuring and Bankruptcy Law: (a) “Labor”

(which refers to certain employee, wage, benefit and labor claims), (b) “Secured” (which refers

to that portion of the RJ Debtors’ total obligations believed to be secured, excluding fiduciary

assignments and sales), (c) “Unsecured” (which refers to that portion of the RJ Debtors’

obligations believed to be unsecured, including deficiency claims where the value of the

collateral is less than the value of the outstanding obligations), (d) “Small Creditors” (which

refers to claims due to small businesses entitled to separate treatment under the Brazilian

Restructuring and Bankruptcy Law), and (e) “Outside of the Judicial Recovery Proceeding”

(which refers to claims that are excluded from the RJ Proceeding, including fiduciary sales and

fiduciary assignments).




26
     This amount does not include amounts attributable to fiduciary assignments and sales.



                                                        13
19-11199-mew          Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03           Main Document
                                           Pg 14 of 144


D.        Events Leading to the Restructuring

                30.      Despite the Company’s prominent position in Brazil’s sugar and ethanol

markets—and the fact that its operations on the whole remain strong—adverse conditions

beyond its control have afflicted the commodities markets for sugar and ethanol over the last ten

years and, more severely, in recent years, and, in turn, have impaired the Company’s financial

health.

                31.      In the face of adverse industry, macroeconomic, and environmental

conditions, a number of sugar and ethanol producers worldwide have commenced restructurings

or bankruptcy proceedings, or have needed to shut down their activities in various countries,

including in the United States and Brazil. These conditions, combined with the high level of

debt incurred by the Company to make investments in working assets, the overly restrictive

terms imposed by the Restructured Lenders, and the absence of any debt-impairment as part of

the 2016 Restructuring, have caused the Company to default on its obligations and compelled it

to commence the Brazilian Proceeding and to seek parallel chapter 15 relief for the Foreign

Debtors.

          1.    Adverse Market, Macroeconomic and Environmental Conditions

                32.      For years, the Brazilian sugar and ethanol industry has suffered from

pressures exerted by significant fluctuations in the price of sugar in the international market,

which have forced producers, including the Company, to sell sugar inventories at prices well

below production cost. In addition, the Brazilian federal government, in the 2010-2016 period,

imposed price controls on the retail sale of fuels, which negatively affected the Company’s

revenue from sales of ethanol products, the Company’s natural alternative to selling sugar

products.




                                                  14
19-11199-mew         Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03              Main Document
                                          Pg 15 of 144


               33.      Adverse weather conditions in 2015, caused by unusually high

precipitation in the southern region of Brazil, flooded the area and reduced accessibility to crops

and their harvesting. In addition, during 2015, the Brazilian real depreciated 48% in relation to

the U.S. dollar. This meant that servicing the cost of the Company’s U.S. dollar-denominated

debt (representing 78% of the total financial indebtedness at the time) required almost twice as

many Brazilian reais.

               34.      In 2016, the Company incurred costly financial indebtedness to make the

necessary significant investments to repair damaged areas and increase its productivity.

               35.      As described more fully below, at the end of 2016, the Company was

forced to undertake a restructuring of most of its indebtedness, which included its U.S. dollar-

denominated bank debt (mainly its former EPAs) and certain N.C.E. and C.C.E. facilities. A key

assumption in these negotiations was an increase in the price of sugar, which was a widely held

prediction of industry participants and observers at the time. However, the price of sugar

decreased by 12.78% from 2016 to 2017 and further decreased by 22.62% from 2017 to 2018. In

2018, the price of sugar reached its lowest level in ten years. The primary reason for the drop in

sugar prices was a severe supply/demand imbalance caused by a reduction in the global

consumption of sugar and increased production by the world’s leading sugar producing nations

India and, to a lesser extent, by alternative commodities produced in the European Union.

               36.      In response to the falling global price of sugar, and in light of the Brazilian

federal government’s lifting of controls on the price of fuels in 2016, the Company adjusted its

production mix, increasing its ethanol production and decreasing its sugar output from 75% to

62% of its total sugar-ethanol output in 2018. However, the price of ethanol also declined during

this period (although not as precipitously as that of sugar).




                                                  15
19-11199-mew         Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03            Main Document
                                          Pg 16 of 144


               37.      In 2017, under the stress of debt repayments, the Company was forced to

forgo investing in replanting and growing sugarcane. In 2018, the Company’s crop productivity

significantly decreased and the Company was unable to meet its revenue, profit, and cash flow

from operation targets.

               38.      Compounding the problem, exchange rate variations of the Brazilian real

in relation to the U.S. dollar have also had a material adverse effect on the Company’s financial

condition. Over the course of 2018, mostly due to political uncertainties in Brazil, the real/U.S.-

dollar exchange rate worsened by 17%.

               39.      The Company’s gross revenue for 2018 was R$2,456.6 million

(USD$673.0 million), compared to R$2,946.5 million (USD$806.3 million) for 2017 and

R$2,780.2 million (USD$761.4 million) for 2016.

       2.      Interest and Amortization Burden

               40.      The Company is heavily indebted. In the short term, the Company is

facing substantial interest payments and principal amortization payments. In 2019, the Company

would be required to make payments of principal and interest under its financial indebtedness in

the total amount of R$1,651.6 million (USD$452.3 million). In 2020, payments of principal and

interest would total R$702.6 million (USD$192.4 million). In 2021, the scheduled principal and

interest payments would balloon to R$1,608.9 million (USD$440.7 million).

       3.      Prior Restructuring Efforts

               41.      In December 2016, the Company undertook a restructuring of most of its

indebtedness, which included EPA, C.C.E., and N.C.E. debt. The Company succeeded in

extending the term of, and renegotiating interest rates on, the Restructured Debt.

               42.      As an incentive, most of the Restructured Lenders were offered new

collateral packages, including the “pooled” export collateral (i.e., a pool of export receivables


                                                 16
19-11199-mew         Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03            Main Document
                                          Pg 17 of 144


securing EPA facilities with multiple lenders) and/or packages of the “shared” export collateral

(each as described more fully above).

       4.      Recent Restructuring Efforts

               43.      The 2016 Restructuring was premised on an understanding with, and the

Company believed a commitment from, certain of the Restructured Lenders to provide additional

financing and go-forward credit to the Company. However, those Restructured Lenders did not

provide the necessary additional financing that the Company had expected, and the Company

continued to experience financial difficulties due to the continued adverse market,

macroeconomic, and environmental conditions, as described above. As a result of these

difficulties, the Company was not able to avoid a default on certain principal and interest

payments due under the Restructured EPA Facilities and other debt instruments, and still

maintain operations at the required levels. By February 2018, the Company realized it would

need to restructure the terms and conditions of all its financial indebtedness and restart

restructuring negotiations with its creditors. The Company’s first payment default was in June

2018. As a condition to engaging with the Company, the Restructured Lenders demanded that

the Company improve its corporate governance and operating efficiency.

               44.      In response to these demands, the Company undertook a number of

initiatives (which remain in process today), including: (i) hiring KPMG to perform a top-down

analysis of the organization that led to a recommendation to reorganize the Company’s operating

units into three cost-efficient, synergistic “clusters,” which recommendation the Company has

already implemented; (ii) replacing a number of key top executives, including the Chief

Operating Officer and other members of management, which included laying off 10 members of

the Meneguetti family; and (iii) hiring a prominent agricultural consultant to recommend

operational improvements to increase agricultural yields.


                                                 17
19-11199-mew         Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03            Main Document
                                          Pg 18 of 144


               45.      In May 2018, the Restructured Lenders chose to engage White & Case

LLP, as U.S. legal counsel, Mattos Filho, as Brazilian legal counsel, and FTI Consulting, as their

financial advisor, for which the Company agreed to pay related fees and expenses.

               46.      In June 2018, the Company determined to cease making certain payments

of principal and interest under their financial indebtedness pending a further restructuring. In

August 2018, the Company’s management, together with its financial advisor, Laplace, and

Brazilian counsel, Thomaz Bastos, Waisberg, Kurzweil Advogados, presented the Restructured

Lenders with a proposed term sheet for a comprehensive restructuring of the Restructured Debt.

               47.      Several months of negotiations between the Company and the

Restructured Lenders followed, and the Company and the Restructured Lenders exchanged

multiple drafts of the proposed term sheet between September and early December.

Notwithstanding the Company’s eagerness to finalize these discussions, several weeks would go

by without any response from the Restructured Lenders or their advisors. In an effort to finalize

the negotiations in December, the Company expressed its willingness to accede to nearly all of

the egregious terms proposed by the Restructured Lenders (including, among other things, a

request to appoint an observer to the Company’s board of directors that would not be bound by

confidentiality restrictions). However, after another lengthy period of silence, the Restructured

Lenders came back asking for more changes, including additional due diligence even though the

Restructured Lenders had been engaged with the Company for nearly six months.

               48.      In an effort, yet again, to come to closure on these negotiations and save

the Company from immediate collapse, the Company, through its financial advisor, conveyed in

writing by email to the Restructured Lenders on February 11, 2019, and also at a meeting with

some of the Restructured Lenders on February 14, 2019, that it was willing to accept virtually all




                                                 18
19-11199-mew         Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03             Main Document
                                          Pg 19 of 144


of the terms of the Restructured Lenders’ last proposal. The Company believed that it had

reached an agreement with the Restructured Lenders to further restructure its debts.

               49.      However, one of the Restructured Lenders, Banco Votorantim, on January

31, February 6, February 21, and, as refiled, on March 22, 2019, commenced collection suits

against certain of the RJ Debtors in the São Paulo Civil Court, seeking to recover more than

R$155 million (USD$42.45 million) from the defendants. Thereafter, Banco Votorantim

obtained an order from the São Paulo Civil Court freezing funds in certain Company bank

accounts in order to partially secure any judgment that Banco Votorantim may ultimately obtain

against the Company defendants following a ruling on the merits of the collection suits.

               50.      In the face of the Banco Votorantim Collection Actions, on March 11,

2019, at a meeting held with some of the Restructured Lenders in the city of São Paulo, the

Company informed the Restructured Lenders that, if they were not able to come to a global

compromise in the short term, the Company would have no other option but to commence the

RJ. On March 19, 2019, the Restructured Lenders delivered a further revised term sheet to the

Company on “a final and non-negotiable,” but non-binding basis. Because the term sheet was

delivered on a non-binding basis (that is, subject to various internal approvals, diligence, and

revision by the Restructured Lenders), it carried significant execution risk for the Company—

particularly in light of the Restructured Lenders’ changes to their previously delivered “agreed”

term sheet.

               51.      In fact, this latest iteration of the term sheet also changed material terms

that the Company believed to have already been agreed as of February 2019. In addition, the

March 19, 2019 term sheet required the consent of 100% of the Restructured Lenders, meaning

that Banco Votorantim would have had to drop its collection lawsuits and join the remainder of




                                                  19
19-11199-mew            Doc 4     Filed 04/18/19 Entered 04/18/19 16:07:03                         Main Document
                                               Pg 20 of 144


the Restructured Lenders in support of this term sheet. In light of Banco Votorantim’s continued

recalcitrance to engage in renewed settlement discussions, this condition precedent severely

limited the Company’s ability to achieve a global compromise. The Company determined that it

had no other choice but to commence the RJ.

E.      Foreign Debtors’ RJ

                  52.      As set forth above, on or about March 22, 2019, the RJ Debtors filed their

RJ Petition in the Brazilian Court seeking the relief available to them in a recuperação judicial

proceeding under the Brazilian Restructuring and Bankruptcy Law. A copy of the RJ Petition,

together with a translation thereof, is attached hereto as Exhibit F. On March 31, 2019, the

Brazilian Court entered an Order, pursuant to Article 300 of the Brazilian New Code of Civil

Procedure, granting the equivalent of a preliminary injunction (the “RJ Preliminary Injunction, a

copy of which is attached hereto, together with a translation thereof, as Exhibit G) suspending

all proceedings against the Foreign Debtors and the other RJ Debtors (including certain

individual guarantors of the UST Group’s indebtedness who were joined to the RJ Petition (the

“Individual Guarantors”)) pending (a) submission by the RJ Debtors of additional documentation

required under Brazilian law27 and (b) a decision by the Brazilian Court on whether to accept the

RJ Petition, including the joinder of the Individual Guarantors as “rural producers” under

Brazilian law.28 In addition, the Brazilian Court appointed an expert, Luis Vasco Elias, of

Deloitte Touche Tohmatsu, to review and analyze the documents filed along with the RJ Petition



27
     The documents that were unavailable at the time of the filing of the RJ Petition pertained to the financial
     information of the Individual Guarantors, including their balance sheets, statements of income for the last three
     years, lists of assets, and statements of bank accounts, as well as the lists of the private assets of the controlling
     partners and members of management of the UST Group. Supplemental filings were made on April 4, 2019,
     and all required financial information has now been provided to the Brazilian Court.
28
     The RJ Petition was accepted by the RJ Court as to all Individual Guarantors other than Sidney Samuel
     Meneguetti, to whom RJ relief as a “rural producer” under Brazilian law was denied.



                                                           20
19-11199-mew          Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03            Main Document
                                           Pg 21 of 144


to ensure that (i) the Company was qualified to enter into an RJ (i.e., all the requisite documents

had been duly filed in accordance with applicable law); and (ii) the Company did in fact exist

and had been conducting business in Brazil for the requisite time period of two years. Mr. Elias

submitted his report to the Brazilian Court on April 5, 2019, and on April 15, 2019, the Brazilian

Court entered an Order accepting the RJ and appointing Deloitte Touche Tohmatsu as the

Judicial Administrator (administrador judicial) (the “RJ Acceptance Order”).

                53.      The primary objectives of the Restructuring and the RJ Plan will be to

modify the Company’s capital structure to materially reduce its debt burden, make available new

sources of liquidity, and extend debt maturities to maximize the likelihood that the Company can

continue as a going concern and ensure its recovery and eventual growth. Upon formulation,

approval and implementation of the RJ Plan, it is anticipated that the Company’s amended debt

profile and the injection of additional capital will reduce its financial burden, enabling the

Company to operate profitably.

E.        Chapter 15 Petition

                54.      The Verified Petition seeks two separate orders. The first order, attached

to the Verified Petition as Exhibit A (the “First Order”), seeks: (i) recognition of the Brazilian

Proceeding, on a final basis, as a foreign main proceeding under section 1517(a) of the

Bankruptcy Code; (ii) recognition, on a final basis, of me as the foreign representative (as that

term is defined in section 101(24) of the Bankruptcy Code) of each Foreign Debtor; (iii) finding

that the Petition meets the requirements of section 1515 of the Bankruptcy Code; (iv) recognition

and enforcement in the U.S. of the RJ Acceptance Order; and (v) extension of the scope of the

stay, in effect upon recognition of the Brazilian Proceeding under section 1520 of the

Bankruptcy Code, to any and all actions taken by the Foreign Debtors’ creditors in the United

States.


                                                  21
19-11199-mew         Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03             Main Document
                                          Pg 22 of 144


               55.      The second order, attached to the Verified Petition as Exhibit B (the

“Second Order”), seeks—upon notice to the parties directed by the Court and, only to the extent

objections are filed, further hearing—recognition of the to-be-proposed RJ Plan, when such plan

is approved by Order of the Brazilian Court (the “RJ Plan Confirmation Order”), and the RJ Plan

Confirmation Order, as well as enforcement of the terms of such RJ Plan, including any

injunctive and release provisions therein.

               56.      The Verified Petition seeks: (i) entry of the First Order on May 16, 2019,

subject to this Court’s availability for a hearing; and (ii) entry of the Second Order after I have

submitted a supplemental declaration (the “Supplemental Jánszky Declaration”) evidencing the

Brazilian Court’s approval of the RJ Plan, in the form sanctioned by the Brazilian Court, to the

extent set forth herein pursuant to sections 105(a), 1507(a), and 1521(a) of the Bankruptcy Code.

                REQUEST FOR RECOGNITION AND RELATED RELIEF

               57.      To the best of my knowledge and belief, the Brazilian Proceeding: (i) is a

“foreign main proceeding” under section 1502(4) of the Bankruptcy Code, as the Foreign

Debtors’ center of main interest is located in Brazil; and (ii) is a judicial proceeding currently

pending in Brazil and administered under Brazilian law relating to insolvency or adjustment of

debt, in which the RJ Debtors’ assets and affairs are subject to the supervision of the Brazilian

Court for the purpose of reorganization or liquidation. Accordingly, I believe that the Brazilian

Proceeding is a “foreign proceeding” under section 101(23) of the Bankruptcy Code.

               58.      The Foreign Debtors, as of the Petition Date, have property in the United

States and, specifically, in this District. First, a significant portion of the Company’s revenue

expected for 2019 derives from payments of export receivables due to the Foreign Debtors that

will soon either run through correspondent bank accounts in the U.S. (more specifically, in New

York) before being deposited into Foreign Debtor bank accounts elsewhere, or that may be


                                                 22
19-11199-mew          Doc 4    Filed 04/18/19 Entered 04/18/19 16:07:03            Main Document
                                            Pg 23 of 144


deposited directly into Foreign Debtor U.S. bank accounts in the future. Second, the Foreign

Debtors have executed an engagement letter with the New York office of Milbank, which is

governed by New York law, and tendered a retainer thereunder, which is on deposit in a New

York bank account maintained by Milbank. Third, a substantial percentage of the Foreign

Debtors’ debt obligations (as well as of certain of the other RJ Debtors) is denominated in

U.S. dollars and governed by New York law. The combination of these circumstances, I am

informed by counsel, readily satisfies the flexible standard for eligibility under section 109(a).

                59.      Finally, after consultation with counsel, I believe that: (i) recognizing the

Brazilian Proceeding as a foreign main proceeding and granting the relief requested in the

Verified Petition is consistent with the purpose of chapter 15 of the Bankruptcy Code and public

policy of the United States; and (ii) the relief requested in the Verified Petition is necessary for

the Foreign Debtors to fully realize the benefits of the Restructuring, which would enable the

Foreign Debtors to continue to operate profitably and thus maximize value for all their creditors

and other stakeholders. Therefore, I believe that the relief requested in the Verified Petition is

necessary and appropriate and in the best interests of the Foreign Debtors, their creditors and

other parties in interest.

                              SECTION 1515 OF BANKRUPTCY CODE

                60.      I am informed by counsel that section 1515(b)(1) of the Bankruptcy Code

provides that “[a] petition for recognition shall be accompanied by—a certified copy of the

decision commencing such foreign proceeding and appointing the foreign representative.” In

compliance with this section, attached as Exhibit H hereto, is a certified copy of the RJ

Acceptance Order entered by the Brazilian Court on April 15, 2019, which deems the Brazilian




                                                   23
19-11199-mew           Doc 4    Filed 04/18/19 Entered 04/18/19 16:07:03                    Main Document
                                             Pg 24 of 144


Proceeding to have been commenced as of the filing of the RJ Petition.29 For purposes of

evidencing my appointment by each Foreign Debtor as its Foreign Representative, I rely on the

Shareholder Consent, a copy of which is annexed hereto as Exhibit B, as “other evidence

acceptable to the court” within the meaning of section 1515(b)(3).

                 61.      I am also informed by counsel that section 1515(c) of the Bankruptcy

Code provides that “[a] petition for recognition shall also be accompanied by a statement

identifying all foreign proceedings with respect to the debtor that are known to the foreign

representative.” In compliance with this section, I hereby declare that, to my knowledge, the

only foreign proceeding (as such term is defined in section 101(23) of the Bankruptcy Code)

currently pending with respect to each Foreign Debtor is the Brazilian Proceeding.

                    LIST PURSUANT TO BANKRUPTCY RULE 1007(A)(4)

                 62.      In accordance with rule 1007(a)(4) of the Federal Rules of Bankruptcy

Procedure, a Statement Pursuant to Bankruptcy Rule 1007(a)(4) has been attached as Exhibit A

to the Voluntary Petition Forms, which have been filed at [ECF No. 1] in each Chapter 15 Case.

Additionally, I am currently unaware of any litigation pending in the United States in which

either of the Foreign Debtors is a party.

                                 NEED FOR PROVISIONAL RELIEF

                 63.      I am seeking provisional relief in the form of the immediate application of

the automatic stay provided by section 362 of the Bankruptcy Code, nunc pro tunc to the Petition

Date, pending this Court’s recognition of the Brazilian Proceeding. If the Foreign Debtors’

creditors in the U.S. choose not to comply with the RJ Acceptance Order, and obtain preferential

treatment by commencing actions in the United States, the Foreign Debtors will be required to


29
     The Foreign Representative will file with the Court an English translation of the RJ Acceptance Order as soon
     as it is available.



                                                        24
19-11199-mew         Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03             Main Document
                                          Pg 25 of 144


defend any such actions, causing depletion of the Company’s resources and potentially

jeopardizing the entire Restructuring.

               64.      Notwithstanding the commencement of the Brazilian Proceeding, and the

implementation of the stay of actions against the RJ Debtors in Brazil, the Company, and in

particular the Foreign Debtors, remain exposed to the risk that creditors will attempt to attach

and eventually levy upon key assets of the Company located outside of Brazil, and in particular

with respect to U.S. dollar-denominated payments of export receivables due to the Foreign

Debtors. The Foreign Debtors are parties to three primary trade agreements pursuant to which

the Company exports its sugar products. Because these trade agreements are U.S. dollar-

denominated, these payments currently run through correspondent bank accounts in the U.S.,

and, more specifically, New York, before being deposited in the Foreign Debtors’ bank accounts.

In addition, given that the payments are U.S. dollar-denominated, the Company may choose in

the future to deposit directly into the bank accounts in the U.S. The export receivables comprise

approximately 70% of the Company’s expected cash flow from operations in 2019, and are

needed to fund operations and avoid a complete liquidation.

               65.      Absent chapter 15 recognition of the RJ and the requested provisional

relief, there is a risk that dissenting creditors could take action against such funds while they are

in the U.S, thus crippling the Company’s operations and derailing the Restructuring and ultimate

approval of any RJ Plan. In order to ensure that the Restructuring and the RJ Plan process are

protected from undue interference by dissenting creditors in the U.S., this Court should grant a

stay against creditor actions in the U.S. that is of the same scope as the stay afforded to the

Foreign Debtors by the RJ Acceptance Order in Brazil.

               66.      The prospect of such adverse creditor action in the near term by one or




                                                 25
19-11199-mew         Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03          Main Document
                                          Pg 26 of 144


more of the Restructured Lenders is real and demonstrable. As set forth above, Banco

Votorantim has already commenced the Banco Votorantim Collection Actions and, by diligent

pursuit of these actions, has obtained an attachment order as to a number of the RJ Debtors’ bank

accounts in Brazil and has, thereby, been able to levy upon more than $R1.56 million

(USD$427,245) of the Company’s cash.

               67.      Moreover, both Banco Votorantim and one or more of the other

Restructured Lenders appear to be able to seek comparable remedies in the U.S. All of these

parties are sophisticated lenders, with international banking operations and Brazilian and

U.S. counsel with extensive experience in transnational finance and enforcement issues. Given

the fact that the Foreign Debtors’ correspondent bank accounts are in the U.S., I have a

reasonably-based concern that these parties could otherwise commence litigation against the

Foreign Debtors in the U.S. that could seek to freeze all export receivable payments and, thereby,

halt the Company’s operations and adversely affect subsequent restructuring discussions.

               68.      The potentially adverse consequences of such creditor action is

particularly high at this juncture. The Company is in the midst of its 2019 harvest season, during

which it harvests and produces the sugar products for export and makes investments to maintain

the crops for the next harvest. By the beginning of May, the Company will enter the export

season when it will start receiving payments under export contracts of sugar. Substantially all of

export receivables are payable to the Company in U.S. dollars by customers located in other

jurisdictions. Because these payments pass through bank accounts in the U.S. before being

deposited in UST’s bank accounts, there is a risk that, with the RJ stay of enforcement in place,

Restructured Lenders or other creditors could seek to use the laws of the U.S. to take action

otherwise barred by the RJ and to attempt to attach these assets.




                                                26
19-11199-mew         Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03             Main Document
                                          Pg 27 of 144


               69.      At the very least, the nuisance costs of adverse creditor action would also

harm the Foreign Debtors by unduly consuming time, money, attention, and other resources from

an operation that is already stretched thin for the reasons set forth at length in the Verified

Petition. Even if the Foreign Debtors’ export payment receivables and related cash flowing

through U.S. bank accounts are not immediately subject to attachment and levy, any litigation in

the United States (and the need for the Foreign Debtors to defend any such actions) would have

the result of diverting the attention of the Company and its management, as well as their

financial resources, toward these ancillary disputes and serve only to deplete enterprise value.

               70.      In sum, these export payments for the 2019 harvest are crucial for the

Company’s survival and chances to successfully overcome its financial difficulties. If the

Foreign Debtors do not have access to these funds, the Foreign Debtors will suffer immediate

and irreparable harm.

                                      NO PRIOR REQUEST

               71.      No prior request for the relief sought in the Petition or the Provisional

Relief Motion has been made to this or any other court.



                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                  27
19-11199-mew     Doc 4     Filed 04/18/19 Entered 04/18/19 16:07:03            Main Document
                                        Pg 28 of 144


              I hereby declare under penalty of perjury that the foregoing is true and correct to

the best of my knowledge, information, and belief.

                                            Executed on April 17, 2019 in São Paulo, Brazil


                                            _________________________________________
                                            Andrew B. Jánszky
                                            Petitioner and Foreign Representative
19-11199-mew   Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03   Main Document
                                    Pg 29 of 144


                                   EXHIBIT A



                                List of RJ Debtors
19-11199-mew      Doc 4    Filed 04/18/19 Entered 04/18/19 16:07:03           Main Document
                                        Pg 30 of 144


                                       List of RJ Debtors

The RJ Debtors, each of which was named as a petitioner in the RJ petition filed in the Brazilian
Proceeding (the “RJ Petition”) are:

   1. UST
   2. USACIGA
   3. Usina Rio Paraná S.A.
   4. Santa Terezinha Participações S.A.
   5. Participações E Agropecuária M.M. Ltda.
   6. J.L. Participações E Comércio Agropastoril S.A
   7. Imef – Participaçõe E Comércio De Produtos Agro Pastorial Ltda.
   8. Iguatemy Participações E Comércio Agropastoril Ltda.
   9. Hemfil Participações E Comércio De Produtos Agropastoril S.A.
   10. Amefil Participações E Comércio Agropastoril S.A.
   11. P Meneguetti Agropecuária
   12. Marcela Paula Maria Zanin Meneguetti
   13. I M Crema Meneguetti Agropecuária
   14. Moacir Meneguetti Agropecuária
   15. Maria Beatriz Magalhães Silva Meneguetti Agropecuária
   16. A. Meneguette Agropecuária
   17. Rosângela Perin Meneguette Agropecuária
   18. J Batista Meneguetti Agropecuária
   19. Nívea Maria Tortato Meneguetti
   20. J Cesar Meneguetti Agropecuária
   21. M E Bolonhez Meneguetti Agropecuária
   22. Francisco Meneguetti Agropecuária
   23. Nilsa Correa Faria Meneguetti
   24. W J Meneguetti Agropecuária
   25. Álvaro Meneguetti
   26. S S Meneguetti Agropecuária
   27. Elen Cristian Moreno Meneguetti
   28. V A Fernandes Meneguetti Agropecuária




                                                                                            44433.00001
19-11199-mew   Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03   Main Document
                                    Pg 31 of 144


                                   EXHIBIT B



               Minutes of Meeting of UST and USACIGA Shareholders
19-11199-mew   Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03   Main Document
                                    Pg 32 of 144
19-11199-mew   Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03   Main Document
                                    Pg 33 of 144
19-11199-mew        Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                    Main Document
                                            Pg 34 of 144


                    USINA DE AÇÚCAR SANTA TEREZINHA LTDA
             CORPORATE TAXPAYERS’ REGISTRY (CNPJ) NO. 75.717.355/0001-03
                    COMPANY REGISTRY (NIRE) NO. 41203347106


                          24TH EXTRAORDINARY PARTNERS’ MEETING


DATE, TIME AND PLACE: March 15, 2019, at the headquarters of USINA DE AÇÚCAR SANTA
TEREZINHA LTDA., enrolled with the Corporate Taxpayers’ Registry (CNPJ) under
No. 75.717.355/0001-03, registered with the Board of Trade of the State of Paraná (NIRE) under
No. 4120334710-6, on July 14, 1995, located at Avenida Pioneiro Victório Marcon, 693, in the city of
Maringá, State of Paraná (“Company”), at 8:00 a.m.; QUORUM/ATTENDANCE: Partners, representing
100% of the Capital Stock (Article 124 of Law No. 6,404/76), in accordance with book No. 001, pages 006
and 007, registered with the Board of Trade of the State of Paraná under No. 18/017829-6, on March 15,
2018; CALL NOTICE: the publication of the Call Notice was dismissed, pursuant to paragraph 2 of Article
1,072 of Law No. 10,406/02; BOARD: Chairman: Sidney Meneguetti; Secretary: Paulo Meneguetti;
AGENDA: in addition to the resolutions taken in the 23rd Partners’ Meeting held on March 12, 2019
regarding the judicial recovery of the Company, to pass a resolution on the following matters: (a) the filing,
by the Company, its branches and subsidiaries, of a petition similar to that of a judicial recovery, as set
forth in Article 1,071, item VIII, of the Brazilian Civil Code, before (i) U.S. courts and tribunals, pursuant
to Chapter 15 of the US Bankruptcy Code, and (ii) courts and tribunals in other jurisdictions, as required,
pursuant to applicable law; (b) approval, pursuant to the Service Agreement attached hereto (“Service
Agreement”), entered into with Mr. André Béla Jánszky as representative of the Company, its branches and
subsidiaries, in the proceedings described in item “a” above, before (i) U.S. courts and tribunals, acting as
foreign representative, as defined in the U.S. Bankruptcy Code, and (ii) courts and tribunals in other
jurisdictions, as required; and (c) the authorization for the Company, its directors, officers and/or attorneys-
in-fact duly appointed in accordance with the articles of organization of the Company to take all measures
required or convenient to implement the resolutions above. RESOLUTIONS: the Partners, after due
consideration of the matters set forth in the agenda, unanimously, without any reservations or restrictions,
resolved, in view of the current difficult financial condition of the Company, its branches and subsidiaries,
taking into account the resolutions of the 23rd Partners’ Meeting, to approve all the matters listed in the
Agenda above, therefore authorizing: (a) the filing of the referred proceedings in the United States and in
other jurisdictions, as required, to ensure the preservation of the interests of the partners of the Company,
as well as the interests of the Company’s workers and creditors, thus promoting the preservation of the
social function of the company; (b) Mr. André Béla Jánszky to act as representative of the Company, its
branches and subsidiaries, pursuant to the Service Agreement; and (c) the Company and its directors and
officers to take all measures required or convenient to implement the resolutions above, dismissing any
additional Partners’ Meeting. CLOSING AND APPROVAL: Giving the floor to whomever would like to
take it and, as no one did, the works were adjourned for the time required to draft these minutes, prepared
by me. Once the meeting resumed, I read these minutes for all to become aware of and discuss them, the
minutes were found conforming and were signed by all in attendance.

                                        Maringá-PR, March 15, 2019.


   _____________________________________                   _____________________________________
              Sidney Meneguetti                                       Paulo Meneguetti
                       Chairman                                                Secretary




                                                     -1-
19-11199-mew       Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                   Main Document
                                           Pg 35 of 144




 Partners:


   _____________________________________                   _____________________________________
        Santa Terezinha Participações S/A                      J.L. Part. E Com. Agropastoril S.A.
     By: Paulo Meneguetti By: Sidney Meneguetti            By: Paulo Meneguetti By: João Batista Meneguetti




   _____________________________________                   _____________________________________
       Iguatemy Part. E Com. Agrop. Ltda.                  Imef – Part. e Com. De Prod. Agro Past. Ltda.
   By: Sidney Meneguetti By: Julio Meneguetti Neto           By: Ivaldo Meneguette By: Nereu Meneguette




   _____________________________________                   _____________________________________
        Participações e Agrop. M.M. Ltda                             Hemfil Part. E Com
    By: Mário Meneguetti By: Moacir Meneguetti             By: Hélcio Meneguetti By: Francisco Meneguetti




   _____________________________________                   _____________________________________
        Amefil Part. E Com. Agrop. S.A.                               Paulo Meneguetti
             By: Julio Cesar Meneguetti
             By: Wilson José Meneguetti




                                                     -2-
19-11199-mew   Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03   Main Document
                                    Pg 36 of 144
19-11199-mew   Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03   Main Document
                                    Pg 37 of 144
19-11199-mew   Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03   Main Document
                                    Pg 38 of 144
19-11199-mew         Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                             Pg 39 of 144

               USACIGA – AÇÚCAR, ÁLCOOL E ENERGIA ELÉTRICA LTDA.
             CORPORATE TAXPAYERS’ REGISTRY (CNPJ) NO. 75.031.633/0001-66
                     COMPANY REGISTRY (NIRE) NO. 41208821795


                                        10th PARTNERS’ MEETING


DATE, TIME AND PLACE: March 15, 2019, at 4:30 p.m., at the headquarters of USACIGA –
AÇÚCAR, ÁLCOOL E ENERGIA ELÉTRICA LTDA., enrolled with the Corporate Taxpayers’
Registry (CNPJ) under No. 75.031.633/0001-66, located at Rodovia PR 082, KM 307+770, Zona Rural, in
the city of Cidade Gaúcha, State of Paraná, CEP: 87820-000 (“Company”). QUORUM/ATTENDANCE:
Partners representing 100% of the capital stock, therefore dismissing the previous call notice, pursuant to
Article 1,072, paragraph 2, of Law No. 10,406, dated January 10, 2002; BOARD: Chairman: Sidney
Meneguetti, Secretary: Paulo Meneguetti; AGENDA: in addition to the resolutions taken in the 9th Partners’
Meeting held on March 12, 2019 regarding the judicial recovery of the Company, to pass a resolution on
the following matters: (a) the filing of a petition similar to that of a judicial recovery, as set forth in Article
1,071, item VIII, of the Brazilian Civil Code, regarding the Company, before (i) U.S. courts and tribunals,
pursuant to Chapter 15 of the US Bankruptcy Code, and (ii) courts and tribunals in other jurisdictions, as
required, pursuant to applicable law; (b) approval, pursuant to the Service Agreement attached hereto
(“Service Agreement”), entered into with Mr. André Béla Jánszky as representative of the Company in the
proceedings described in item “a” above, before (i) U.S. courts and tribunals, acting as foreign
representative, as defined in the U.S. Bankruptcy Code, and (ii) courts and tribunals in other jurisdictions,
as required; and (c) the authorization for the Company, its directors, officers and/or attorneys-in-fact duly
appointed in accordance with the articles of organization of the Company to take all measures required or
convenient to implement the resolutions above. RESOLUTIONS: the Partners, after due consideration of
the matters set forth in the agenda, unanimously, without any reservations or restrictions, resolved, in view
of the current difficult financial condition of the Company and its subsidiaries, taking into account the
resolutions of the 9th Partners’ Meeting, to approve all the matters listed in the Agenda above, therefore
authorizing: (a) the filing of the referred proceedings in the United States and in other jurisdictions, as
required, to ensure the preservation of the interests of the partners of the Company, as well as the interests
of the Company’s workers and creditors, thus promoting the preservation of the social function of the
company; (b) Mr. André Béla Jánszky to act as representative of the Company, pursuant to the Service
Agreement; and (c) the Company and its directors and officers to take all measures required or convenient
to implement the resolutions above, dismissing any additional Partners’ Meeting. CLOSING AND
APPROVAL: Giving the floor to whomever would like to take it and, as no one did, the works were
adjourned for the time required to draft these minutes, prepared by me. Once the meeting resumed, I read
these minutes for all to become aware of and discuss them, the minutes were found conforming and were
signed by all in attendance.

                                     Cidade Gaúcha-PR, March 15, 2019.



   _____________________________________                     _____________________________________
              Sidney Meneguetti                                         Paulo Meneguetti
                       Chairman                                                  Secretary
 Partners:

   _____________________________________                     _____________________________________
      Usina de Açúcar Santa Terezinha Ltda.                             Paulo Meneguetti
       By: Sidney Meneguetti p. Paulo Meneguetti



                                                       -1-
19-11199-mew   Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03   Main Document
                                    Pg 40 of 144
19-11199-mew   Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03   Main Document
                                    Pg 41 of 144


                                   EXHIBIT C



                              UST Operational Map
                        19-11199-mew   Doc 4     Filed 04/18/19 Entered 04/18/19 16:07:03             Main Document
                                                              Pg 42 of 144




                                                                          Terra Rica    Paranacity
                                                                                                         Iguatemi
                                                                            Cidade Gaúcha
                                                                  Ivaté
                                                                                                         Maringá Terminal

                                                                              Rondon       São Tomé            CPA Sarandi
                                                                                                                Terminal
                                                              Umuarama
                                                                                Tapejara
South America                           Usina Rio Paraná                          Moreira Sales




       Operational Units

        Railway                                                                                                             Paranaguá

        Terminal

         Cogeneration of power

        Delivery of products to the
        Maringá terminal
19-11199-mew   Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03   Main Document
                                    Pg 43 of 144


                                   EXHIBIT D



                               Organizational Chart
                                          19-11199-mew                               Doc 4               Filed 04/18/19 Entered 04/18/19 16:07:03                                                                        Main Document
                                                                                                                      Pg 44 of 144

                                        Usina de Açúcar Santa Terezinha Ltda.
               30.40 %                                           20.40%                                                   17.00%                                                                                          11.20%
                                                                                                                                                                          12.00%                                                                             9.00%
                                                                   Iguatemy
                                                                 Participações e                                       IMEF – Participações                                                                              Hemfil Participações                    Amefil
               J.L. Participações                                 Comércio de                                                                                              Participações e                                  e Comércio                      Participações e
                                                                                                                          e Comércio de
                  e Comércio                                  Produtos Agropastoril                                                                                         Agropecuária                                    de Produtos                       Comércio
                                                                                                                             Produtos
               Agropastoril S.A.                                       Ltda.                                                                                                 M.M. Ltda.                                   Agropastoril Ltda.               Agropastoril S.A.
                                                                                                                        Agro Pastoril Ltda.
                        ◊                                                ◊                                                                                                         ◊                                              ◊                                 ◊
                                                                                                                                ◊
               4.63%*                                            3.10 %*                                                  2.59%*                                           1.83%*                                         1.70%*                             1.37%*




                                                                                                                       84.78%2
                                                                        Santa Terezinha
                                                                         Participações
                                                                            S.A.1 ◊
     STP’S PARENT HOLDING COMPANIES                                                                                                    Usina de Açúcar Santa Terezinha Ltda. (“UST”) ⌂

      Lines and                                                           33%
                                                                                                                                                                         100%          Usaciga – Açúcar,
     Percentage            Ownership Interest
                                                                                                                                                                                        Álcool e Energia                        Usina Santa Terezinha’s Business Units,
        Color                                                          Maringá Armazéns
                                                                                                                                                                                         Elétrica Ltda.                         located in the Brazilian State of Paraná:
                           Direct equity                                Administração E
                           interest in UST                             Participações Ltda.                                                                                                      ⌂100%
                                                                                                                                                                                                                              I – Paranacity;         VIII – São Tomé;
                           Direct equity                                        ▲                                                                                                                                             II – Tapejara;          IX – Rondon;
                           interest in STP                                                                                                             14.70 %                                           100%                 III – Ivaté;            X – Cidade Gaúcha;
                                                                                                                                                                                                                              IV – Iguatemi;          XI – Santo Antônio do Caiuá;
                                                                                                                                                                                                                              V – Maringá;            XII – Umuarama; and
                                   62.15%                               64.16%                               53.10%                             48.45%                                         Usina                          VI – Paranaguá;         XIII – Moreira Sales.
                                                                                                                                                                                           Rio Paraná S.A.                    VII – Terra Rica;
                                                                                                                  Álcool do                         PASA - Paraná                                ⌂
                                          CPLPar                                CPA
                                                                                                               Paraná Terminal                       Operações
                                        Holding S.A.                         Trading S.A.
                                                                                                                Portuário S.A.                      Portuárias S/A
                                             ▲                                    ▲
                                                                                                                      ▲                                   ▲


1.   Referred to herein as “STP” or “Parent Holding Company”.

2.   Individual ownership of the parent holding companies is not reflected in this chart. The Company was founded by and is owned by members of the Meneguetti family in the city of Maringá, state of Paraná, Brazil.

3.   The parent holding companies’ direct ownership of UST (i.e., not through their interests in STP) totals 15.22%.
                                                                                                                                                                                                                                                  Key
4.   The parent holding companies, through their direct interests in Santa Terezinha Participações S.A. (“STP”), own the following indirect interests in UST, and by extension, USACIGA:
     •      JL Participações e Comércio Agropastoril S.A. = 25.77%;
                                                                                                                                                                                                                                                  ◊ Parent Holding Company
     •      Iguatemy Participações e Comércio de Produtos Agropastoril Ltda. = 17.30%;                                                                                                                                                            ⌂ Subsidiary with financials consolidated into
     •      IMEF – Participações e Comércio de Produtos Agro Pastoril Ltda. = 14.41%;                                                                                                                                                                 STP’s financial statements
     •      Participações e Agropecuária M.M. Ltda. = 10.17%;                                                                                                                                                                                     ▲ Individual Financial Statements
     •      Hemfil Participações e Comércio de Produtos Agropastoril Ltda. = 9.50%; and
     •      Amefil Participações e Comércio Agropastoril S.A. = 7.63%.

5.   In addition to its 84.78% interest in UST, STP holds a 33% interest in Maringá Armazéns, a storage facility unrelated to UST’s business.
19-11199-mew   Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03   Main Document
                                    Pg 45 of 144


                                   EXHIBIT E



                       Summary of Outstanding Indebtedness
19-11199-mew                        Doc 4             Filed 04/18/19 Entered 04/18/19 16:07:03                                                          Main Document
                                                                   Pg 46 of 144

UST - Debt Breakdown

                                        Composition                                                       Base: 03/31/2019 - Exchange Rate 3.6513 per dollar

                        Class of Credit - Law 11.101/2005                                                                                     Amount
Labor (R$)                                                                                                                                                               8,432,273.81
Secured (R$)                                                                                                                                                            29,093,546.82
Secured (USD)                                                                                                                                                           81,541,815.44
Unsecured (R$)                                                                                                                                                         576,187,748.99
Unsecured (USD)                                                                                                                                                        728,898,916.56
Small creditors (R$)                                                                                                                                                     3,933,058.24
Outside of the judicial recovery proceeding (R$)                                                                                                                       231,070,054.63
Outside of the judicial recovery proceeding (USD)                                                                                                                      181,706,346.82
Tax (R$)                                                                                                                                                                20,461,641.55
Total (US$)                                                                                              $                                                             992,147,078.82
Total (R$)                                                                                               R$                                                            869,178,324.04
Total (USD + R$)                                                                                         R$                                                          4,491,804,952.93


This list of creditors and debt was based on the financial, business, legal and accounting information available at the time it it was put together and is subject to future changes.
19-11199-mew   Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03   Main Document
                                    Pg 47 of 144


                                   EXHIBIT F



                                   RJ Petition
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03               Main Document
                                                                  Pg 48 of 144




                                                                                                                                Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
              EXMO. SR. DR. JUIZ DE DIREITO DA _ª VARA CÍVEL DO FÓRUM
              DA COMARCA DE MARINGÁ/PR




                                                 USINA DE AÇÚCAR SANTA TEREZINHA
              LTDA., sociedade empresária limitada, inscrita no CNPJ/ME sob o nº
              75.717.355/0001-03, com sede na Cidade de Maringá, Estado do Paraná, na
              Avenida Pioneiro Victório Marcon, nº 693, Parque Industrial II, CEP 87065-
              120; USINA RIO PARANÁ S.A., sociedade anônima, inscrita no CNPJ/ME
              sob o nº 07.743.689/0001-93; USACIGA – AÇÚCAR, ÁLCOOL E
              ENERGIA ELÉTRICA LTDA., sociedade empresária limitada, inscrita no
              CNPJ/ME           sob      o     nº      75.031.633/0001-66;              SANTA            TEREZINHA
              PARTICIPAÇÕES S.A., sociedade anônima, inscrita no CNPJ/ME sob o nº
              79.109.237/0001-65; PARTICIPAÇÕES E AGROPECUÁRIA M.M.
              LTDA., sociedade empresária limitada, inscrita no CNPJ/ME sob o nº
              81.044.661/0001-10;                J.L.        PARTICIPAÇÕES                       E        COMÉRCIO
              AGROPASTORIL S.A., sociedade anônima, inscrita no CNPJ/ME sob o nº
              78.906.369/0001-55; IMEF – PARTICIPAÇÕES E COMÉRCIO DE
              PRODUTOS AGRO PASTORIL LTDA., sociedade empresária limitada,
              inscrita     no     CNPJ/ME            sob     o    nº     76.755.040/0001-05;              IGUATEMY
              PARTICIPAÇÕES E COMÉRCIO AGROPASTORIL LTDA., sociedade
              empresária limitada, inscrita no CNPJ/ME sob o nº 80.382.344/0001-41;
              HEMFIL            PARTICIPAÇÕES                     E     COMÉRCIO                 DE       PRODUTOS
              AGROPASTORIL S.A., sociedade anônima, inscrita no CNPJ/ME sob o nº

                  Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                              www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03                Main Document
                                                                   Pg 49 of 144




                                                                                                                                 Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                 Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
              81.039.133/0001-73;               AMEFIL             PARTICIPAÇÕES                    E      COMÉRCIO
              AGROPASTORIL S.A., sociedade anônima, inscrita no CNPJ/ME sob o nº
              81.039.687/0001-70; P MENEGUETTI AGROPECUÁRIA, empresário
              individual, inscrito no CNPJ/ME sob o nº 33.061.181/0001-15; S
              MENEGUETTI AGROPECUÁRIA, empresário individual, inscrito no
              CNPJ/ME sob o nº 33.103.647/0001-06; M P M ZANIN MENEGUETTI
              AGROPECUÁRIA, empresária individual, inscrita no CNPJ/ME sob o nº
              33.070.910/0001-08; I M CREMA MENEGUETTI AGROPECUÁRIA,
              empresária individual, inscrita no CNPJ/ME sob o nº 33.083.839/0001-90;
              MOACIR MENEGUETTI AGROPECUÁRIA, empresário individual,
              inscrito no CNPJ/ME sob o nº 33.070.810/0001-73; M B MAGALHÃES
              SILVA MENEGUETTI AGROPECUÁRIA, empresária individual, inscrita
              no      CNPJ/ME           sob      o    nº     33.060.835/0001-96;              A.      MENEGUETTE
              AGROPECUÁRIA, empresário individual, inscrito no CNPJ/ME sob o nº
              33.082.423/0001-57;                    ROSÂNGELA                     PERIN              MENEGUETTE
              AGROPECUÁRIA, empresária individual, inscrita no CNPJ/ME sob o nº
              33.061.019/0001-05; J BATISTA MENEGUETTI AGROPECUÁRIA,
              empresário individual, inscrito no CNPJ/ME sob o nº 33.077.117/0001-22; N.
              MARIA TORTATO MENEGUETTI AGROPECUÁRIA, empresária
              individual, inscrita no CNPJ/ME sob o nº 33.073.161/0001-64; J CESAR
              MENEGUETTI AGROPECUÁRIA, empresário individual, inscrito no
              CNPJ/ME sob o nº 33.086.347/0001-58; M E BOLONHEZ MENEGUETTI
              AGROPECUÁRIA, empresária individual, inscrita no CNPJ/ME sob o nº
              33.060.847/0001-10; FRANCISCO MENEGUETTI AGROPECUÁRIA,
              empresário individual, inscrito no CNPJ/ME sob o nº 33.086.726/0001-48;



                   Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                               www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03                Main Document
                                                                   Pg 50 of 144




                                                                                                                                 Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                 Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
              NILSA CORREA FARIA MENEGUETTI1, brasileira, casada, empresária,
              inscrita no CPF nº 668.551.609-72 e RG nº 36.711.884, com endereço na Rua
              Cerqueira Cesar, nº 33, Maringá/PR, CEP 87014-190; W J MENEGUETTI
              AGROPECUÁRIA, empresário individual, inscrito no CNPJ/ME sob o nº
              33.060.734/0001-15; A MENEGUETTI, AGROPECUÁRIA, empresária
              individual, inscrita no CNPJ/ME sob o nº 33.070.980/0001-58; S S
              MENEGUETTI AGROPECUÁRIA, empresário individual, inscrito no
              CNPJ/ME sob o nº 33.061.304/0001-18; ELEN CRISTIAN MORENO
              MENEGUETTI AGROPECUÁRIA, empresária individual, inscrita no
              CNPJ/ME            sob     o     nº     33.086.797/0001-40;              e    V      A     FERNANDES
              MENEGUETTI AGROPECUÁRIA, empresária individual, inscrita no
              CNPJ/ME sob o nº 33.061.167/0001-11 (doc. 1), todos com principal
              estabelecimento na Cidade de Maringá, Estado do Paraná, na Avenida Pioneiro
              Victório Marcon, nº 693, Parque Industrial II, CEP 87065-120, vêm, por seus
              advogados (doc. 2), com fundamento no art. 47 da Lei 11.101/2005, formular o
              presente PEDIDO DE RECUPERAÇÃO JUDICIAL, o que fazem com base
              nas razões de fato e fundamentos de direito a seguir expostos.


                  COMPETÊNCIA DESTE MM. JUÍZO PARA PROCESSAR E JULGAR
                             A RECUPERAÇÃO JUDICIAL DOS REQUERENTES


              1.                                    O art. 3º da Lei n. 11.101/2005 estabelece que “[é]
              competente para (...) deferir a recuperação judicial (...) o juízo do local do
              principal estabelecimento do devedor”.

              1
               Em 21/3/2019, a requerente formalizou o seu pedido de reabertura do registro de empresário individual perante
              a Junta Comercial do Estado do Paraná, motivo pelo qual não foi possível apresentar nesta oportunidade o seu
              Cadastro Nacional da Pessoa Jurídica.

                   Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                               www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03                Main Document
                                                                   Pg 51 of 144




                                                                                                                                 Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                 Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
              2.                                  O principal estabelecimento é, de fato, aquele de onde
              emanam as principais decisões estratégicas, financeiras e operacionais do(s)
              devedor(es), de modo que o processamento e o julgamento da recuperação
              judicial devem, sempre, se dar no foro/comarca em que o(s) devedor(es)
              centraliza(m) a direção geral dos seus negócios, e, ainda, onde se concentra o
              maior volume de negócios dos Requerentes – independentemente de onde esteja
              localizada sua sede estatutária/societária –, conforme jurisprudência já
              consolidada no eg. Tribunal de Justiça do Estado do Paraná2:


              3.                                  No presente caso, não há dúvidas de que o principal
              estabelecimento dos Requerentes está localizado nesta comarca de Maringá/PR,
              em que, para além de estar situada a sede estatutária da Requerente Usina de
              Açúcar Santa Terezinha Ltda. – controladora das demais usinas integrantes do
              doravante chamado Grupo Santa Terezinha – e de outras Requerentes; (i) são
              realizadas suas reuniões de conselho de administração; (ii) se encontra todo o
              corpo diretivo (incluindo-se aí as áreas comercial financeira, contábil e de
              recursos humanos) das Usinas Requerentes; (iii) são realizadas as operações
              comerciais que geram a maior parte das receitas dos Requerentes e, ainda, (iv)
              reside e trabalha grande parte dos Requerentes produtores rurais.


              4.                                  É o bastante, confia-se, para que se reconheça a
              indiscutível competência deste MM. Juízo para o processamento do presente
              pedido de Recuperação Judicial.


              2
               (TJPR. Conflito de Competência nº 1605387-5; Rel. Des. Marcelo Gobbo Dalla Dea; 18ª Câmara Cível; J:
              3/5/2017)

                   Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                               www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03                Main Document
                                                                   Pg 52 of 144




                                                                                                                                 Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                 Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
                   HISTÓRICO, ESTRUTURA ORGANIZACIONAL E ATIVIDADES
                                    DESENVOLVIDAS PELOS REQUERENTES


              5.                                  A Usina Santa Terezinha Ltda. foi constituída no início
              dos anos 60 pelos irmãos Albino, Felizardo, Hélio, Irineu, José, Mauro e
              Terezinha Meneguetti e, ainda, pelo Sr. Alberto Seghese, todos responsáveis
              por, com grande empenho e capacidade empreendedora, transformarem um
              pequeno engenho de aguardente localizado no distrito de Iguatemi em produtiva
              fábrica de açúcar.


              6.                                  No fim dos anos 70 e início da década de 1980,
              valendo-se de financiamentos obtidos por meio do Programa Nacional do Álcool
              - PROÁLCOOL, bem assim como da relevância cada vez maior que adquiria no
              mercado sucroalcooleiro, a empresa deu início a um ambicioso processo de
              ampliação de seu já existente parque industrial, que, já no fim dos anos 1980, foi
              implementado também pela aquisição de outras usinas da região – caso das
              Unidades de Paranacity (1989), Tapejara e Ivaté (1993).


              7.                                  Com o mercado cada vez mais exigente e objetivando
              aumentar ainda mais sua competitividade, a empresa construiu, nesta comarca
              de Maringá, seu Terminal Logístico com armazéns graneleiros para açúcar e
              demais grãos, um terminal de calcário, misturadora de adubos e tanques para
              estocagem de líquidos (inflamáveis e outros), cujas operações foram iniciadas
              em 2002, e, no ano de 2003, um terminal rodoferroviário de fertilizantes em



                   Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                               www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03                Main Document
                                                                   Pg 53 of 144




                                                                                                                                 Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                 Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
              Paranaguá. Em 2007, entrou em operação a unidade de Terra Rica, primeiro
              green field da Requerente Usina Santa Terezinha.


              8.                                  Ainda nos anos 2000, a Usina Santa Terezinha adquiriu
              mais três unidades, que, somadas ainda às duas usinas anexadas ao grupo nesta
              década de 2010 (Usina de Açúcar e Álcool Goioerê Ltda. e Costa Bioenergia
              Ltda.), e ao complexo industrial anteriormente já existente, geram atualmente
              11.000 (onze mil) empregos diretos e, ainda, lhe garante capacidade de
              moagem de 21.000.000 (vinte e um milhões) toneladas de cana-de-açúcar/safra,
              atividade desempenhada sob a seguinte organização societária:




              9.                                  A seriedade, o foco, a ética e o árduo trabalho das
              Requerentes são características que lhes são reconhecidamente inerentes, tendo

                   Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                               www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03                 Main Document
                                                                    Pg 54 of 144




                                                                                                                                  Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                  Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
              ensejado o recebimento de diversos certificados de sustentabilidade3 emitidos
              pela VIVE International Account Manager (doc. 10).


              10.                                  Foi       justamente          no      contexto         do       constante
              desenvolvimento e aprimoramento das atividades das aludidas unidades, aliás,
              que, ao longo desses quase 60 anos de história, os integrantes da Família
              Meneguetti também requerentes do presente feito passaram a desenvolver, em
              imóveis rurais de sua propriedade, o plantio e cultivo da cana-de-açúcar,
              comercializada diretamente com as usinas ora Requerentes.

              11.                                  Não há dúvida, portanto, de que a atividade
              empresarial desenvolvida pelos produtores rurais integrantes do pólo ativo
              desta Recuperação Judicial está íntima e intrínsecamente ligada à evolução e
              resultados das operações das usinas também requerentes deste feito, sendo, por
              essa razão e pelos motivos abaixo abordados, absolutamente pertinente a
              distribuição deste pedido em litisconsórcio ativo.


                                                  LITISCONSÓRCIO ATIVO


              12.                                  Como visto acima, as sociedades e produtores rurais
              Requerentes operam em absoluta harmonia entre si, e dependem uns dos outros
              para a continuidade de sua operação. Esse é o motivo, Exa., do ajuizamento do
              presente Pedido de Recuperação Judicial em litisconsórcio ativo.




              3
                  The Sustainable Supply Programme.

                    Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                                www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03               Main Document
                                                                  Pg 55 of 144




                                                                                                                                Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
              13.                                De fato, embora a Lei de Recuperação de Empresas e
              Falência não possua previsão expressa a esse respeito, a hipótese de
              litisconsórcio ativo para casos como o presente já foi bastante debatida pela
              jurisprudência, sendo hoje ampla e comumente aceita, inclusive por aplicação
              subsidiária do Código de Processo Civil, conforme autorizado pelo art. 189 da
              própria Lei nº 11.101/2005:


                                                 RECUPERAÇÃO JUDICIAL. LITISCONSÓRCIO
                                                 ATIVO. POSSIBILIDADE, DESDE QUE AS
                                                 EMPRESAS INTEGREM O MESMO GRUPO
                                                 ECONÔMICO (DE FATO OU DE DIREITO) E
                                                 ATENDAM AOS REQUISITOS PREVISTOS NA
                                                 LEI Nº 11.101/2005. MANIFESTA RELAÇÃO DE
                                                 CONTROLE E DEPENDÊNCIA ENTRE AS
                                                 EMPRESAS. ENTENDIMENTO DOUTRINÁRIO E
                                                 JURISPRUDENCIAL.                     PRESSUPOSTOS
                                                 ATENDIDOS. RECURSO NÃO PROVIDO.
                                                 (...)
                                                 Por outras palavras, está suficientemente demonstrado
                                                 (mov. 1.1 e mov. 11.041.1) que as razões da crise da
                                                 Agravada Seara interferem e afetam diretamente as
                                                 atividades das demais empresas do grupo e o resultado
                                                 da
                                                 Recuperação Judicial em curso. (...) Passados alguns
                                                 meses do ajuizamento da ação, a crise de todas as
                                                 Recuperandas tornou-se clarividente e está retratada,
                                                 em detalhes, nos diversos Relatórios Mensais de
                                                 Atividades - RMA juntados nos autos de origem.
                                                 Assim, apesar de não individualizada por empresa, em
                                                 relação a todas foi atendido o pressuposto inserido no
                                                 inciso I do art. 51, da lei de regência, de modo que,
                                                 reconhecido o grupo econômico de fato e configurada
                                                 a crise de todas as empresas, cabível o litisconsórcio
                                                 ativo.


                  Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                              www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03               Main Document
                                                                  Pg 56 of 144




                                                                                                                                   Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                   Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
                                                 (TJPR. Agravo de instrumento nº 0044339-
                                                 33.2017.8.16.0000; Rel. Des. Vitor Roberto Silva; 18ª
                                                 Câmara Cível; J: 8/8/2018)4

              14.                                A verdade é que o caso dos autos se enquadra
              perfeitamente nas hipóteses do art. 113 do CPC5: entre os Requerentes não só há
              “comunhão de direitos ou de obrigações relativamente à lide” (inciso I) como
              também ocorre “afinidade de questões por ponto comum de fato ou de direito”
              (inciso III), na medida em que há garantias cruzadas prestadas pelas partes
              requerentes, e, ainda, os Requerentes (i) integram, conforme acima, o mesmo
              4
                Também nesse sentido:
              AGRAVO DE INSTRUMENTO. RECUPERAÇÃO JUDICIAL. REQUISITOS DO ART. 51 DA LEI Nº
              11.101/2005. DEVIDA DEMONSTRAÇÃO DA CRISE ECONÔMICO-FINANCEIRA DAS EMPRESAS DO
              GRUPO. CONFIGURAÇÃO DE LITISCONSÓRCIO ATIVO. FORMAÇÃO DE GRUPO ECONÔMICO DE
              FATO. A DOUTRINA E JURISPRUDÊNCIA ACATAM A FORMAÇÃO DO LITISCONSÓRCIO ATIVO
              NA RECUPERAÇÃO JUDICIAL, A DESPEITO DA AUSÊNCIA DE PREVISÃO NA LEI N° 11.101/2005,
              QUANDO SE TRATAM DE EMPRESAS QUE INTEGREM UM MESMO GRUPO ECONÔMICO (DE
              FATO OU DE DIREITO). PEDIDO ALTERNATIVO PARA A ELABORAÇÃO DE UM PLANO DE
              RECUPERAÇÃO JUDICIAL PARA CADA EMPRESA. ANÁLISE DO CASO CONCRETO QUE MOSTRA
              SER MAIS ADEQUADA A APRESENTAÇÃO DE UM ÚNICO PLANO. RECURSO NÃO PROVIDO. 1
              Substituindo Desº. Vitor Roberto Silva.
              (...)
              Ultrapassado este ponto e passando à análise do caso concreto, constata-se que é possível a formação de
              litisconsórcio ativo entre as empresas agravadas, na medida em que, ao contrário do que afirma o agravante, o
              laudo elaborado pelo perito concluiu expressamente pela situação de crise da Seara ou do grupo, isto é, o técnico
              não se opôs ao litisconsórcio, na medida em que concluiu pela demonstração da crise em relação à Seara ou do
              grupo econômico, uma vez que se constatou a existência de dependência econômica entre a Seara e demais
              requerentes, e que o funcionamento de uma depende diretamente do funcionamento das outras.
              (...)
              Assim, sendo a Seara responsável por 99% do faturamento de todas as empresas do grupo e considerando que
              passa por situação de crise, é de concluir que tal fato inevitavelmente afetará todas as demais empresas, tendo em
              vista e inegável dependência mútua entre elas, não havendo que se falar em ausência de demonstração de crise.
              Nesse contexto, esta relatora corrobora do entendimento da i. juíza singular, que asseverou que “(...) a retirada
              das demais requerentes prejudicaria sobremaneira os pequenos credores, em sua maioria credores da SEARA,
              enquanto privilegiaria poucos grandes credores, que teriam seus créditos garantidos pelo patrimônio das demais
              requerentes, em detrimento da continuidade da atividade empresarial de todo o grupo econômico”.
              Dessa forma, se o litisconsórcio ativo atende à finalidade última da recuperação judicial, precipuamente a
              superação da crise-econômico financeira das empresas, o seu deferimento é medida que se impõe.
              (TJPR. Agravo de instrumento nº 0001627-91.2018.8.16.0000; Rel. Juíza Subst. 2º Grau Denise Antunes; 18ª
              Câmara Cível; J: 5/7/2018)
              5
                Art. 113. Duas ou mais pessoas podem litigar, no mesmo processo, em conjunto, ativa ou passivamente,
              quando:
              I - entre elas houver comunhão de direitos ou de obrigações relativamente à lide;
              II - entre as causas houver conexão pelo pedido ou pela causa de pedir;
              III - ocorrer afinidade de questões por ponto comum de fato ou de direito.


                  Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                              www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03               Main Document
                                                                  Pg 57 of 144




                                                                                                                                Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
              grupo empresarial; e (ii) atuam no mesmo ramo de atividade ou, no limite, em
              atividades complementares, de maneira harmônica, conjunta, e interdependente.


              15.                                É inegável, pois, que o processamento do presente
              pedido de recuperação judicial em litisconsórcio ativo é medida imprescindível
              para assegurar o almejado soerguimento: somente uma solução global pode
              resolver a situação de crise atualmente por elas enfrentada, de modo a assegurar
              a continuidade de suas atividades e o cumprimento de sua função social.


                    POSSIBILIDADE DO PROCESSAMENTO DE RECUPERAÇÃO
                                       JUDICIAL DE PRODUTORES RURAIS


              16.                                Sabe-se que, nos termos do art. 47 da Lei nº
              11.101/2005, o objetivo precípuo da recuperação judicial é “viabilizar a
              superação da situação de crise econômico-financeira do devedor” (grifamos),
              e, com isso, “permitir a manutenção da fonte produtora, do emprego dos
              trabalhadores e dos interesses dos credores, promovendo, assim, a preservação
              da empresa, sua função social e o estímulo à atividade econômica”.


              17.                                Igualmente sabido é que, nos termos do art. 1º daquela
              mesma legislação, serão entendidos como devedor cujos processos de falência,
              recuperação extrajudicial e recuperação judicial serão por ela disciplinados não
              apenas a “sociedade empresária”, mas, também, o “empresário” (grifamos).

              18.                                Pois bem.



                  Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                              www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03                 Main Document
                                                                    Pg 58 of 144




                                                                                                                                   Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                   Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
              19.                                  O     art.     966      do     Código        Civil     estabelece         que
              “[c]onsidera-se             empresário            quem      exerce       profissionalmente             atividade
              econômica organizada para a produção ou a circulação de bens ou de
              serviços”, sendo certo que os dispositivos seguintes (arts. 967 a 969) preveem e
              regulam as formalidades registrárias que, em circunstâncias normais, são
              indispensáveis ao reconhecimento de tal caracterização.


              20.                                  A ressalva, aplicável ao caso dos Requerentes
              produtores rurais deste pedido de Recuperação Judicial, é feita pelo art. 971 do
              mesmo Código Civil, de acordo com o qual


                                                   “[o] empresário, cuja atividade rural constitua sua
                                                   principal profissão, pode, observadas as formalidades
                                                   de que tratam o art. 968 e seus parágrafos, requerer
                                                   inscrição no Registro Público de Empresas Mercantis
                                                   da respectiva sede, caso em que, depois de inscrito,
                                                   ficará equiparado, para todos os efeitos, ao
                                                   empresário sujeito a registro” (destacamos).

              21.                                  Veja-se: ao contrário do que ocorre com os demais
              empresários, o pequeno empresário e o empresário rural têm “tratamento
              favorecido, diferenciado e simplificado (...) quanto à inscrição e aos efeitos daí
              decorrentes” assegurado por lei6.


              22.                                  Daí decorre o fato de que, embora possa se inscrever
              no Registro Público de Empresas Mercantis – i.e. na Junta Comercial – o
              empresário rural não tem a regularidade de sua atividade condicionada à

              6
                  Art. 970 do Código Civil.

                    Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                                www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03               Main Document
                                                                  Pg 59 of 144




                                                                                                                                Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
              aludida inscrição. É dizer: o empresário rural é e deve ser considerado
              empresário regular mesmo sem o (facultativo, como se viu) registro na Junta
              Comercial – caso dos Requerentes Produtores Rurais


              23.                                Voltando à Lei nº 11.101/2005, é cediço que pode
              requerer recuperação judicial o devedor que, além de atender a todos os
              requisitos previstos nos incisos do art. 48 da LRF, “exerça regularmente suas
              atividades há mais de 2 (dois) anos”, consoante exigido pelo caput do mesmo
              dispositivo legal.


              24.                                Ocorre que, como visto acima, para o caso do
              empresário rural a comprovação do regular exercício da atividade não se dá
              apenas por meio da demonstração da inscrição por todo o referido período.


              25.                                A esse respeito, os E. Tribunais de Justiça dos
              Estados do Paraná e São Paulo já formularam seu entendimento no sentido de
              que basta a comprovação do efetivo e contínuo exercício da atividade
              profissional por tal prazo. Vejamos:

                                                  “A respeito do requisito objetivo indicado no caput do
                                                  artigo 48 da Lei nº 11.101/2005, no sentido de que
                                                  “poderá requerer recuperação judicial o devedor que,
                                                  no momento do pedido, exerça regularmente suas
                                                  atividades há mais de 2 (dois) anos”, não há dúvidas
                                                  de que sua comprovação, tratando-se de empresário, se
                                                  dá pelo registro na respectiva Junta Comercial,
                                                  inclusive por expressa disposição legal (artigo 967 do
                                                  Código Civil), circunstância, que, a priori, não foge ao
                                                  produtor rural que pretenda obter os benefícios da
                                                  recuperação judicial de sua atividade empresarial, não
                  Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                              www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03               Main Document
                                                                  Pg 60 of 144




                                                                                                                                Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
                                                  havendo dúvidas de que o registro da atividade
                                                  empresarial realizada pelo produtor rural lhe é
                                                  facultativo, nos termos do artigo 971 do Código Civil,
                                                  cabendo ao interessado optar, portanto, se mantém a
                                                  informalidade de sua atividade ou se passa ao regime
                                                  empresarial com todos seus benefícios e deveres
                                                  inerentes.
                                                  (...)
                                                  Nesse ponto, observo que o Enunciado nº 198, citado
                                                  pelos agravantes e oriundo da mesma Jornada de
                                                  Direito Civil, não entra em conflito com este, vez que
                                                  aquele trata do empresário irregular, situação diversa
                                                  do produtor rural, que por lhe ser facultativo não é
                                                  considerado empresário irregular caso não leve à
                                                  registro sua atividade empresarial. E exatamente por
                                                  ser uma opção do produtor rural é que a
                                                  circunstância em tela merece maior atenção ao
                                                  aplicador do Direito, sob o risco de proporcionar
                                                  um desvirtuamento da Lei prestigiando o
                                                  empresário rural com os benefícios da recuperação
                                                  judicial sem que este tenha cumprido com os
                                                  deveres inerentes ao empresário regular, como
                                                  exemplo e de maior importância para a
                                                  recuperação judicial, àqueles referentes à
                                                  administração e contabilidade da atividade
                                                  empresária, com a manutenção do registro de seu
                                                  livro caixa e balançantes financeiros.
                                                  (...)
                                                  A Lei de Recuperação e Falências, ao exigir a
                                                  comprovação do exercício regular da atividade,
                                                  mesmo pelo produtor rural, não estabelece como
                                                  condição, a comprovação da existência de registro
                                                  por mais de dois anos, mas tão somente do exercício
                                                  da atividade, por essa razão realmente deve-se
                                                  concluir no sentido de que o registro na Junta
                                                  Comercial, não tem o efeito de constituir a empresa
                                                  do produtor rural, mas sim o exercício da atividade
                                                  em conformidade com a previsão contida no art. 4º,
                                                  VI, do Estatuto da Terra, em consonância com a
                  Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                              www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03               Main Document
                                                                  Pg 61 of 144




                                                                                                                                 Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                 Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
                                                  norma do art. 971/CC.” (TJPR. Decisão monocrática
                                                  proferida nos autos do agravo de instrumento nº
                                                  0001366-92.2019.8.16.0000; Rel. Juiz Subst. 2º grau
                                                  Francisco Jorge; J: 27/1/2019)7

                                                  “Ainda, com relação à inclusão do produtor rural no
                                                  polo ativo da relação jurídica, registro que a medida é
                                                  autorizada pela Lei nº 11.101/2005. A princípio,
                                                  segundo a legislação civil, tal pedido demanda a
                                                  inscrição na Junta Comercial, hipótese em que o
                                                  produtor rural é equiparado ao empresário (art. 971,
                                                  CC3). No entanto, ao contrário da exigência
                                                  direcionada aos empresários, o registro do
                                                  produtor rural não precisa ter sido feito pelo menos
                                                  02 anos antes, bastando a observância do disposto
                                                  no artigo 48, §2º da lei de regência, que assim
                                                  dispõe: “Tratando-se de exercício de atividade
                                                  rural por pessoa jurídica, admite-se a comprovação
                                                  do prazo estabelecido no caput deste artigo por
                                                  meio da Declaração de Informações Econômico-
                                                  fiscais da Pessoa Jurídica - DIPJ que tenha sido
                                                  entregue tempestivamente”. (Decisão monocrática
                                                  proferida em 14/2/2019 nos autos do Agravo de
                                                  Instrumento nº 4450-04.2019.8.16.0000; Rel. Des.
                                                  Lauri Caetano da Silva)


                                                  “Agravo de instrumento. Recuperação judicial de
                                                  empresários produtores rurais. Natureza declaratória
                                                  do registro dos produtores rurais na JUCESP
                                                  reconhecida. Art. 971 do CC. Aplicação da teoria da
              7
                No mesmo sentido: “O art. 48 da Lei nº 11.101/2005 exige que o devedor, no momento do pedido de
              Recuperação Judicial, exerça regularmente as suas atividades há mais de 2 (dois) anos, no entanto, nada dispõe
              sobre a necessidade de registro na Junta Comercial por igual período. No presente caso, nota-se que os agravados
              exercem a atividade de produtores rurais há mais de 30 (trinta) anos, ainda que sem registro na Junta Comercial
              (mov. 1.12 e 1.13). Portanto, em que pese os agravados terem procedido as suas inscrições na Junta
              Comercial do Estado do Paraná poucos dias antes do ajuizamento da Recuperação Judicial, considerando
              que os agravados exerciam as suas atividades há mais de 2 (dois) anos, não há óbice para processamento
              da Recuperação Judicial”. (TJPR. Decisão liminar proferida nos autos do Agravo de Instrumento nº 0001247-
              34.2019.8.16.0000; Rel. Des. Ramon de Medeiros Nogueira; 1ª Câmara Cível; J: 25/1/2019)

                  Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                              www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03               Main Document
                                                                  Pg 62 of 144




                                                                                                                                Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
                                                  empresa. Conceito jurídico de empresário determinado
                                                  pelo efetivo exercício de atividade econômica
                                                  organizada para a produção ou circulação de bens ou
                                                  serviços, nos termos do art. 966, caput, do CC. Art.
                                                  48, caput, da LRF que apenas exige que o
                                                  empresário que pleiteia a recuperação judicial
                                                  exerça suas atividades há mais de dois anos, nada
                                                  dispondo sobre a necessidade de registro na Junta
                                                  Comercial por igual período. Processamento da
                                                  recuperação que depende apenas da verificação
                                                  formal dos requisitos objetivos dos arts. 48 e 51 da
                                                  LRF. Análise da natureza do crédito dos agravantes
                                                  que não foi objeto da decisão recorrida. Matéria que
                                                  deve ser discutida por meio dos incidentes próprios
                                                  (divergência/impugnação de crédito). Recurso
                                                  improvido.
                                                  (...)
                                                  Fábio Ulhoa Coelho anota que o produtor rural
                                                  está dispensado de requerer a sua inscrição no
                                                  registro das empresas, mas pode fazê-lo. Se optar
                                                  por se registrar na Junta Comercial, será
                                                  considerado empresário e submeter-se-á ao regime
                                                  correspondente. Neste caso, deve manter a
                                                  escrituração regular, levantar balanços periódicos e
                                                  pode falir ou requerer a recuperação judicial. Sujeita-
                                                  se, também, às sanções da irregularidade no
                                                  cumprimento das obrigações gerais dos empresários
                                                  (Curso de Direito Comercial: Direito de Empresa, v. 1,
                                                  16ª ed., 2012, Saraiva, p. 136)”. (TJSP. Agravo de
                                                  instrumento nº 2162126-36.2018.8.26.0000; Rel. Des.
                                                  Hamid Bdine; 1ª Câmara Reservada de Direito
                                                  Empresarial; J: 9/11/2018)8

                                                  “Recuperação     judicial.  Requerimento     por
                                                  produtores rurais em atividade por prazo superior
                                                  àquele de 2 (dois) anos exigido pelo artigo 48,
              8
               No mesmo sentido: TJSP. Agravo de instrumento nº 2062908-35.2018.8.26.0000; Rel. Des. Hamid Bdine; 1ª
              Câmara Reservada de Direito Empresarial; J: 4/7/2018.

                  Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                              www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03               Main Document
                                                                  Pg 63 of 144




                                                                                                                                Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
                                                  caput, da Lei nº 11.101/2005, integrantes de grupo
                                                  econômico na condição de empresários individuais
                                                  respaldados pelos artigos 966 e 971 do Código Civil
                                                  e/ou de sócios das sociedades coautoras.
                                                  Legitimidade reconhecida. Irrelevância da alegada
                                                  proximidade entre as datas de ajuizamento do feito e
                                                  das prévias inscrições dos produtores rurais como
                                                  empresários individuais na Junta Comercial do Estado
                                                  de São Paulo. Firme entendimento jurisprudencial
                                                  no sentido de que a regularidade da atividade
                                                  empresarial pelo biênio mínimo estabelecido no
                                                  supramencionado dispositivo legal deve ser aferida
                                                  pela constatação da manutenção e continuidade de
                                                  seu exercício, e não a partir da prova da existência
                                                  de registro do empresário ou ente empresarial por
                                                  aquele lapso temporal. Manutenção do deferimento
                                                  do processamento da demanda. Agravo de instrumento
                                                  desprovido.” (TJSP. Agravo de Instrumento nº
                                                  2037064-59.2013.8.26.0000, Rel. Des. José Reynaldo;
                                                  2ª Câmara Reservada de Direito Empresarial; j.
                                                  22/9/2014)

              26.                                Não poderia mesmo ser diferente, pois o § 2º do art. 48
              da LRF admite, para a comprovação do biênio previsto no caput do mesmo
              dispositivo legal, que outros documentos sejam apresentados pela pessoa
              jurídica que exerce atividade rural, não havendo por que não o sê-lo também
              para a pessoa física que exerce atividade rural, o dito “produtor rural”, como no
              caso em tela.


              27.                                Outrossim, o art. 51 da LRF dispõe que a petição
              inicial do pedido de recuperação judicial deve ser instruída, dentre outros
              documentos, com a “certidão de regularidade do devedor no Registro Público



                  Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                              www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03                 Main Document
                                                                    Pg 64 of 144




                                                                                                                                  Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                  Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
              de Empresas, o ato constitutivo atualizado e as atas de nomeação dos atuais
              administradores”, tal como se lê do inciso V.


              28.                                  Todavia, se o empresário rural não está obrigado a se
              inscrever no Registro Público de Empresas para exercer regularmente sua
              atividade, referido documento não seria, em tese, exigido para a instrução da
              petição inicial do pedido de recuperação judicial, posto que absolutamente
              inaplicável.


              29.                                  Ainda que assim não fosse, o fato é que o registro do
              empresário individual que exerce atividade rural na Junta Comercial poderia ser
              reputado, quando muito, como de natureza declaratória, mas nunca como de
              natureza constitutiva, em consonância com os recentes julgados do C. Superior
              Tribunal de Justiça e do eg. TJSP colacionados acima, mas desde que a inscrição
              seja realizada antes do pedido de recuperação judicial.


              30.                                  Nessa linha, o Professor Alfredo de Assis Gonçalves
              Neto9 entendeu que

                                                   “se dita inscrição é indispensável para a instauração da
                                                   recuperação judicial (tanto da sociedade como do
                                                   produtor rurais), o exercício regular de suas atividades
                                                   pelo período mínimo de dois anos é uma situação de
                                                   fato, suscetível de ser demonstrada por um meio de
                                                   prova induvidoso, sem qualquer vinculação com a data
                                                   de sua inscrição no álbum do empresário
                                                    (...) o produtor rural inscrito no Registro Público de
                                                   Empresas Mercantis torna-se empresário e, como tal,

              9
                  Gonçalves Neto, Alfredo de Assis. Direito Comercial: pareceres. São Paulo: Lex, 2019; p. 66/68.

                    Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                                www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03                 Main Document
                                                                   Pg 65 of 144




                                                                                                                                      Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                      Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
                                                  submete-se às disposições que compõe o denominado
                                                  direito de empresa. Como empresário, é-lhe
                                                  franqueado o instituto da recuperação judicial de que
                                                  trata a Lei 11.101/2005. Uma vez insolvente, esse
                                                  empresário pode pleitear tal medida, desde que prove
                                                  exercer regularmente suas atividades por um mínimo
                                                  de dois anos, computados desde o momento em que as
                                                  iniciou, independentemente da data em que for obtida
                                                  sua inscrição no mencionado Registro”.10

              31.                                 Cite-se, ainda, parecer apresentado nos autos da
              recuperação judicial requerida por José Pupin Agropecuária e Vera Lúcia
              Camargo Pupin, em que o Prof. Fabio Ulhoa Coelho11 com muita propriedade
              consignou:

                                                  “5. Produtor rural pessoa física inscrito na Junta
                                                  Comercial alguns dias antes de requerer a recuperação
              10
                 No mesmo sentido, o parecer elaborado por Bruno de Oliveira Castro para o fim de ser apresentada nos autos
              da recuperação judicial autuada sob nº 0003205-55.2018.8.16.0076 (em trâmite perante a Vara Cível de Coronel
              Vivida) para o fim de analisar a viabilidade da recuperação judicial do produtor rural: “(...) aos produtores rurais,
              por tratar de mera faculdade, o registro no órgão competente possui natureza jurídica declaratória, sendo possível
              permitir o acesso ao instituto recuperacional imediatamente após o arquivamento do ato constitutivo na Junta
              Comercial, ainda que não tenha os 02 anos de atividade regular exigido no caput do art. 48 da lei 11.101/2005.
              Aliás, um dos requisitos previstos pelo art. 48 da supracitada lei é justamente a comprovação de exercício da
              atividade há mais de 02 (dois) anos, sendo que para os empresários em geral, por ter natureza constitutiva,
              coincide com o tempo de registro dos atos constitutivos na Junta Comercial competente, divergindo, portanto,
              das particularidades dos produtores rurais. Concluímos que a natureza de inscrição do produtor rural é
              meramente declaratória, não possuindo função de constituição de empresa, diante da faculdade ofertada pelo
              Código Civil.
              (...) É perfeitamente possível ao produtor rural requerer a Recuperação Judicial ainda que não tenha os
              02 anos de registro na Junta Comercial, bastando, para isso que o produtor rural efetive seu registro na
              Junta Comercial para que fique comparado ao empresário para todos os efeitos. Frise que o registro na
              Junta Comercial tem o condão de apenas mudar o status da atividade, de civil para empresarial”
              11
                 E ainda, nos mesmos autos, Manoel Justino Bezerra Filho: “(...) a única conclusão a que se pode chegar é
              que o artigo 48 exige a comprovação de atividade regular “há mais de (2) anos”, não exigindo em
              momento algum a comprovação de atividade de sociedade empresária há mais de dois anos. Dito de outra
              forma, se o exercício da atividade anterior por mais de dois anos era irregular (e não existe qualquer
              irregularidade na atividade que José Pupin e sua mulher exerceram durante mais de vinte e cinco anos) e
              se o artigo 971 permite a transformação do empresário rural em empresário equiparado à sociedade
              empresária pelo simples registro, não pode o intérprete exigir mais do que a lei exige. Dito de forma mais
              sintética ainda: se o exercício da atividade anterior era irregular, o período deste exercício não pode ser somado
              para completar os dois anos: ao contrário, se o exercício da atividade era regular, o período pode ser somado para
              que se completem os dois anos”.

                   Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                               www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03               Main Document
                                                                  Pg 66 of 144




                                                                                                                                Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
                                                 judicial, mas que comprova, por documentos fiscais, o
                                                 exercício da atividade há mais de dois anos, tem direito
                                                 à recuperação judicial?
                                                 Sim; aliás, o produtor rural pessoa física tem direito
                                                 à recuperação judicial, mesmo que tenha
                                                 providenciado o seu registro na Junta Comercial
                                                 exclusivamente para preencher o requisito
                                                 relacionado à empresarialidade da atividade
                                                 econômica em crise.
                                                 A LRE não preceitua um prazo mínimo de
                                                 existência do registro na Junta Comercial para
                                                 admitir a recuperação judicial pelo produtor rural.
                                                 Não havendo prazo mínimo, qualquer que tenha
                                                 sido a época da inscrição, desde que anterior ao
                                                 pedido, o requisito da empresarialidade da
                                                 atividade estará plenamente atendido.”

              32.                                No mesmo sentido, o Enunciado 198 da III Jornada de
              Direito Civil:


                                                 “A inscrição do empresário na Junta Comercial não é
                                                 requisito para a sua caracterização, admitindo-se o
                                                 exercício da empresa sem tal providência. O
                                                 empresário irregular reúne os requisitos do art. 966,
                                                 sujeitando-se às normas do Código Civil e da
                                                 legislação comercial, salvo naquilo em que forem
                                                 incompatíveis com a sua condição ou diante de
                                                 expressa disposição em contrário”.

              33.                                Conclui-se, portanto, que o produtor rural pode
              requerer recuperação judicial desde que comprove o exercício de sua atividade
              há mais de 2 (dois) anos, ainda que não esteja inscrito no Registro Público de
              Empresas por tal prazo – atendendo, assim, ao caput do art. 48 da LRF.



                  Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                              www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03               Main Document
                                                                  Pg 67 of 144




                                                                                                                                Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
              34.                                Não bastasse isso, observe-se que os produtores rurais
              pessoas físicas figuram em quase todos os contratos celebrados pelos demais
              Requerentes, com instituições financeiras e/ou fornecedores, seja como avalistas
              e responsáveis solidários, seja, ainda, até mesmo como devedores principais, o
              que basta para a comprovação de que também exercem atividade rural e
              cumprem o requisito legal para figurar no polo ativo deste pedido de
              recuperação judicial.

              35.                                De fato, as dívidas em nome dos produtores rurais são
              todas intrinsicamente ligadas à atividade das empresas Requerentes,
              envolvendo-se no dia-a-dia das empresas, inclusive garantindo em nome próprio
              operações dos Requerentes.


              36.                                Ou seja, os produtores rurais não figuraram nas
              avenças como meros “intervenientes”, mas sim como principais pagadores dos
              recursos fomentadores do negócio. Ora, Exa., as próprias instituições financeiras
              os viram como empresários rurais e peças-chave da atividade empresarial,
              exigindo deles, para a disponibilização dos recursos, a efetiva assunção das
              dívidas, como principais pagadores das operações.

              37.                                Assim sendo, diante não só da possibilidade de
              ajuizamento de pedido de recuperação judicial por produtor rural como também
              do atendimento aos requisitos para tanto, previstos especialmente nos arts. 48,
              caput, e 51, inciso V, da Lei 11.101/2005, bem se vê que não há qualquer óbice
              que os produtores rurais possam impetrar o presente Pedido de Recuperação
              Judicial.


                  Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                              www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03                Main Document
                                                                   Pg 68 of 144




                                                                                                                                 Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                 Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
                   AS PRINCIPAIS RAZÕES DA CRISE ECONÔMICO-FINANCEIRA
                   ENFRENTADA PELOS REQUERENTES E A NECESSIDADE DESTE
                                       PEDIDO DE RECUPERAÇÃO JUDICIAL


              38.                                 Em atenção ao quanto previsto pelo art. 51 da LRF, é
              imperioso esclarecer as razões da crise econômico-financeira que se abateu
              sobre as atividades dos Requerentes, vítimas da volatilidade econômica e
              mercadológica que tem assolado o país nos últimos anos.


              39.                                 Como se sabe, o setor sucroalcooleiro brasileiro passou
              (e ainda passa) por gravíssima crise de crédito que se iniciou em 200712, quando
              grande parte das empresas do setor, pressionada por preços e necessidade de
              caixa, foi obrigada a vender seus estoques abaixo do custo de produção na maior
              parte da safra, o que fez com que muitas usinas tivessem resultado operacional
              negativo.




              12
                 “Muitas empresas brasileiras de açúcar e etanol ainda passam por uma situação financeira difícil, uma vez
              que grandes dívidas limitam investimentos que poderiam melhorar sua renda, disseram usinas e consultorias
              nesta segunda-feira (24).(...), a maioria das empresas de médio porte assumiu mais dívida ao longo dos últimos
              anos e estão tendo dificuldades para processar mais cana, disseram especialistas durante o seminário
              internacional     de      açúcar       da     F.O.    Licht     em      São     Paulo”     (Disponível      em
              https://www.novacana.com/n/industria/financeiro/maioria-usinas-brasileiras-cana-enfrentam-dificuldades-
              financeiras-240417 - Acesso em 14/2/2019)
              “O setor realmente vem passando por dificuldades. Conforme informações da União da Indústria de Cana de
              Açúcar (Unica), 80 usinas fecharam as portas na região Centro-Sul do país desde 2008. Em 2015, outras dez
              sem         condições         financeiras       ainda       podem         fechar.”       (Disponível        em
              http://www.otempo.com.br/capa/economia/uma-das-maiores-do-mundo-no-setor-de-cana-quebra-1.1097344             -
              Acesso em 14/2/2019).

                   Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                               www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03               Main Document
                                                                  Pg 69 of 144




                                                                                                                                Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
              40.                                Nesse (já combalido) contexto, em 2008 o mercado de
              crédito foi drasticamente afetado pela crise financeira mundial e, em 2011, pela
              política de represamento do preço da gasolina pelo Governo Federal, as quais
              comprometeram a saúde financeira do setor mediante a queda da rentabilidade e
              o aumento das despesas financeiras, de forma que resultados líquidos negativos
              se tornaram recorrentes, o que comprometeu a geração de caixa operacional das
              empresas, cujas necessidades foram supridas majoritariamente por novos
              empréstimos a juros cada vez mais altos.


              41.                                É certo, ainda, que a partir do ano de 2010 as safras não
              só foram prejudicadas por questões climáticas adversas – graves secas na região,
              o que demandou maiores investimentos para manutenção da produtividade do
              canavial –, como também continuaram amargando o achatamento do preço final
              em razão da política de preços da gasolina.


              42.                                Lembre-se: com o avanço da inflação, a partir de 2011,
              o Governo Federal adotou diversas medidas de contenção dos preços de
              distribuição da gasolina – medidas artificiais – praticados pela Petrobras,
              mantendo-o em patamar extremamente baixo se comparado aos preços
              internacionais.


              43.                                Isso teve um único significado para o setor: a conta,
              por muito tempo, não fechou. O preço final de venda não está relacionado aos
              custos do produto, mas sim ao preço da gasolina que foi controlado
              politicamente pelo governo. Assim, apenas sobrevivem aquelas empresas que
              estão mais capitalizadas para suportar os períodos de preço baixo. Ao contrário

                  Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                              www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03                Main Document
                                                                   Pg 70 of 144




                                                                                                                                     Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                     Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
              do que se pode pensar, a saúde das usinas de etanol e açúcar não está
              exclusivamente ligada à capacidade gerencial ou à performance produtiva.


              44.                                 O panorama acima, somado à necessidade de grandes
              investimentos necessários ao cultivo e manutenção do canavial, fez com que os
              Requerentes se sujeitassem a necessidade de se alavancar cada vez mais, em um
              mercado de altas taxas de juros e sujeito a variações cambiais que desequilibram
              assustadoramente os resultados.


              45.                                 Desse       modo,        é    evidente        que      o     excesso          de
              endividamento, perda de rentabilidade do etanol, o que, ao longo de anos se
              traduz em queda na produtividade das lavouras e a redução de moagem
              expuseram o setor sucroalcooleiro a uma situação de excesso de capacidade
              ociosa, elevando os custos operacionais e redundando em baixa lucratividade, de
              modo que prejuízos recorrentes comprometeram a capacidade dos Requerentes
              de honrar seus compromissos financeiros conforme originalmente pactuados.


              46.                                 E, para piorar, o preço do açúcar caiu de forma intensa
              nas últimas safras, em especial na Safra 2018, quando atingiu os menores preços
              em dez anos13, comprometendo significativamente a margem de lucro das usinas
              e, consequentemente, dos Requerentes que dependem substancialmente do
              mercado externo de tal commodity em seu faturamento.




              13
                                       http://www.udop.com.br/index.php?item=noticias&cod=1160137                            e
              https://canalrural.uol.com.br/noticias/agricultura/cana/retrospectiva-mercado-de-acucar-atinge-minimas-de-dez-
              anos-em-2018/

                   Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                               www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03                Main Document
                                                                   Pg 71 of 144




                                                                                                                                 Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                 Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
              47.                                 Vale destacar, em relação ao mercado internacional e
              açúcar, recentemente o Brasil e a Austrália formalizaram consulta à Organização
              Mundial do Comércio (OMC) quanto ao subsídio conferido à Índia ao açúcar14,
              situação que afetou – e tem afetado – negativamente todo o mercado mundial e,
              nesse contexto, as Requerentes.

              48.                                 Some-se a todo o contexto macroeconômico acima, a
              lamentável postura adotada pelo Banco Votorantim S.A. – abordada a seguir –, e
              pronto: há uma circunstancial, porém severa, crise financeira a ser superada.


              49.                                 Não há dúvidas, no entanto, de que as políticas
              públicas recentemente adotadas pelo país – queda na taxa de juros, câmbio
              favorável às empresas exportadoras e a mudança na política de preços da
              gasolina, com a entrada de nova gestão na Petrobras – denotam uma perspectiva
              otimista para o setor sucroalcooleiro – apesar da baixa cotação internacional do
              açúcar, que, aliadas aos benefícios legais às quais os Requerentes
              indiscutivelmente fazem jus (entre os quais está o pedido de Recuperação
              Judicial), certamente viabilizarão uma rápida e suave reestruturação.


                   REQUERIMENTO DE RECUPERAÇÃO JUDICIAL – VIABILIDADE
                           FINANCEIRA E OPERACIONAL DOS REQUERENTES




              14
                https://www.valor.com.br/agro/6139087/brasil-denuncia-subsidios-da-india-ao-acucar-na-omc
              https://canalrural.uol.com.br/noticias/brasil-recorre-a-omc-por-causa-de-subsidio-da-india-ao-acucar/
              https://www.noticiasagricolas.com.br/noticias/sucroenergetico/231025-brasil-e-australia-formalizam-consulta-
              na-omc-sobre-subsidio-ao-acucar-da-india.html#.XIvmlmdYaJA

                   Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                               www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03                Main Document
                                                                   Pg 72 of 144




                                                                                                                                 Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                 Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
              50.                                 Como dito acima, os Requerentes têm total confiança
              de que a crise de liquidez ora enfrentada é passageira e não deve afetar de modo
              definitivo a solidez das atividades por elas desenvolvidas.


              51.                                 Um exemplo claro disso é que os Requerentes já
              vinham, antes mesmo do ajuizamento do presente pedido, buscando a
              implementação de abrangente projeto de reestruturação financeira e operacional,
              com a finalidade de adequar suas operações à situação atualmente enfrentada.

              52.                                 De fato, a reestruturação amigável e, portanto,
              extrajudicial que vinha sendo costurada junto aos principais credores dos
              Requerentes só não atingiu o êxito que se anunciava em função da
              absolutamente precipitada distribuição, pelo Banco Votorantim S.A., de 3
              (três) milionários processos de execução judicial em face dos Requerentes15
              e em cujos autos a referida instituição financeira tem insistentemente requerido
              o deferimento de medidas constritivas – incluindo-se mas não se limitando a
              penhora on line de ativos financeiros, já deferida em 2 dos processos
              executivos (!!!).

              53.                                 É importante ressaltar desde já, aliás, que não fosse a
              propositura das aludidas medidas judiciais, o ajuizamento desta Recuperação
              Judicial provavelmente seria desnecessário.




              15
                (i) Execução de Título Extrajudicial nº 1007474-35.2019.8.26.0100, em trâmite perante a 19ª Vara Cível do
              Foro Central de São Paulo/SP; (ii) Execução de Título Extrajudicial nº 1007487-34.2019.8.26.0100, em trâmite
              perante a 14ª Vara Cível do Foro Regional de Santo Amaro/SP; e (iii) Execução de Título Extrajudicial nº
              1008921-61.2019.8.26.0002, em trâmite perante a 9ª Vara Cível do Foro Regional de Santo Amaro/SP.

                   Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                               www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03               Main Document
                                                                  Pg 73 of 144




                                                                                                                                Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
              54.                                De fato, foi num incompreensível e absolutamente
              intempestivo rompante que o Banco Votorantim notificou as Requerentes para o
              fim de informar a interrupção das produtivas e amigáveis negociações e
              conversas que até então vinham sendo mantidas entre todas as partes (devedores
              e credores financeiros) e, inesperadamente, passou a perseguir, de maneira
              forçada e unilateral, a satisfação do seu crédito.


              55.                                A deslealdade do banco não foi suficiente, no entanto,
              para desviar os Requerentes de sua trajetória de constante preocupação de
              assegurar a manutenção de suas atividades, como forma de continuar gerando
              receitas para a continuidade da sua operação e a recuperação da confiança do
              mercado: é importante dizer que os Requerentes seguem confiantes de que o
              presente pedido consiste em mais um passo bem-sucedido para sua integral
              reestruturação.


              56.                                De toda forma, neste momento não restou alternativa
              aos Requerentes senão se socorrer do presente pedido de recuperação judicial,
              não apenas para proteger o seu interesse privado, mas também, e principalmente,
              para garantir a continuidade de sua atividade empresarial e, por conseguinte,
              manter os postos de trabalho, produção de bens, geração de riquezas e
              recolhimento de tributos.


              57.                                E, neste caso, é cristalina a viabilidade econômica dos
              Requerentes, que possuem os meios necessários e o know how para manter a
              atividade empresarial e obter lucros justos com sua atividade. Relembre-se que
              os Requerentes possuem dez unidades operacionais, capazes de moer

                  Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                              www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03                Main Document
                                                                   Pg 74 of 144




                                                                                                                                   Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                   Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
              aproximadamente 21.000.000 toneladas por safra, bem como um corpo
              profissional altamente qualificado e experiente no setor, o que faz delas uma das
              apostas do setor para o futuro do mercado sucroenergético brasileiro.


              58.                                 Repita-se: os Requerentes estão passando por crise
              momentânea e pontual, plenamente passível de ser resolvida16 de modo que é
              imperioso o deferimento do processamento de sua recuperação judicial.


                   PREENCHIMENTO DOS REQUISITOS OBJETIVOS NECESSÁRIOS
                                   AO PROCESSAMENTO DA RECUPERAÇÃO


              59.                                 Além de estar claro que os Requerentes preenchem
              absolutamente todos os requisitos subjetivos previstos pela LRF, nos termos dos
              arts. 1 e 48 da LRF, preenchem também os requisitos objetivos previstos no art.
              51, a fim de que não só possam ajuizar o presente Pedido de Recuperação
              Judicial como também para que possa ser deferido o seu processamento.
              Confiram-se abaixo os documentos juntados à presente petição inicial:



                            Documentos de constituição dos Requerentes, eleição dos administradores
              Doc. 1        e fichas cadastrais demonstrando o exercício das atividades há mais de 2
                            anos17 (arts. 1, 48 e 51, inciso V, LRF);

              Doc. 2

              16
                 Nos dizeres de Sérgio Campinho, trata-se de uma crise “episódica”, que é aquela que geralmente é motivada
              “por falta de liquidez momentânea, mas de fácil resolução” (ob. cit., p. 121).
              17
                 As Requerentes apresentam nesta oportunidade os comprovantes de protocolo do pedido de registro dos
              produtores rurais indicados nesta manifestação. Considerando, no entanto, que a inscrição nas respectivas Juntas
              Comerciais ocorreu às vésperas deste pedido de recuperação judicial – o que é amplamente aceito na
              jurisprudência e doutrina mais abalizada sobre o tema –, não foi possível apresentar as fichas cadastrais emitidas
              em nome de cada um dos produtores rurais em razão da ausência de apontamentos nos referidos documentos.

                   Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                               www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03                Main Document
                                                                   Pg 75 of 144




                                                                                                                                 Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                 Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
                            Procurações outorgadas aos patronos dos Requerentes;


              Doc. 3        Autorizações societárias necessárias ao ajuizamento do presente Pedido de
                            Recuperação Judicial;


                            Certidões de distribuição falimentar, obtidas nos municípios onde estão
              Doc. 4        situadas as sedes dos Requerentes, demonstrando que jamais foram falidas
                            nem obtiveram a concessão de recuperação judicial (art. 48, incisos I, II e
                            III, LRF);


                            Certidões de distribuição criminal, demonstrando que os sócios e
              Doc. 5        administradores18 dos Requerentes jamais foram condenados por qualquer
                            dos crimes previstos pela Lei 11.101/2005 (art. 48, inciso IV, LRF);


                            Demonstrações contábeis dos Requerentes, compostas pelos balanços
                            patrimoniais, demonstrações de resultados e relatórios de fluxo de caixa
              Doc. 6        dos últimos 3 exercícios sociais e também as que foram extraídas
                            especificamente para o presente pedido de recuperação judicial (art. 51,
                            inciso II, LRF);


              Doc. 7        Relações nominais dos credores dos Requerentes (art. 51, inciso III, LRF);


              Doc. 8        Certidões de protesto extraídas nas comarcas das sedes e filiais dos
                            Requerentes (art. 51, inciso VIII, LRF); e


              Doc. 9        Relações subscritas das ações em que os Requerentes figuram como parte
                            (art. 51, inciso IX, LRF).




              18
                As Requerentes informam que, em razão de seu falecimento, deixam de apresentar nesta oportunidade os
              documentos relacionados ao administrador ALOISIO MENEGUETTI.

                   Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                               www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03                Main Document
                                                                   Pg 76 of 144




                                                                                                                                    Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                    Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
              60.                                 No que tange aos demais documentos exigidos pelo art.
              51 da LRF, quais sejam a relação de funcionários (inciso IV), as relações de
              bens de seus administradores, bem como os extratos bancários de todas as
              contas-corrente e aplicações financeiras relativos aos últimos 3 (três) meses
              (incisos VI e VII), os Requerentes informam que, ante o teor e a relevância das
              informações neles prestadas – informações pessoais dos representantes e
              empregados dos Requerentes –, serão apresentados em petição apartada a ser
              protocolada na sequência deste pedido inicial, com pedido de sigilo de tais
              documentos e informações19.


              61.                                 Por fim, importante esclarecer e destacar que, sempre
              considerando a urgência no ajuizamento dessa Recuperação Judicial e dado o
              momento de crise das Requerentes, os documentos constantes da lista ora
              juntada (doc. 11) estão sendo providenciados e serão juntados a esses autos com
              a maior brevidade possível, protestando-se, desde já, pela sua posterior juntada
              nestes autos.




              19
                Tal pedido de sigilo já foi diversas vezes deferido em outros casos de Recuperação Judicial:
              “Entretanto, o acesso irrestrito a essa informação, por qualquer pessoa, pode colocar em risco o direito à
              intimidade, ao sigilo fiscal e à vida privada dos trabalhadores incluídos na referida relação, já que tal documento
              contém dados pessoais e que poderiam expor essas pessoas desnecessariamente. Nesse sentido, determino que a
              relação de fls. 2195/2282 seja autuada em apartado, em incidente próprio, e seja mantida sob segredo de Justiça.”
              (Recuperação Judicial nº 1030812-77.2015.8.26.0100, em trâmite junto à 1ª Vara de Falências e Recuperações
              Judiciais de São Paulo/SP).
              “Determino que se observe o sigilo fiscal referente às declarações de imposto de renda dos bens particulares dos
              sócios, em cumprimento ao disposto no art. 51, VI, da LRE, devendo tal documentação ficar acautelada em
              Cartório, sob segredo de justiça, somente permitindo-se acesso a ela ao Administrador Judicial e ao Ministério
              Público.” (Recuperação Judicial nº 0000078-34.2015.8.08.0013, em trâmite junto à 1ª Vara Cível de Castelo/ES)

                   Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                               www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03                Main Document
                                                                   Pg 77 of 144




                                                                                                                                 Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                 Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
                         NECESSÁRIA CONCESSÃO DE TUTELA DE URGÊNCIA


              62.                                 Como visto, os Requerentes desempenham importante
              papel, principalmente na economia do noroeste do Estado do Paraná, com a
              geração de empregos diretos e indiretos que movimentam a economia regional.


              63.                                 Toda essa riqueza econômica e social corre o risco de
              desaparecer caso os Requerentes tenham que honrar imediatamente com as
              obrigações que assumiu e que estavam renegociando, de boa-fé junto aos
              credores financeiros, num momento em que necessitam de seus bens e capital
              para gerar recursos para o pagamento dos credores.


              64.                                 Assim, apesar da previsão expressa disposta no caput
              do art. 6º da LRF, que dispõe que o deferimento do processamento da
              recuperação judicial de uma empresa “suspende o curso da prescrição e de
              todas as ações e execuções em face do devedor, inclusive aquelas dos credores
              particulares do sócio solidário”, é certo que a apreciação definitiva do pedido
              recuperacional e seu respectivo deferimento só terá lugar após a análise de toda
              a documentação20 a ele acostada.


              65.                                 No entanto, os Requerentes necessitam que este MM.
              Juízo determine a imediata suspensão de todas ações e execuções atualmente
              em trâmite, bem como a abstenção pelos credores da prática de qualquer ato que


              20
                Em razão do grande volume de informações e documentos dos 29 (vinte e nove) requerentes que devem
              acompanhar o presente pedido de recuperação judicial, informa-se que os documentos pendentes estão sendo
              providenciados e serão juntados a esses autos com a maior brevidade possível, protestando-se, desde já, pela sua
              posterior juntada.

                   Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                               www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03                Main Document
                                                                   Pg 78 of 144




                                                                                                                                 Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                 Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
              vise diminuir o patrimônio dos Requerentes, em especial as execuções já
              distribuídas.


              66.                                 Como já dito, os Requerentes foram surpreendidos
              com a inesperada proposição de 3 (três) Execuções de Título Extrajudicial 21
              cujos valores, somados, supera R$ 155 milhões, e em cujos autos a referida
              instituição financeira tem insistentemente requerido o deferimento de medidas
              constritivas – incluindo-se mas não se limitando a penhora online de ativos
              financeiros.


              67.                                 Ora, Excelência, não parecem necessárias grandes
              digressões para se concluir quais e quantas seriam as catastróficas consequências
              do eventual deferimento dos requeridos bloqueios multimilionários nas contas
              de empresas que, sabidamente, enfrentam circunstancial crise econômico-
              financeira – daí a razão pela qual entraram em negociação com seus credores
              financeiros.

              68.                                 Vale ressaltar, também, que até o momento as
              Requerentes se esforçaram e conseguiram manter em dia o pagamento da folha
              de salário dos colaboradores no valor de aproximadamente R$ 24.000.000,00
              (vinte e quatro milhões), as obrigações previdenciárias, além dos fornecedores
              de bens e serviços e as obrigações fiscais.




              21
                (i) Execução de Título Extrajudicial nº 1007474-35.2019.8.26.0100, em trâmite perante a 19ª Vara Cível do
              Foro Central de São Paulo/SP; (ii) Execução de Título Extrajudicial nº 1007487-34.2019.8.26.0100, em trâmite
              perante a 14ª Vara Cível do Foro Regional de Santo Amaro/SP; e (iii) Execução de Título Extrajudicial nº
              1008921-61.2019.8.26.0002, em trâmite perante a 9ª Vara Cível do Foro Regional de Santo Amaro/SP.

                   Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                               www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03               Main Document
                                                                  Pg 79 of 144




                                                                                                                                Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
              69.                                O caso é que, para além de potencialmente inviabilizar
              o pagamento dos salários de seus empregados, dos insumos utilizados no cultivo
              da cana-de-açúcar e no preparo/produção do açúcar VHP e do etanol, e dos
              valores devidos a parceiros e fornecedores – o que, por si só, já representaria
              desrespeito ao princípio da preservação das atividades empresariais de que trata
              o art. 47 da LRF – as Execuções do Banco Votorantim S.A. e os bloqueios nelas
              requeridos – alguns inclusive já realizados – podem, como decorrência do acima
              exposto, comprometer gravemente a confiança das demais instituições
              financeiras credores de que os Requerentes seria capazes de cumprir as
              obrigações que pretendem assumir pelo seu PRE.


              70.                                É de se destacar, ainda, que a Usina Requerente
              encontra-se em início de Safra, ou seja, as plantas industriais estão iniciando as
              atividades de moagem da cana-de-açúcar para produção de açúcar, etanol e
              energia elétrica para geração de caixa. Neste momento, as provisões financeiras
              para a passagem da entressafra – período em que todos os equipamentos dos
              parques industriais e equipamentos agrícolas passam por manutenções – estão se
              esgotando.        E     assim,       especialmente           nesse      período       crítico,      mostra-se
              extremamente prejudicial a efetivação de constrições diretamente no fluxo das
              Requerentes.


              71.                                Entender de outra forma, o que se alega apenas em
              respeito ao princípio da eventualidade, seria prestigiar uma ínfima gama de
              credores em detrimento de toda coletividade, conquanto poucos credores
              satisfariam seus respectivos créditos com os insumos essenciais ao
              desenvolvimento das empresas e deixariam os demais credores em posição de

                  Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                              www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03               Main Document
                                                                  Pg 80 of 144




                                                                                                                                Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
              desvantagem, eis que a manutenção da atividade dos Requerentes em posse de
              tais bens certamente é mais forte e rentável, possibilitando um soerguimento
              mais célere e eficaz.

              72.                                Sabe-se que, nos termos do art. 300 e ss. do Código de
              Processo Civil, a tutela de urgência haverá de ser deferida sempre que presentes
              a probabilidade do direito e o risco/receio de dano grave de difícil ou impossível
              reparação.

              73.                                In casu¸ ambos os requisitos estão presentes.

              74.                                 A presente petição inicial – e os documentos que a ela
              são acostados – preenchem, formal e materialmente, as exigências constantes da
              Lei nº 11.101/2005 para que o deferimento do processamento de recuperação
              judicial seja deferido e para que, com ele, seja proferida a ordem de suspensão
              das ações e execuções de que trata o art. 6º, §4 da mesma legislação. Eis a
              probabilidade do direito.

              75.                                Ademais, é certo que, na hipótese de se concretizarem
              e reiterarem os atos de constrição insistentemente requeridos pelo Banco
              Votorantim, os Requerentes poderão se ver privados de ativos indispensáveis à
              regular manutenção das suas atividades, sejam eles financeiros ou não, o que
              pode fazer cair por terra até mesmo a viabilidade do almejado soerguimento
              financeiro. Indiscutível, pois, o periculum in mora.


              76.                                Assim, a fim de evitar o prosseguimento de ações
              judiciais que possam impactar nos ativos da empresa e na sua viabilidade


                  Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                              www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03               Main Document
                                                                  Pg 81 of 144




                                                                                                                                Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
              econômica futura bem como impedir o perecimento dos milhares de empregos
              diretos e indiretos gerados por suas atividades, os Requerentes formulam o
              presente pedido de tutela de urgência, a fim de que este MM. Juízo determine,
              de imediato, a suspensão dos processos de execução ajuizados pelo Banco
              Votorantim S.A., no mínimo pelo prazo que entender necessário para análise da
              documentação acostada aos autos e a apreciação do pedido de processamento
              desta recuperação judicial.


                                                               PEDIDOS


              77.                                Por todo o exposto, tendo sido adequadamente
              comprovado que os Requerentes preenchem todos os requisitos necessários ao
              deferimento do presente pedido de recuperação judicial, bem como que os
              documentos apresentados estão em perfeita consonância com o art. 51 da LRF,
              requer-se seja:


                                                 a)     concedida a tutela de urgência pleiteada para que,
                                                        nos termos do art. 6º da LRF, seja determinada a
                                                        suspensão de todas as ações e execuções movidas
                                                        em face dos Requerentes, especialmente aquelas
                                                        movidas pelo Banco Votorantim S.A., em que há
                                                        iminência de atos de constrição de ativos dos
                                                        Requerentes, com expedição de ofício destinado
                                                        às 9ª e 14ª varas cíveis do Foro Regional de Santo
                                                        Amaro, comarca de São Paulo/SP e à 19ª vara
                                                        cível do Foro Central da comarca de São
                                                        Paulo/SP, conforme lista anexa (vide doc. 9);

                                                 b)     deferido o processamento deste pedido de
                                                        recuperação judicial;

                  Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                              www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03                Main Document
                                                                   Pg 82 of 144




                                                                                                                                 Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                 Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
                                                  c)     nomeado administrador judicial – art. 52, I, da Lei
                                                         nº 11.101/2005;

                                                  d)     determinada a dispensa da apresentação de
                                                         certidões negativas para o exercício de suas
                                                         atividades – art. 52, II, da Lei nº 11.101/2005;

                                                  e)     ordenada a suspensão de todas as ações e
                                                         execuções em curso contra as Requerentes,
                                                         conforme disposição expressa no art. 6º, § 4º da
                                                         LRF22 – art. 52, III, da Lei nº 11.101/2005;

                                                  f)     intimado o Ministério Público e comunicadas as
                                                         Fazendas Públicas Federal, Estadual e Municipal
                                                         – art. 52, V, da Lei nº 11.101/2005;

                                                  g)     publicado o edital a que se refere o parágrafo 1º
                                                         do art. 52 da LRF.

              78.                                 Outrossim, os Requerentes informam que apresentarão
              (i) contas demonstrativas mensais enquanto perdurar a recuperação judicial (art.
              52, IV, da Lei nº 11.101/2005) e (ii) Plano de Recuperação Judicial, dentro do
              prazo legal, conforme disposição do art. 53 da mesma LRF.


              79.                                 Por fim, requer-se que todas as intimações relativas ao
              presente pedido sejam feitas em nome dos advogados Joel Luis Thomaz Bastos
              (OAB/SP 122.443), Ivo Waisberg (OAB/SP 146.176) e Bruno Kurzweil de

              22
                 Art. 6o A decretação da falência ou o deferimento do processamento da recuperação judicial suspende o curso
              da prescrição e de todas as ações e execuções em face do devedor, inclusive aquelas dos credores particulares do
              sócio solidário.
              (...)
              § 4o Na recuperação judicial, a suspensão de que trata o caput deste artigo em hipótese nenhuma excederá o
              prazo improrrogável de 180 (cento e oitenta) dias contado do deferimento do processamento da recuperação,
              restabelecendo-se, após o decurso do prazo, o direito dos credores de iniciar ou continuar suas ações e
              execuções, independentemente de pronunciamento judicial.

                   Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                               www.twk.com.br | E-mail: contato@twk.com.br
PROJUDI - Processo: (Sem numeração) - Ref. mov. 1.1 - Assinado digitalmente por Joel Luis Thomaz Bastos
             19-11199-mew
22/03/2019: JUNTADA  DE PETIÇÃO DEDoc     4 Arq:
                                     INICIAL.  Filed    04/18/19
                                                   Petição Inicial      Entered 04/18/19 16:07:03               Main Document
                                                                  Pg 83 of 144




                                                                                                                                Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                                                                                                Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJD8F 3EQ2Z BWJJ5 6MNFR
              Oliveira (OAB/SP 248.704), todos com escritório na Avenida Brigadeiro Faria
              Lima, n° 3.311, 13° andar, São Paulo/SP, CEP 04538-133, sob pena de nulidade,
              nos termos do art. 272, § 5º, do CPC.


              80.                                Dá-se à causa o valor de R$ 4.491.804.952,93 (quatro
              bilhões quatrocentos e noventa e um milhões oitocentos e quatro mil novecentos
              e cinquenta e dois reais e noventa e três centavos) e requer-se a juntada do
              comprovante de recolhimento das respectivas custas (doc. 12).


                                               Termos em que, respeitosamente,
                                                            P. deferimento.


                                              Maringá/PR, 21 de março de 2019.


             Joel Luís Thomaz Bastos                     Ivo Waisberg                    Bruno Kurzweil de Oliveira
                 OAB/SP 122.443                         OAB/SP 146.176                       OAB/SP 248.704


                    Lucas Rodrigues do Carmo                                 Patricia Fernandes da Silva
                         OAB/SP 299.667                                            OAB/SP 391.729




                  Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                              www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew          Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                         Main Document
                                              Pg 84 of 144
  PROJUDI – Case: (without number) – Re. mov. 1.1 – Digitally signed by Joel Luis Thomaz Bastos
  3/22/2019: ENTRY OF INITIAL PETITION. Filed: Initial Petition




  HONORABLE JUDGE OF THE __ CIVIL COURT OF THE JUDICIAL
  DISTRICT OF MARINGÁ/PR




                                                                                                                   [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
                                                                                                                   Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
                                      USINA DE AÇÚCAR SANTA TEREZINHA
  LTDA., a limited liability company, enrolled with the Corporate Taxpayers’
  Registry (CNPJ/ME) under No. 75.717.355/0001-03, headquartered in the city
  of Maringá, State of Paraná, at Avenida Pioneiro Victório Marcon, 693, Parque
  Industrial II, CEP 87065-120; USINA RIO PARANÁ S.A., a corporation
  (sociedade anônima), enrolled with the Corporate Taxpayers’ Registry
  (CNPJ/ME) under No. 07.743.689/0001-93;                                 USACIGA –                 AÇÚCAR,
  ÁLCOOL E ENERGIA ELÉTRICA LTDA., a company (sociedade
  empresária limitada), enrolled with the Corporate Taxpayers’ Registry
  (CNPJ/ME)            under        No. 75.031.633/0001-66;                  SANTA            TEREZINHA
  PARTICIPAÇÕES S.A., a corporation (sociedade anônima), enrolled with the
  Corporate Taxpayers’ Registry (CNPJ/ME) under No. 79.109.237/0001-65;
  PARTICIPAÇÕES E AGROPECUÁRIA M.M. LTDA., a limited liability
  company, enrolled with the Corporate Taxpayers’ Registry (CNPJ/ME) under
  No. 81.044.661/0001-10;                  J.L.       PARTICIPAÇÕES                     E         COMÉRCIO
  AGROPASTORIL S.A., a corporation (sociedade anônima), enrolled with the
  Corporate Taxpayers’ Registry (CNPJ/ME) under No. 78.906.369/0001-55;
  IMEF – PARTICIPAÇÕES E COMÉRCIO DE PRODUTOS AGRO

      Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                  www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew        Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                            Pg 85 of 144




  PASTORIL LTDA., a limited liability company, enrolled with the Corporate
  Taxpayers’ Registry (CNPJ/ME) under No. 76.755.040/0001-05; IGUATEMY
  PARTICIPAÇÕES E COMÉRCIO AGROPASTORIL LTDA., a limited
  liability company, enrolled with the Corporate Taxpayers’ Registry (CNPJ/ME)




                                                                                                                     [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
  under      No. 80.382.344/0001-41;                   HEMFIL              PARTICIPAÇÕES                         E




                                                                                                                     Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
  COMÉRCIO DE PRODUTOS AGROPASTORIL S.A., a corporation
  (sociedade anônima), enrolled with the Corporate Taxpayers’ Registry
  (CNPJ/ME) under No. 81.039.133/0001-73; AMEFIL PARTICIPAÇÕES E
  COMÉRCIO AGROPASTORIL S.A., a corporation (sociedade anônima),
  enrolled with the Corporate Taxpayers’ Registry (CNPJ/ME) under
  No. 81.039.687/0001-70;              P     MENEGUETTI                 AGROPECUÁRIA,                     sole
  proprietorship, enrolled with the Corporate Taxpayers’ Registry (CNPJ/ME)
  under No. 33.061.181/0001-15; S MENEGUETTI AGROPECUÁRIA, sole
  proprietorship, enrolled with the Corporate Taxpayers’ Registry (CNPJ/ME)
  under    No. 33.103.647/0001-06;                 M       P     M      ZANIN           MENEGUETTI
  AGROPECUÁRIA, sole proprietorship, enrolled with the Corporate
  Taxpayers’ Registry (CNPJ/ME) under No. 33.070.910/0001-08; I M CREMA
  MENEGUETTI AGROPECUÁRIA, sole proprietorship, enrolled with the
  Corporate Taxpayers’ Registry (CNPJ/ME) under No. 33.083.839/0001-90;
  MOACIR MENEGUETTI AGROPECUÁRIA, sole proprietorship, enrolled
  with the Corporate Taxpayers’ Registry (CNPJ/ME) under No. 33.070.810-
  0001-73; M B MAGALHÃES SILVA MENEGUETTI AGROPECUÁRIA,
  sole proprietorship, enrolled with the Corporate Taxpayers’ Registry
  (CNPJ/ME)           under         No. 33.060.835/0001-96;                  A.        MENEGUETTE
  AGROPECUÁRIA, sole proprietorship, enrolled with the Corporate
  Taxpayers’         Registry          (CNPJ/ME)               under        No. 33.082.423/0001-57;

    Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew          Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                      Main Document
                                              Pg 86 of 144




  ROSÂNGELA                  PERIN          MENEGUETTE                    AGROPECUÁRIA,                      sole
  proprietorship, enrolled with the Corporate Taxpayers’ Registry (CNPJ/ME)
  under         No. 33.061.019/0001-05;                    J        BATISTA                MENEGUETTI
  AGROPECUÁRIA, sole proprietorship, enrolled with the Corporate




                                                                                                                        [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
  Taxpayers’ Registry (CNPJ/ME) under No. 33.077.117/0001-22; N. MARIA




                                                                                                                        Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
  TORTATO MENEGUETTI AGROPECUÁRIA, sole proprietorship,
  enrolled with the Corporate Taxpayers’ Registry (CNPJ/ME) under
  No. 33.073.161/0001-64; J CESAR MENEGUETTI AGROPECUÁRIA,
  sole proprietorship, enrolled with the Corporate Taxpayers’ Registry
  (CNPJ/ME)             under        No. 33.086.347/0001-58;                  M        E      BOLONHEZ
  MENEGUETTI AGROPECUÁRIA, sole proprietorship, enrolled with the
  Corporate Taxpayers’ Registry (CNPJ/ME) under No. 33.060.847/0001-10;
  FRANCISCO MENEGUETTI AGROPECUÁRIA, sole proprietorship,
  enrolled with the Corporate Taxpayers’ Registry (CNPJ/ME) under
                                                                                                               1
  No. 33.086.726/0001-48; NILSA CORREA FARIA MENEGUETTI                                                             ,
  Brazilian, married, businesswoman, enrolled with the Individual Taxpayers’
  Registry (CPF) under No. 668.551.609-72, with address at Rua Cerqueira Cesar,
  33, Maringá, State of Paraná, CEP 87014-190; W J MENEGUETTI
  AGROPECUÁRIA, sole proprietorship, enrolled with the Corporate
  Taxpayers’          Registry        (CNPJ/ME)            under        No. 33.060.734/0001-15;                 A
  MENEGUETTI AGROPECUÁRIA, sole proprietorship, enrolled with the
  Corporate Taxpayers’ Registry (CNPJ/ME) under No. 33.070.980/0001-58; S S
  MENEGUETTI AGROPECUÁRIA, sole proprietorship, enrolled with the
  Corporate Taxpayers’ Registry (CNPJ/ME) under No. 33.061.304/0001-18;

  1
   On March 21, 2019, the petitioner filed her request to reopen her registration as sole proprietorship with the
  Board of Trade (Junta Comercial) of the State of Paraná and for this reason, it was not possible to present her
  Corporate Taxpayers’ Registry (Cadastro Nacional de Pessoa Jurídica) on the date hereof.

      Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                  www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew           Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                               Pg 87 of 144




  ELEN CRISTIAN MORENO MENEGUETTI AGROPECUÁRIA, sole
  proprietorship, enrolled with the Corporate Taxpayers’ Registry (CNPJ/ME)
  under No. 33.086.797/0001-40; and V A FERNANDES MENEGUETTI
  AGROPECUÁRIA, sole proprietorship, enrolled with the Corporate




                                                                                                                    [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
  Taxpayers’ Registry (CNPJ/ME) under No. 33.061.167/0001-11 (exhibit 1), all




                                                                                                                    Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
  of whom with principal business office in the city of Maringá, State of Paraná,
  at Avenida Pioneiro Victório Marcon, 693, Parque Industrial II, CEP 87065-120,
  through their counsel (exhibit 2), pursuant to Article 47 of Law
  No. 11,101/2005, hereby file this JUDICIAL RECOVERY PETITION, in
  accordance with the de facto and de jure grounds set forth below.


   JURISDICTION OF THIS COURT TO PROCESS AND RULE ON THE
                     JUDICIAL RECOVERY OF THE PETITIONERS


  1.                                  Article 3 of Law No. 11,101/2005 sets forth that “the
  court of the place of the principal place of business of the debtor has jurisdiction
  to (. . .) grant the judicial recovery.”


  2.                                  The principal place of business is, indeed, the place
  where the main strategic financial and operating decisions of the debtor(s) are
  taken. Accordingly, the processing and ruling of the judicial recovery must always
  occur at the venue/judicial district in which the debtor centralizes the general
  management of its business and where the largest volume of the businesses of the
  Petitioners is located––regardless of where their corporate headquarters are




       Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                   www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew           Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                               Pg 88 of 144




  located––as settled by court precedents of the Court of Justice of the State of
  Paraná (Tribunal de Justiça do Estado do Paraná)2.

  3.                                  In this case, there are no doubts that the principal place




                                                                                                                    [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
  of business of the Petitioners is located in this judicial district of Maringá, State




                                                                                                                    Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
  of Paraná. The headquarters set forth by the bylaws of the Petitioner, Usina de
  Açúcar Santa Terezinha Ltda.––parent company of the other mills that are part of
  the hereinafter called Santa Terezinha Group––, as well as the headquarters of
  other Petitioners, are located in this judicial district. In addition, this is the place
  where (i) the meetings of the board of directors are held (exhibit 10); (ii) the entire
  management (including the commercial, financial, accounting and human
  resources areas) of the Mills that are Petitioners seats; (iii) the commercial
  operations that generate most of the revenues of the Petitioners are conducted; and
  (iv) most of the rural producers Petitioners reside and work.


  4.                                  This is sufficient, we believe, to recognize the
  undisputable jurisdiction of this Court to process this Judicial Recovery case.


       HISTORY, ORGANIZATIONAL STRUCTURE AND ACTIVITIES
                             DEVELOPED BY THE PETITIONERS


  5.                                  Usina Santa Terezinha Ltda. was incorporated in the
  beginning of the 1960s by the Meneguetti brothers and sister, i.e., Albino,
  Felizardo, Hélio, Irineu, José, Mauro and Terezinha Meneguetti, and also by Mr.


  2
   (TJPR. Conflict of Jurisdiction No. 1605387-5; Justice Rapporteur Marcelo Gobbo Dalla Dea; 18th Civil
  Chamber; J: 5/3/2017)

       Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                   www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew           Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                               Pg 89 of 144




  Alberto Seghese, all of whom are responsible for transforming a small sugarcane
  distillery located in the district of Iguatemi into a productive sugar mill through
  considerable effort and entrepreneurship.




                                                                                                                    [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
  6.                                  In the end of the 1970s and beginning of the 1980s,




                                                                                                                    Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
  benefiting from financings obtained under the Brazilian Ethanol Program
  (Programa Nacional do Álcool – PROÁLCOOL), and the increasing importance
  it gained in the sugar and ethanol market, the company began an ambitious
  expansion process of its existing industrial complex, which, by the end of the
  1980s, was also implemented through the acquisition of other mills in the region,
  including the Paranacity (1989), Tapejara and Ivaté (1993) Units.


  7.                                  Considering that the market was increasingly more
  demanding and in order to further increase its competitiveness, the company built,
  in this district of Maringá, its Logistics Terminal, including grain warehouses for
  sugar and other grains, one limestone terminal, a fertilizer mixer and tanks to store
  flammable and other liquids, whose operations commenced in 2002, and in 2003,
  a highway and railway fertilizer terminal in Paranaguá. In 2007, the Terra Rica
  unit commenced operations, the first green field unit of Petitioner Usina Santa
  Terezinha.


  8.                                  Also in the 2000s, Usina Santa Terezinha acquired three
  additional units, which, together with two mills incorporated into the group in the
  2010s (Usina de Açúcar e Álcool Goioerê Ltda. and Costa Bioenergia Ltda.), and
  the existing industrial complex, currently account for eleven thousand (11,000)
  direct jobs. They also ensure a milling capacity of twenty-one million

       Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                   www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew            Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                                Pg 90 of 144




  (21,000,000) tons of sugarcane/crop, an activity that is performed under the
  following corporate structure:




                                                                                                                     [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
                                                                                                                     Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
  9.                                   The earnestness, the focus, ethics and hard work of the
  Petitioners are characteristics that are recognized as inheret to them, having
  resulted in the awarding of a number of sustainability 3 certificates by VIVE
  International Account Manager (exhibit 11).


  10.                                  In the context of the constant development and
  improvement of the activities of the referred units, during almost 60 years of
  history, the members of the Meneguetti Family, petitioners hereof, also started
  to plant and cultivate sugarcane in their rural real estate properties, selling it
  directly to the Petitioner legal entities.



  3
      The Sustainability Supply Programme.

        Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                    www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew         Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                             Pg 91 of 144




  11.                               Therefore, there is no doubt that the business activities
  developed by the rural producers who are the Petitioners of this Judicial
  Recovery are closely and intrinsically related to the evolution and results of
  operations of these mills, which are also Petitioners hereof. For this reason, and




                                                                                                                  [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
  for the reasons set forth below, the joinder of plaintiffs is absolutely relevant in




                                                                                                                  Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
  the assignment of this case.


                                   JOINDER OF PLAINTIFFS


  12.                               As mentioned above, the companies and rural producers
  Petitioners operate in absolute harmony among themselves and rely on each other
  to continue their operations. This is the reason why this Judicial Recovery
  Petition was filed to include the joinder of plaintiffs.


  13.                               Indeed, although the joinder of plaintiffs is not expressly
  provided under Brazilian Bankruptcy and Reorganization Law, it has been widely
  discussed in court precedents in similar cases. Today, the joinder of plaintiffs is
  widely and commonly accepted for cases such as this, including by secondary
  application of the Brazilian Code of Civil Procedure, pursuant to Article 189 of
  Law No. 11,101/2005:

                                    JUDICIAL RECOVERY. JOINDER OF PLAINTIFFS.
                                    POSSIBILITY,     PROVIDED      THAT   THE
                                    COMPANIES ARE PART OF THE SAME
                                    ECONOMIC GROUP (DE FACTO OR DE JURE)
                                    AND MEET THE REQUIREMENTS SET FORTH IN
                                    LAW NO. 11,101/2005. MANIFEST RELATIONSHIP
                                    OF CONTROL AND RELIANCE BETWEEN THE
                                    COMPANIES. OPINION OF JURISTS AND COURT

     Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                 www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew          Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                       Main Document
                                              Pg 92 of 144




                                      PRECEDENTS. REQUIREMENTS MET. APPEAL
                                      DENIED.
                                      (. . .)
                                      In other words, it has been sufficiently shown (mov. 1.1
                                      and mov. 11.041.1) that the reasons for the crisis faced




                                                                                                                        [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
                                      by Appellee Seara directly interfere and affect the
                                      activities of the other companies of the group and the




                                                                                                                        Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
                                      outcome of the pending Judicial Recovery. (. . .) A few
                                      months after the filing of the lawsuit, the crisis faced by
                                      all debtors became clear and is detailed in a number of
                                      Activity Monthly Reports (Relatórios Mensais de
                                      Atividades – RMA) entered in the original case records.
                                      Accordingly, all companies, rather than individually,
                                      met the requirement set forth in item I of Article 51 of
                                      the governing law. Since the existence of a de facto
                                      economic group and the crisis faced by all companies
                                      has been recognized, the joinder of plaintiffs applies.
                                      (TJPR.       Interlocutory      appeal      No. 0044339-
                                      33.2017.8.16.0000; Justice Rapporteur Vitor Roberto
                                      Silva; 18th Civil Chamber; J: 8/8/2018)4

  4
    Also in this sense:
  INTERLOCUTORY APPEAL. JUDICIAL RECOVERY. REQUIREMENTS OF ART. 51 OF LAW
  NO. 11,101/2005. DUE CONFIRMATION OF THE ECONOMIC AND FINANCIAL CRISIS FACED BY
  THE COMPANIES OF THE GROUP. ESTABLISHMENT OF THE JOINDER OF PLAINTIFFS.
  FORMATION OF A DE FACTO ECONOMIC GROUP. JURISTS AND COURT PRECEDENTS ACCEPT
  THE JOINDER OF PLAINTIFFS IN JUDICIAL RECOVERY CASES, NOTHWITHSTANDING THE
  ABSENCE OF PROVISION IN LAW NO. 11,101/2005, IN CASE OF COMPANIES THAT ARE PART OF
  THE SAME ECONOMIC GROUP (DE FACTO OR DE JURE). PEDIDO ALTERNATIVE REQUEST FOR
  PREPARATION OF A JUDICIAL RECOVERY PLAN FOR EACH COMPANY. THE REVIEW OF THE
  CASE SHOWS THAT THE PRESENTAION OF A SINGLE PLAN IS MORE APPROPRIATE. APPEAL
  DENIED. 1 Substituting Justice Vitor Roberto Silva.
  (. . .)
  Having reviewed this matter and reviewing the case in hand, I conclude that the joinder of plaintiffs is possible
  among the appellee companies, as, unlike the appellant’s claims, the expert’s report expressly concluded that
  Seara or the group is facing a crisis, i.e., the expert did not oppose the joinder of plaintiffs, as the expert
  concluded that Seara or the group is facing a crisis, finding an economic dependence between Seara and the
  other petitioners and that the operation of one directly depends on the operations of the others.
  (. . .)
  Accordingly, as Seara accounts for 99% of the revenue of all companies of the group and considering that it is
  facing a crisis, this fact inevitably affects all other companies, in view of the undeniable mutual dependence
  between them; one cannot say the existence of the crisis has not been confirmed.
  In this context, I corroborate the understanding of the lower court judge, who said that “(. . .) the withdrawal of
  the other petitioners would significantly harm small creditors, most of whom are SEARA’s creditors, privileging
  a few large creditors, who would have their claims guaranteed by the equity of the other petitioners, to the
  detriment of the continuity of the business activities of the entire economic group.”

      Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                  www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew          Doc 4       Filed 04/18/19 Entered 04/18/19 16:07:03                       Main Document
                                               Pg 93 of 144




  14.                                 The truth is that the case in hand perfectly fits the events
  set forth in Article 113 of the Brazilian Code of Civil Procedure5: between the
  Petitioners not only do we find “community of rights or obligations regarding the




                                                                                                                          [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
  dispute” (item I), but also “an affinity of issues sharing a common point, de facto




                                                                                                                          Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
  or de jure” (item III), as the petitioners provided cross-guarantees and the
  Petitioners also: (i) belong, as mentioned above, to the same corporate group; and
  (ii) operate in the same business segment or at least perform complementary
  activities, in a harmonious, joint and interdependent manner.


  15.                                 It is therefore undeniable that this judicial recovery
  petition must be processed to include the joinder of plaintiffs to ensure the
  intended emergence: only a global solution can solve the crisis currently faced by
  them, ensuring the continuity of their activities and performance of their social
  function.


        POSSIBILITY OF PROCESSING THE JUDICIAL RECOVERY OF
                                          RURAL PRODUCERS


  16.                                 Pursuant to Article 47 of Law No. 11,101/2005, the
  main objective of the judicial recovery is to “enable the overcoming of the


  Accordingly, if the joinder of plaintiffs ultimately meets the purpose of the judicial recovery, mainly the
  overcoming of the economic and financial crisis faced by the companies, the joinder of plaintiffs must be
  granted. (TJPR. Interlocutory appeal No. 0001627-91.2018.8.16.0000; Substitute Justice Rapporteur. Appellate
  Judge Denise Antunes; 18th Civil Chamber; J: 7/5/2018)
  5
    Art. 113. Two or more individuals may enter a dispute, in the same case, together, as plaintiffs or defendants, if:
  I – they share a community of rights or obligations regarding the dispute;
  II – the causes are connected through their claims or causes of action;
  III – they have an affinity of issues sharing a common point, de facto or de jure.


      Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                  www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew         Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                             Pg 94 of 144




  economic and financial crisis of the debtor” (emphasis ours) and, accordingly,
  “allow the maintenance of the source of production, employees’ jobs and
  creditors’ interests, thus promoting the preservation of the company, its social
  function and the encouragement to economic activities.”




                                                                                                                  [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
                                                                                                                  Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
  17.                               It is also known that, pursuant to Article 1 of Law
  No. 11,101/2005, the definition of debtor, whose bankruptcy, extrajudicial
  recovery and judicial recovery cases will be governed by this law, includes not
  only “companies” (sociedades empresárias), but also “businessmen” (emphasis
  ours).

  18.                               Very well.


  19.                               Article 966 of the Brazilian Civil Code sets forth that
  “businessman is the individual who professionally exercises economic activities
  organized towards the production or distribution of goods or services.” Articles
  967 to 969 set forth and regulate the registry formalities that, under normal
  circumstances, are indispensable to the recognition of this definition.


  20.                               The exception, applicable to the case of the rural
  producers Petitioners of this Judicial Recovery petition, is set forth in Article 971
  of the Brazilian Civil Code, as follows:


                                    “[the] businessman, whose rural activities constitute
                                    his or her main profession, may, subject to the
                                    formalities set forth in Article 968 and paragraphs,
                                    register with the Public Notary of Companies (Registro
                                    Público de Empresas Mercantis) of the respective
     Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                 www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew            Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                                Pg 95 of 144




                                        headquarters, in which case, once registered, the
                                        businessman will be deemed equal, for all purposes, to
                                        the businessman subject to registration.” (emphasis
                                        ours).




                                                                                                                     [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
  21.                                   Well, unlike other businessmen, small businessmen and




                                                                                                                     Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
  rural businessmen have a “favorable, different and simplified treatment (. . .) with
  regards to registration and the effects resulting therefrom” ensured by the law6.


  22.                                   Accordingly, although they may register with the Public
  Notary of Companies (Registro Público de Empresas Mercantis), i.e., the Board
  of Trade (Junta Comercial), the regular exercise of business activities of rural
  businessmen is not subject to this registration. In other words: rural
  businessmen are and must be deemed regular businessmen even if not registered
  with the Board of Trade, which registration is optional, as mentioned above. This
  is the case of the Rural Producers Petitioners.


  23.                                   Back to Law No. 11,101/2005, debtors who, in addition
  to meeting all the requirements set forth in Article 48 of the LRF, “regularly
  exercise their activities for more than two (2) years,” as required by the head
  provision of Article 48, may file for judicial recovery.


  24.                                   However, as mentioned above, the regular exercise of
  business activities by rural businessmen is not confirmed only by the registration
  for the entire period referred to above.



  6
      Art. 970 of the Brazilian Civil Code.

        Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                    www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew        Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                            Pg 96 of 144




  25.                              In this regard, the Courts of Justice of the States of
  Paraná and São Paulo already settled their understanding in the sense that the
  confirmation of effective and continuous exercise of professional activities for




                                                                                                                 [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
  this period suffices. We transcribe excerpts of judgments below:




                                                                                                                 Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
                                    “In regard to the objective requirement set forth in the
                                    head provision of Article 48 of Law No. 11,101/2005,
                                    providing that “debtors who regularly exercise their
                                    activities for more than two (2) years, at the time of
                                    filing, may file for judicial recovery,” there are no
                                    doubts that this confirmation, in case of businessmen,
                                    occurs through registration with the relevant Board of
                                    Trade, including pursuant to express legal provision
                                    (Article 967 of the Brazilian Civil Code), which, at first,
                                    also applies to rural producers who intend to benefit
                                    from judicial recovery for their business activities.
                                    There are no doubts that the registration of business
                                    activities by rural producers is optional, pursuant to
                                    Article 971 of the Brazilian Civil Code, and interested
                                    parties must therefore choose to maintain their activities
                                    informal or adopt a corporate regime, including all the
                                    inherent benefits and duties.
                                    (. . .)
                                    At this point, I note that Precedent 198, quoted by the
                                    appellants and derived from the III Civil Law Meeting,
                                    is not conflicting, as it refers to irregular businessmen,
                                    different from rural producers, who are not deemed
                                    irregular businessmen if they do not register their
                                    business activities, as this registration is optional for
                                    them. Moreover, exactly because this is optional for
                                    rural producers, we need to give the case in hand
                                    special attention, in order to avoid the
                                    misapplication of the Law by privileging rural
                                    businessmen with the benefits of judicial recovery,
                                    in cases in which they fail to fulfill the duties

    Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew          Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                       Main Document
                                              Pg 97 of 144




                                      inherent to regular businessmen, including, as an
                                      example that is important for judicial recovery, the
                                      duties regarding the management and accounting of
                                      business activities, such as bookkeeping and the
                                      preparation of trial financial balances.




                                                                                                                         [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
                                      (. . .)
                                      The Brazilian Bankruptcy and Reorganization Law,




                                                                                                                         Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
                                      in requiring the confirmation of regular exercise of
                                      business activities, even by rural producers, does not
                                      set forth the confirmation of existence of registration
                                      for more than two years as a condition, only the
                                      confirmation of exercise of activities. Accordingly,
                                      we must conclude that the registration with the
                                      Board of Trade does not incorporate a rural
                                      producer’s company, but rather records the exercise
                                      of activities in compliance with Article 4, item VI, of
                                      the Brazilian Land Law (Estatuto da Terra), in
                                      accordance with Article 971 of the Brazilian Civil
                                      Code.” (TJPR. Decision by the trial court rendered in
                                      the       interlocutory      appeal      No. 0001366-
                                      92.2019.8.16.0000; Substitute Appellate Judge
                                      Rapporteur Francisco Jorge; J: 1/27/2019)7

                                      “Also, with regard to the inclusion of rural producers as
                                      plaintiffs in a lawsuit, I note that this is authorized by
                                      Law No. 11,101/2005. In principle, pursuant to
                                      Brazilian civil law, this request requires the registration
                                      with the Board of Trade (Junta Comercial), in which
                                      event the rural producer is deemed equal to a
                                      businessman (Art. 971, Brazilian Civil Code).
                                      However, unlike the requirement directed at
  7
   In the same sense: “Art. 48 of Law No. 11,101/2005 requires that debtors, at the time of filing for Judicial
  Recovery, regularly exercise their activities for more than two (2) years; however, it does not require registration
  with the relevant Board of Trade for an equal period. In the case in hand, the appellees have been exercising
  activities as rural producers for more than thirty (30) years, albeit without registration with the Board of Trade
  (mov. 1.12 and 1.13). Therefore, although the appellees proceeded with their registrations with the Board of
  Trade of the State of Paraná a few days before the filing for Judicial Recovery, considering that the appellees
  have been exercising their activities for more than two (2) years, I find no obstacle to the processing of the
  Judicial Recovery”. (TJPR. Interlocutory judgment rendered in the records of Interlocutory Appeal No. 0001247-
  34.2019.8.16.0000; Justice Rapporteur Ramon de Medeiros Nogueira; 1 st Civil Chamber; J: 1/25/2019)

      Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                  www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew        Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                            Pg 98 of 144




                                    businessmen, the registration of rural producers
                                    does not have to be made at least two years in
                                    advance, and it suffices to comply with Article 48,
                                    paragraph 2, of the governing law, which provides
                                    as follows: “In case of exercise of rural activity by a




                                                                                                                 [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
                                    legal entity, it is permitted to confirm the period set
                                    forth in the head provision of this Article through




                                                                                                                 Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
                                    the presentation of the Statements of Economic and
                                    Tax Information of Legal Entities (Declaração de
                                    Informações Econômico-fiscais da Pessoa Jurídica –
                                    DIPJ) that has been timely filed.” (Decision by the
                                    trial court rendered on February 14, 2019, in the records
                                    of      the      Interlocutory    Appeal       No. 4450-
                                    04.2019.8.16.0000; Justice Rapporteur Lauri Caetano
                                    da Silva)

                                    “Interlocutory appeal. Judicial recovery of rural
                                    producer businessmen. Recognition of the declaratory
                                    nature of the registration of rural producers with
                                    JUCESP. Art. 971 of the Brazilian Civil Code.
                                    Application of the company theory. Legal concept of
                                    businessman determined by the effective exercise of
                                    economic activities organized towards the production
                                    or distribution of goods or services, pursuant to Article
                                    966, head provision, of the Brazilian Civil Code.
                                    Article 48, head provision, of the LRF only requires
                                    that businessmen who files for judicial recovery
                                    exercises their activities for more than two years and
                                    it does not provide for the requirement of
                                    registration with the Board of Trade for an equal
                                    period. The processing of the recovery depends only
                                    on the formal confirmation that the objective
                                    requirements set forth in Articles 48 and 51 of the
                                    LRF were met. Analysis of the nature of the claim held
                                    by the appellants that was not included in the challenged
                                    decision. The matter must be discussed through the
                                    appropriate procedural incidents (appeal against a
                                    divergent decision/objection to claim). Appeal denied.

    Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew          Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                              Pg 99 of 144




                                      (. . .)
                                      According to Fábio Ulhoa Coelho, rural producers
                                      do not have to request their registration with the
                                      registry of companies, but can do it. If they choose
                                      to register with the Board of Trade, they will be




                                                                                                                   [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
                                      deemed businessmen and will be subject to the
                                      corresponding regime. In this case, rural producers




                                                                                                                   Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
                                      must keep appropriate bookkeeping, prepare periodic
                                      balance sheets and they file for bankruptcy or judicial
                                      recovery. They are also subject to penalties for non-
                                      compliance with the general obligations of businessmen
                                      (Curso de Direito Comercial: Direito de Empresa, v. 1,
                                      16th ed., 2012, Saraiva, p. 136)”. (TJSP. Interlocutory
                                      appeal     No. 2162126-36.2018.8.26.0000;        Justice
                                                                   st
                                      Rapporteur Hamid Bdine; 1 Corporate Law Reserved
                                      Chamber; J: 11/9/2018)8

                                      “Judicial recovery. Filing by rural producers
                                      exercising activities for more than the two-year
                                      period required by Article 48, head provision, of
                                      Law No. 11,101/2005, members of an economic
                                      group as individual businessmen, pursuant to
                                      Articles 966 and 971 of the Brazilian Civil Code,
                                      and/or partners in the co-plaintiff companies.
                                      Standing recognized. The claim that the date of filing
                                      for judicial recovery and the date of registration of the
                                      rural producers as individual businessmen with the
                                      Board of Trade of the State of Estado de São Paulo are
                                      close is irrelevant. Court precedents have settled the
                                      understanding that the conduction of regular
                                      business activities for a minimum period of two
                                      years, as set forth in the aforementioned law, must
                                      be confirmed by the maintenance and continuity of
                                      these activities, rather than by the proof of
                                      registration of the businessman or corporate entity
                                      for that period of time. I uphold the granting of the
  8
   In the same sense: TJSP. Interlocutory appeal No. 2062908-35.2018.8.26.0000; Justice Rapporteur Hamid Bdine;
  1st Corporate Law Reserved Chamber; J: 7/4/2018.

      Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                  www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew           Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                               Pg 100 of 144




                                       processing of the case. Interlocutory appeal denied.”
                                       (TJSP.     Interlocutory    Appeal      No. 2037064-
                                       59.2013.8.26.0000, Justice Rapporteur José Reynaldo;
                                       2nd Corporate Law Reserved Chamber; j. 9/22/2014)




                                                                                                                    [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
  26.                                 So it has to be, as paragraph 2 of Article 48 of the LRF




                                                                                                                    Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
  provides that, in order to confirm the two-year period set forth in the head
  provision of Article 48, other documents must be presented by a legal entity that
  exercises rural activities. There is no reason not to apply the same rationale to
  individuals who exercise rural activities, the so called “rural producers,” as in the
  case in hand.


  27.                                 Furthermore, Article 51 of the LRF provides that the
  judicial recovery petition must present, among other documents, the “certificate
  of good standing of the debtor with the Public Notary of Companies (Registro
  Público de Empresas), updated organizational documents and the minutes of
  meetings that appointed the current members of management,” pursuant to item
  V.

  28.                                 However, if rural businessmen are not required to
  register with the Public Notary of Companies (Registro Público de Empresas) to
  regularly exercise their activities, this document, in theory, would not be required
  to accompany the judicial recovery petition, as this requirement would not apply
  at all.

  29.                                 Even if this was not so, the fact is that the registration of
  individual businessmen who exercise rural activities with the Board of Trade
  could be deemed to have, at best, a declaratory nature, but never an

       Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                   www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew           Doc 4       Filed 04/18/19 Entered 04/18/19 16:07:03                         Main Document
                                                Pg 101 of 144




  organizational nature, in accordance with recent decisions rendered by the
  Superior Court of Justice (Superior Tribunal de Justiça) and the Court of Justice
  of São Paulo, as set forth above, provided that the registration is made before the
  filing for judicial recovery.




                                                                                                                              [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
                                                                                                                              Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
  30.                                  In this sense, according to Professor Alfredo de Assis
  Gonçalves Neto9:

                                       “if this registration is indispensable to file for judicial
                                       recovery (regarding both companies and rural
                                       producers), the regular exercise of their business
                                       activities for at least two years is a de facto situation,
                                       which can be confirmed by firm evidence, bearing no
                                       relation with the date of their registration as
                                       businessmen
                                       (. . .) rural producers registered with the Public Notary
                                       of Companies (Registro Público de Empresas) become
                                       businessmen and, as such, are subject to corporate law.
                                       As businessmen, they can file for judicial recovery, as
                                       provided by Law No. 11,101/2005. Once insolvent,
                                       businessmen can file for judicial recovery, provided that
                                       they confirm that they regularly exercised their activities
                                       for at least two years, from the time they began to
                                       exercise them, regardless of the date of registration with
                                       the abovementioned Notary.”10

  9
    Gonçalves Neto, Alfredo de Assis. Direito Comercial: pareceres. São Paulo: Lex, 2019; p. 66/68.
  10
    In the same sense, the opinion prepared by Bruno de Oliveira Castro to be presented in the records of judicial
  recovery case No. 0003205-55.2018.8.16.0076 (pending before the Civil Court of Coronel Vivida) reviewing the
  feasibility of judicial recovery of rural producers: “(. . .) the registration of rural producers with the competent
  board is optional, for which reason this registration is declaratory in nature, and rural producers may file for judicial
  recovery immediately after the registration of their organizational documents with the Board of Trade, even if they
  have not conducted regular business activities for two (2) years, as required by the head provision of Art. 48 of
  Law No. 11,101/2005. Moreover, one of the requirements set forth in Art. 48 of the aforementioned law is exactly
  the confirmation of exercise of activities for more than two (2) years, which period, for businessmen in general,
  coincides with the registration of their organizational documents with the competent Board of Trade, due to their
  organizational nature, therefore differing from the particularities of rural producers. We conclude that the nature
  of the registration of rural producers is merely declaratory, having no organizational function in view of the option
  set forth in the Brazilian Civil Code.

       Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                   www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew          Doc 4       Filed 04/18/19 Entered 04/18/19 16:07:03                        Main Document
                                               Pg 102 of 144




  31.                                 We also quote an opinion presented in the records of the
  judicial recovery filed by José Pupin Agropecuária and Vera Lúcia Camargo
  Pupin, wherein Prof. Fabio Ulhoa Coelho11 very accurately said:




                                                                                                                           [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
                                                                                                                           Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
                                      “5. Does a rural producer who is an individual registered
                                      with the Board of Trade (Junta Comercial) some days
                                      before filing for judicial recovery and who confirms,
                                      through tax documents, the exercise of activities for
                                      more than two years, have the right to judicial recovery?
                                      Yes; in fact, a rural producer who is an individual
                                      may file for judicial recovery, even if he or she only
                                      registered with the Board of Trade (Junta Comercial)
                                      exclusively to fulfill the requirement related to the
                                      business nature of the economic activity in crisis.
                                      The LRF does not provide for a minimum period of
                                      registration with the Board of Trade (Junta
                                      Comercial) to admit the filing for judicial recovery
                                      by rural producers. In the absence of a minimum
                                      period, whatever the time of the registration,
                                      provided that it occurred before the filing, the
                                      requirement of the business nature of the activity is
                                      fully fulfilled.”



  (. . .) It is perfectly possible for rural producers to file for Judicial Recovery even if they have not been
  registered with the Board of Trade for 2 years. The registration of rural producers with the Board of Trade
  suffices for them to be deemed equal to businessmen for all purposes. We emphasize that the registration
  with the Board of Trade only changes the qualification of activities, from civil activities to business
  activities.”
  11
     Also, in the same records, according to Manoel Justino Bezerra Filho: “(. . .) the only conclusion we may
  reach is that Article 48 requires the confirmation of regular activities “for more than two (2) years,” rather
  than the confirmation of business activities for more than two years. In other words, if the previous
  exercise of activities was irregular (and there is no irregularity in the activities that José Pupin and his
  wife exercised for more than twenty-five years) and if Article 971 allows the conversion of a rural
  businessman into a businessman deemed equal to a company by simple registration, the interpreter
  cannot require more than what is required by law. In an even more summarized way: if the previous exercise
  of activities was irregular, this period of exercise cannot be added to obtain a total of two years; as opposed to, if
  the previous exercise of activities was regular, this period of exercise can be added to obtain a total of two
  years.”

      Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                  www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew         Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                             Pg 103 of 144




  32.                               In the same sense, Precedent 198 of the III Civil Law
  Meeting (III Jornada de Direito Civil):


                                    “The registration of businessmen with the Board of




                                                                                                                  [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
                                    Trade (Junta Comercial) is not a requirement to be




                                                                                                                  Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
                                    deemed businessmen, as one can conduct a company
                                    without this registration. Irregular businessmen meet the
                                    requirements set forth in Article 966, and are subject to
                                    the Brazilian Civil Code and commercial law, except for
                                    the provisions that are incompatible with their condition
                                    as businessmen or unless expressly provided
                                    otherwise.”

  33.                               Therefore, rural producers may file for judicial
  recovery, provided that they confirm they have been exercising their activities for
  more than two (2) years, even if not registered with the Public Notary of
  Companies (Registro Público de Empresas) for such period, thus meeting the
  requirement set forth in the head provision of Article 48 of the LRF.


  34.                               Moreover, rural producers who are individuals are
  parties to almost every agreement entered into by the other Petitioners with
  financial institutions and/or suppliers, either as joint and several guarantors or
  even principal debtors, which is sufficient to confirm that they also exercise rural
  activities and meet the legal requirement to be plaintiffs in this judicial recovery
  petition.

  35.                               Indeed, the debts incurred by the rural producers are all
  intrinsically related to the activities of the Petitioner companies, as they are



     Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                 www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew         Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                             Pg 104 of 144




  involved in the day-to-day routine of these companies, including by acting as
  guarantors of the operations of the Petitioners.


  36.                               That is, the rural producers do not act in these




                                                                                                                  [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
  agreements as mere “intervening parties,” they rather act as principal payors of




                                                                                                                  Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
  the funds obtained to foster businesses. Honorable Judge, the financial institutions
  themselves saw them as rural businessmen who play a key role in business
  activities, demanding from them, as a requirement to make funds available, the
  effective assumption of debt as principal payors in these transactions.

  37.                               Accordingly, in view of not only the possibility of rural
  producers filing for judicial recovery, but also the fulfillment of the requirements
  to do so, as set forth especially in Article 48, head provision, and Article 51, item
  V, of Law No. 11,101/2005, there is clearly no obstacle for the filing of this
  Judicial Recovery Petition by the rural producers.


  THE MAIN REASONS OF THE ECONOMIC AND FINANCIAL CRISIS
         FACED BY THE PETITIONERS AND THE NEED FOR THIS
                             JUDICIAL RECOVERY PETITION


  38.                               In view of Article 51 of the LRF, we must clarify the
  reasons of the economic and financial crisis that affected the activities of the
  Petitioners, victims of the economic and market volatility that has been ravaging
  Brazil in recent years.




     Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                 www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew           Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                               Pg 105 of 144




  39.                                 As it is known, the Brazilian sugar and ethanol industry
  has undergone (and still is undergoing) a severe credit crisis that began in 200712,
  when most companies in this industry, pressured by prices and cash requirements,
  were forced to sell their inventories below production cost for most of their crops,




                                                                                                                      [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
  which resulted in negative results of operations for many mills.




                                                                                                                      Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
  40.                                 In this already weakened scenario, in 2008, the credit
  market was drastically affected by the global financial crisis and, in 2011, by the
  gasoline price control policy of the Brazilian Government, which compromised
  the financial health of the industry by causing a decrease in profitability and
  increase in financial expenses, making negative net results recurrent.
  Accordingly, the generation of cash from operations was compromised and
  companies had to resort to additional loans at increasingly high interest rates to
  meet their cash requirements.


  41.                                 As of 2010, crops were affected not only by adverse
  weather conditions, i.e., severe drought in the region, which demanded higher
  investments to maintain the productivity of the sugarcane plantation, but also by
  the continuous drop in the final price of the crops as a result of the gasoline price
  control policy.


  12
    “Many Brazilian sugar and ethanol companies are still undergoing a difficult financial situation, as large debt
  limits investments that could be improving their revenues, according to mills and consulting firms on Monday
  (24).(. . .), most medium-sized companies incurred additional debt in recent years and are having difficulties to
  process more sugarcane, according to specialists during the sugar international seminar of F.O. Licht in São
  Paulo”        (Available  at    https://www.novacana.com/n/industria/financeiro/maioria-usinas-brasileiras-cana-
  enfrentam-dificuldades-financeiras-240417 - Accessed on February 14, 2019)
  “The industry has been facing difficulties. According to the Sugarcane Industry Association (União da Indústria
  de Cana de Açúcar – Unica), 80 mills closed in the center-south region of Brazil since 2008. In 2015, ten other
  mills in poor financial condition may also close.” (Available at http://www.otempo.com.br/capa/economia/uma-
  das-maiores-do-mundo-no-setor-de-cana-quebra-1.1097344 - Accessed on February 14, 2019).

       Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                   www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew         Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                             Pg 106 of 144




  42.                               Remember: as of 2011, inflation started to increase and
  the Brazilian Government adopted a number of measures to restrain the prices of
  distribution of gasoline, which were artificial measures practiced by Petrobras,




                                                                                                                  [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
  keeping prices at an extremely low level if compared to international prices.




                                                                                                                  Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
  43.                               This had only one meaning to the industry: the numbers,
  for a long time, just did not add up. The final sales price is not related to the cost
  of product, but rather to the price of gasoline, which was subject to the
  government’s price control policy. Accordingly, only the companies that had
  capital to withstand periods of low prices were able to survive. Unlike what we
  may think, the health of ethanol and sugar mills is not exclusively related to
  managerial capacity or productive performance.


  44.                               The aforementioned scenario, together with the large
  investments required to cultivate and maintain sugarcane plantation, forced the
  Petitioners to increasingly resort to leveraging, in a market of high interest rates
  and subject to exchange rate variations that frightfully cause an imbalance in
  results.


  45.                               Accordingly, it is evident that excess indebtedness and
  the loss of profitability of ethanol, which along the years translates into decreased
  crop productivity and milling capacity, exposed the sugar and ethanol industry to
  a scenario of excess idle capacity, increasing operating costs and decreasing
  profitability. Therefore, recurring losses compromised the ability of the
  Petitioners to meet their financial obligations as originally agreed.

     Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                 www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew           Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                               Pg 107 of 144




  46.                                 To make matters worse, the price of sugar decreased
  dramatically in recent crops, especially in the 2018 Crop, when it reached the
  lowest level in ten years13, significantly compromising the profit margin of mills




                                                                                                                    [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
  and, as a result, the profit margin of the Petitioners, whose revenues substantially




                                                                                                                    Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
  rely on the international sugar market.


  47.                                 It is noteworthy that, in relation to the international
  sugar market, Brazil and Australia recently formalized a consultation with the
  World Trade Organization (WTO) regarding the subsidy granted to India for
  sugar 14 , which negatively affected––and has been negatively affecting–– the
  entire global market and, in this context, the Petitioners.


  48.                                 In addition to the entire macroeconomic scenario
  described above, we have the regrettable attitude adopted by Banco Votorantim
  S.A.––set forth below––and there it is: a circumstantial, however severe, financial
  crisis to be overcome.


  49.                                 Nonetheless, there are no doubts that the governmental
  policies recently adopted in Brazil, including the decrease in interest rate; an
  exchange rate that is favorable to exporting companies; and the change in the
  gasoline price policy, as the new management of Petrobras took office; point

  13
     http://www.udop.com.br/index.php?item=noticias&cod=1160137 and
  https://canalrural.uol.com.br/noticias/agricultura/cana/retrospectiva-mercado-de-acucar-atinge-minimas-de-dez-
  anos-em-2018/
  14
     https://www.valor.com.br/agro/6139087/brasil-denuncia-subsidios-da-india-ao-acucar-na-omc
  https://canalrural.uol.com.br/noticias/brasil-recorre-a-omc-por-causa-de-subsidio-da-india-ao-acucar/
  https://www.noticiasagricolas.com.br/noticias/sucroenergetico/231025-brasil-e-australia-formalizam-consulta-
  na-omc-sobre-subsidio-ao-acucar-da-india.html#.XIvmlmdYaJA

       Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                   www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew            Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                                Pg 108 of 144




  towards an optimistic prospect for the sugar and ethanol industry, notwithstanding
  low sugar prices in the international market, all of which, together with the legal
  benefits to which the Petitioners undoubtedly are entitled (including the filing for
  Judicial Recovery), will certainly enable a quick and smooth restructuring.




                                                                                                                     [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
                                                                                                                     Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
       JUDICIAL RECOVERY PETITION – FINANCIAL AND OPERATING
                              FEASIBILITY OF THE PETITIONERS


  50.                                  As mentioned above, the Petitioners are fully confident
  that the liquidity crisis they currently face is transient and should not definitively
  affect the strength of their activities.


  51.                                  A clear example is that, even before the filing of this
  petition, the Petitioners were already seeking the implementation of a
  comprehensive financial and operating restructuring project to adjust their
  operations to the current adverse scenario.

  52.                                  Indeed, the only reason why the amicable and
  extrajudicial restructuring that the Petitioners have been negotiating with
  their main creditors did not succeed was because Banco Votorantim S.A.
  precipitously filed three (3) multimillionaire judicial foreclosure proceedings
  against the Petitioners 15 . In the records of these proceedings, the financial
  institution has been insistently requesting the grating of restrictions––including,

  15
    (i) Execution of Extrajudicially Enforceable Instrument No. 1007474-35.2019.8.26.0100, pending before the
  19th Civil Court of the Central Forum of São Paulo/SP; (ii) Execution of Extrajudicially Enforceable Instrument
  No. 1007487-34.2019.8.26.0100, pending before the 14th Civil Court of the Regional Forum of Santo Amaro/SP;
  and (iii) Execution of Extrajudicially Enforceable Instrument No. 1008921-61.2019.8.26.0002, pending before
  the 9th Civil Court of the Regional Forum of Santo Amaro/SP.

        Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                    www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew         Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                             Pg 109 of 144




  but not limited to, the online pledge of financial assets, which has already been
  granted in two judicial foreclosure proceedings (!!!).


  53.                               It is important to highlight that, were it not for the filing




                                                                                                                  [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
  of these judicial measures, the filing of this Judicial Recovery would probably be




                                                                                                                  Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
  unnecessary.


  54.                               Indeed, in an incomprehensible and absolutely untimely
  impulse, Banco Votorantim notified the Petitioners to inform about the
  interruption of the productive and amicable negotiations and talks that had been
  kept so far between all parties (financial debtors and creditors) and, unexpectedly,
  Banco Votorantim started to forcibly and unilaterally seek the satisfaction of its
  credit.


  55.                               However, the lack of loyalty of the bank was not
  sufficient to deviate the Petitioners from their trajectory of constant preoccupation
  in maintaining their activities to continue to generate revenues and remain a going
  concern, recovering the trust of the market. It is important to say that the
  Petitioners remain confident that this petition is one more successful step towards
  its full restructuring.


  56.                               In any event, at this time, the Petitioners had no
  alternative but to resort to this judicial recovery petition, not only to protect their
  private interests, but also, and mainly, to ensure that they remain as going
  concerns and, as a result, are able to maintain jobs and continue to produce goods,
  generate wealth and collect taxes.

     Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                 www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew            Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                                Pg 110 of 144




  57.                                  In this case, the economic feasibility of the Petitioners
  is clear, as they have the required means and expertise to maintain their businesses
  and obtain fair profit from their activities. Remember that the Petitioners have ten




                                                                                                                       [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
  operating units, with a milling capacity of approximately 21,000,000 tons per




                                                                                                                       Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
  crop, as well as engage highly qualified professionals, who have experience in
  this industry, all of which make the Petitioners one of the bets in the industry for
  the future of the Brazilian sugar and ethanol market.


  58.                                  Once again: the Petitioners are facing a momentary and
  one-off crisis, which can be fully overcome16. Accordingly, the processing of their
  judicial recovery must be granted.


              FULFILLMENT OF THE OBJECTIVE REQUIREMENTS TO
                                      PROCESS THE RECOVERY


  59.                                  The Petitioners clearly and fully meet all the subjective
  requirements set forth in the LRF, pursuant to Arts. 1 and 48, as well as the
  objective requirements set forth in Article 51, not only to file this Judicial
  Recovery Petition, but also to obtain the granting of its processing. The table
  below sets forth the documents entered with this petition:


       Exhibit
          1


  16
    According to Sérgio Campinho, this is an “episodic” crisis, a crisis that is generally motivated “by a momentary
  lack of liquidity, which can be easily solved” (ob. cit., p. 121).

        Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                    www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew            Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                                Pg 111 of 144




                   Organizational documents of the Petitioners, election of members of
                   management and records showing the exercise of activities for more than 2
                   years17 (Articles 1, 48 and 51, item V, of the LRF);

       Exhibit
                   Powers of Attorney granted to the Petitioners’ counsel;




                                                                                                                     [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
          2




                                                                                                                     Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
       Exhibit
                   Corporate authorizations required for the filing of this Judicial Recovery
          3        Petition;


                   Clearance certificates from bankruptcy courts, obtained in the cities in
       Exhibit
                   which the headquarters of the Petitioners are located, showing that they
          4        have never been adjudicated bankruptcy, nor have been granted judicial
                   recovery (Article 48, items I, II and III, of the LRF);


                   Clearance certificates from criminal courts, showing that the partners and
       Exhibit
                   members of management18 of the Petitioners have never been convicted for
          5        any of the crimes set forth in Law No. 11,101/2005 (Article 48, item IV, of
                   the LRF);


                   Financial statements of the Petitioners, including balance sheets, statements
       Exhibit
                   of income and statements of cash flows for the last 3 fiscal years and
          6        statements specifically extracted for the filing of this Judicial Recovery
                   Petition (Article 51, item II, of the LRF);

       Exhibit
                   List of names of creditors of the Petitioners (Article 51, item III, of the
          7        LRF);




  17
     The Petitioners hereby present the proof of filing of the registration application of the rural producers
  mentioned in this petition. However, taking into account that the registration with the relevant Boards of Trade
  (Juntas Comerciais) occurred just before the filing of this judicial recovery––which is widely accepted in the
  most distinguished court precedents and opinions of jurists on this subject––it was not possible to present the
  record files issued in the name of each of the rural producers due to the lack of entries in these documents.
  18
     The Petitioners inform that, ALOISIO MENEGUETTI, member of management, died. Accordingly, the
  Petitioners will not present documents related to him at this time.

        Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                    www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew            Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                       Main Document
                                                Pg 112 of 144




       Exhibit Protest clearance certificates obtained in the judicial districts in which the
               headquarters and branches of the Petitioners are located (Article 51, item
         8
               VIII, of the LRF); and




                                                                                                                           [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
       Exhibit
                   List of lawsuits to which the Petitioners are parties (Article 51, item IX, of




                                                                                                                           Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
          9        the LRF).



  60.                                  In regard to the other documents required by Article 51
  of the LRF, namely, the list of employees (item IV), the lists of assets of members
  of management, as well as bank statements of all bank accounts and investments
  for the last three (3) months (items VI and VII), the Petitioners inform that, in
  view of the content and importance of the information included therein––personal
  information of the representatives and employees of the Petitioners––these
  documents will be filed in a separate petition, following the filing of this petition,
  requesting that these documents and information be kept under seal19.


  61.                                  Finally, it is important to clarify and highlight that,
  always taking into account the urgency of filing this Judicial Recovery Petition
  and given the crisis faced by the Petitioners at the moment, the documents
  included in the list attached hereto (exhibit 12) are being collected and will be



  19
     This request for secrecy has been many times granted in other Judicial Recovery cases:
  “However, unrestricted access to this information, by any person, may jeopardize the right to privacy, tax secrecy
  and private life of workers included in the referred list, as this document contains personal data that could
  unnecessarily expose these persons. Accordingly, I order that the list on pages 2195/2282 be entered in a separate
  record, as a procedural incident, and kept under seal.” (Judicial Recovery No. 1030812-77.2015.8.26.0100,
  pending before the 1st Bankruptcy and Judicial Recovery Court of São Paulo/SP).
  “I order tax secrecy regarding the income tax returns listing the private assets of the partners, pursuant to Art. 51,
  item VI, of the LRE, which documentation must be kept under seal at the Notary Office, and only the Trustee and
  the Prosecution Office may have access to it.” (Judicial Recovery No. 0000078-34.2015.8.08.0013, pending before
  the 1st Civil Court of Castelo/ES).

        Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                    www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew           Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                               Pg 113 of 144




  entered in the records of this case as soon as possible. The Petitioners hereby
  request the entry of these documents at a later time.


          REQUIRED GRANTING OF THE INTERLOCUTORY RELIEF




                                                                                                                    [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
                                                                                                                    Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
  62.                                 As mentioned above, the Petitioners play an important
  role, primarily in the economy of the northwestern region of the State of Paraná,
  creating direct and indirect jobs that support the regional economy.


  63.                                 All this economic and social wealth may disappear if the
  Petitioners are required to immediately fulfill the obligations they assumed and
  were renegotiating, in good faith, with their financial creditors, at a time when
  they need their assets and capital to generate funds to pay their creditors.


  64.                                 The head provision of Article 6 of the LRF expressly
  sets forth that the granting of the processing of the judicial recovery to a company
  “tolls the statute of limitations and stays all lawsuits and execution proceedings
  filed against the debtor, including those filed by private creditors of joint and
  several partners.” However, the definitive review and grant of the recovery
  petition can only happen after an analysis of the entire and extensive
  documentation20 attached thereto.




  20
    Due to the large volume of information and documents of the twenty-nine (29) petitioners that must
  accompany this judicial recovery petition, we inform that the pending documents are being collected and will be
  entered in the records of this case as soon as possible. The Petitioners hereby request the entry of these
  documents at a later time.

       Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                   www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew           Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                               Pg 114 of 144




  65.                                 Nonetheless, the Petitioners require that this Court
  grants the immediate stay of all currently pending lawsuits and foreclosure
  proceedings, as well as the order to refrain creditors from performing any acts
  intended to decrease the equity of the Petitioners, especially foreclosure




                                                                                                                    [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
  proceedings that have already been assigned.




                                                                                                                    Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
  66.                                 As mentioned above, the Petitioners were surprised by
  the unexpected filing of three (3) Foreclosure Proceedings related to
  extrajudicially enforceable instruments21, which currently exceed the amount of
  R$155 million. The financial institution that filed these proceedings has
  insistently claimed the granting of restrictions, including, but not limited to, the
  online pledge of financial assets.


  67.                                 Your Honor, we do not have to digress a great deal to
  find which and how many catastrophic consequences would befall in case of
  granting of the multimillionaire freezing of accounts held by companies that are
  knowingly facing a circumstantial economic and financial crisis, for which reason
  they engaged into negotiations with their financial creditors.


  68.                                 It is also noteworthy that, as of the date hereof, the
  Petitioners have endeavored and managed to timely pay the salaries of their
  employees, in the approximate amount of twenty-four million Reais



  21
    (i) Foreclosure of Extrajudicially Enforceable Instrument No. 1007474-35.2019.8.26.0100, pending before the
  19th Civil Court of the Central Forum of São Paulo/SP; (ii) Execution of Extrajudicially Enforceable Instrument
  No. 1007487-34.2019.8.26.0100, pending before the 14 th Civil Court of the Regional Forum of Santo Amaro/SP;
  and (iii) Execution of Extrajudicially Enforceable Instrument No. 1008921-61.2019.8.26.0002, pending before
  the 9th Civil Court of the Regional Forum of Santo Amaro/SP.

       Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                   www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew         Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                             Pg 115 of 144




  (R$24,000,000.00), social security obligations, as well as suppliers of goods and
  service providers, and tax obligations.


  69.                               The fact is that in addition to potentially preventing the




                                                                                                                  [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
  payment of salaries to employees, the purchase of inputs used in sugarcane




                                                                                                                  Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
  cultivation and in the preparation/production of VHP sugar and ethanol, and the
  payment of amounts due to partners and suppliers––which, on its own already
  represents a disrespect to the principle of preservation of corporate activities set
  forth in Article 47 of the LRF––the Execution Proceedings filed by Banco
  Votorantim S.A. and the account freezing requested therein––some of which have
  already been granted––may, as a result of the foregoing, severely compromise the
  trust of the other creditor financial institutions regarding the ability of the
  Petitioners to fulfill the obligations they intend to assume under the PRE.


  70.                               We also highlight that it is the beginning of the Crop
  period for the Petitioner Mill, i.e., the industrial units are beginning to mill sugar
  cane to produce sugar, ethanol and electricity to generate cash. At this time, the
  financial provisions for the period between crops––when all pieces of equipment
  of the industrial units and agricultural equipment undergo maintenance––are
  running out. Accordingly, especially in this critical period, the imposition of
  restrictions directly on the flow of the Petitioners is extremely harmful.


  71.                               To understand otherwise, as alleged only with respect to
  the principle of contingency, would be to privilege a tiny number of creditors to
  the detriment of an entire collectivity, as few creditors would satisfy their claims
  with inputs that are key to the development of these companies, leaving the other

     Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                 www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew         Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                             Pg 116 of 144




  creditors in disadvantage. Therefore, maintaining the businesses of the Petitioners
  in possession of these assets certainly leave them in a stronger and more profitable
  position, allowing a quicker and more efficient reemergence.




                                                                                                                  [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
  72.                               It is known that, pursuant to Article 300 and following




                                                                                                                  Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
  of the Brazilian Code of Civil Procedure, the interlocutory relief must always be
  granted in the presence of likelihood of success in the proceeding and the danger
  of irreparable or difficult-to-repair harm.


  73.                               In the case in hand, both requirements are present.


  74.                               This initial petition––and the documents attached
  hereto––formally and materially fulfill the requirements set forth in Law
  No. 11,101/2005 for the granting of the processing of the judicial recovery and
  the order to stay the lawsuits and foreclosure proceedings set forth in Article 6,
  paragraph 4 of Law No. 11,101/2005. This is the likelihood of success in the
  proceeding.


  75.                               Moreover, it is certain that, in the event the restrictions
  insistently requested by Banco Votorantim are imposed and reiterated, the
  Petitioners may be deprived from assets that are key to the regular maintenance
  of their activities, whether financial assets or not, which may defeat even the
  feasibility of the intended financial emergence. Therefore, the danger of delay
  undeniably exists.




     Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                 www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew         Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                             Pg 117 of 144




  76.                               Accordingly, in order to avoid the continuation of
  lawsuits that may affect the assets of the company and its future economic
  feasibility, as well as to prevent the loss of thousands of direct and indirect jobs
  created by their activities, the Petitioners hereby request interlocutory relief, to




                                                                                                                  [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
  obtain from this Court the immediate order to stay the foreclosure proceedings




                                                                                                                  Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
  filed by Banco Votorantim S.A. listed in the document attached hereto (exhibit
  13), for at least the period required to review the documentation attached hereto
  and review the request for processing of this judicial recovery.


                                                REQUESTS


  77.                               In view of the foregoing, having adequately confirmed
  that the Petitioners meet all the requirements for the granting of this judicial
  recovery petition, and presented all documents pursuant to Article 51 of the LRF,
  the Petitioners hereby request:


                                    a)     the granting of the interlocutory relief to, pursuant
                                           to Article 6 of the LRF, order the stay of all
                                           lawsuits and foreclosure proceedings filed against
                                           the Petitioners, especially those filed by Banco
                                           Votorantim S.A., which claim immediate
                                           restrictions on the assets of the Petitioners; and the
                                           issuance of an official letter to the 9th and 14th civil
                                           courts of the Regional Forum of Santo Amaro,
                                           judicial district of São Paulo/SP, and to the 19th
                                           civil court of the Central Forum of the judicial
                                           district of São Paulo/SP, in accordance with the list
                                           attached hereto (see exhibit 9);

                                    b)     the granting of the processing of this judicial
                                           recovery petition;
     Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                 www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew           Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                               Pg 118 of 144




                                      c)     the appointment of a judicial administrator –
                                             Article 52, item I, of Law No. 11,101/2005;

                                      d)     the dismissal of presentation of clearance




                                                                                                                    [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
                                             certificates related to the performance of their
                                             activities – Article 52, item II, of Law




                                                                                                                    Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
                                             No. 11,101/2005;

                                      e)     the stay of all pending lawsuits and foreclosure
                                             proceedings filed against the Petitioners, as
                                             expressly provided in Article 6, paragraph 4 of the
                                             LRF 22 – Article 52, item III, of Law
                                             No. 11,101/2005;

                                      f)     service of process to the Prosecution Office
                                             (Ministério Público) and notification of the Federal
                                             State and Municipal Treasuries – Article 52, item
                                             V, of Law No. 11,101/2005;

                                      g)     publication of the notice referred to in paragraph 1
                                             of Article 52 of the LRF.

  78.                                 Furthermore, the Petitioners inform that they will
  present (i) monthly statements for the duration of the judicial recovery (Article
  52, item IV, of Law No. 11,101/2005) and (ii) a Judicial Recovery Plan, within
  the legal term, pursuant to Article 53 of the LRF.




  22  Art. 6. The adjudication of bankruptcy or granting of processing of judicial recovery tolls the statute of
  limitations and stays all lawsuits and execution proceedings filed against the debtor, including those filed
  by private creditors of joint and several partners.
  (. . .)
  Paragraph 4. In the case of judicial recovery, the stay referred to in the head provision of this Article can,
  under no circumstances, exceed the unextendible term of one hundred eighty (180) days from the date of
  granting of processing of the judicial recovery; after the end of this term, creditors are once again entitled
  to file or continue lawsuits or execution proceedings, regardless of judicial order.

       Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                   www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew         Doc 4      Filed 04/18/19 Entered 04/18/19 16:07:03                     Main Document
                                             Pg 119 of 144




  79.                               Finally, the Petitioners requests that all notices related
  to this petition be sent to counsel Joel Luis Thomaz Bastos (OAB/SP 122.443),
  Ivo Waisberg (OAB/SP 146.176) and Bruno Kurzweil de Oliveira (OAB/SP
  248.704), all of whom with office at Avenida Brigadeiro Faria Lima, 3.311, 13°




                                                                                                                  [Bar code] Document digitally signed pursuant to MP No 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of TJPR/OE
  andar, São Paulo/SP, CEP 04538-133, under penalty of nullity, pursuant to Article




                                                                                                                  Verify the authenticity of this document at http:\\projudi.tjpr.jus.br/projudi/ – Identifier: PJD8F 3EQ2Z BWJJ5 6MNFR
  272, paragraph 5, of the Brazilian Code of Civil Procedure.


  80.                               The amount in dispute is four billion, four hundred
  ninety-one million, eight hundred four thousand, nine hundred fifty-two Reais and
  ninety-three centavos (R$4,491,804,952.93) and the Petitioners request the entry
  of the proof of payment of court costs in the court records (exhibit 14).


                                            Grant is requested.


                                    Maringá/PR, March 21, 2019.


  Joel Luís Thomaz Bastos                     Ivo Waisberg                    Bruno Kurzweil de Oliveira
      OAB/SP 122.443                         OAB/SP 146.176                       OAB/SP 248.704


        Lucas Rodrigues do Carmo                                 Patricia Fernandes da Silva
             OAB/SP 299.667                                            OAB/SP 391.729




     Av. Brig. Faria Lima, 3311, 13º andar, Itaim Bibi, São Paulo, SP | 04538-133 – Brasil | Tel.: 11 3552-5000
                                 www.twk.com.br | E-mail: contato@twk.com.br
19-11199-mew   Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03   Main Document
                                    Pg 120 of 144
19-11199-mew   Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03   Main Document
                                    Pg 121 of 144


                                   EXHIBIT G



                              Preliminary Injunction
PROJUDI - Processo: 0006422-55.2019.8.16.0017 - Ref. mov. 90.1 - Assinado digitalmente por Roberta Carmen Scramim de Freitas:9937
             19-11199-mew
30/03/2019: CONCEDIDA              Doc 4Arq:Filed
                       A MEDIDA LIMINAR.        Decisão04/18/19         Entered 04/18/19 16:07:03 Main Document
                                                               Pg 122 of 144




                                                                                                                                    Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                          PODER JUDICIÁRIO DO ESTADO DO PARANÁ
                    COMARCA DA REGIÃO METROPOLITANA DE MARINGÁ - FORO CENTRAL DE MARINGÁ
                                             4ª VARA CÍVEL DE MARINGÁ - PROJUDI
                      Av. Pedro Taques, 294 - 1ª Sobreloja - Torre Norte - Atendimento ao público: das 12h às 18h -
                                         Maringá/PR - CEP: 87.030-008 - Fone: (44) 3472-2304




                                                                                                                                    Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJYGQ PAYCQ 5BPJS YG64D
                                              Autos nº. 0006422-55.2019.8.16.0017

                Processo:    0006422-55.2019.8.16.0017
       Classe Processual:    Recuperação Judicial
       Assunto Principal:    Recuperação judicial e Falência
         Valor da Causa:     R$4.491.804.952,93
                Autor(s):       A MENEGUETTI AGROPECUÁRIA representado(a) por Joel Luis Thomaz
                               Bastos
                               A. MENEGUETTE AGROPECUÁRIA representado(a) por Joel Luis Thomaz
                               Bastos
                               AMEFIL PARTICIPAÇÕES E COMÉRCIO AGROPASTORIL S.A., AMEFIL
                               PARTICIPAÇÕES E COMÉRCIO AGROPASTORIL S.A. representado(a) por
                               Joel Luis Thomaz Bastos
                               ELEN CRISTIAN MORENO MENEGUETTI AGROPECUÁRIA representado(a)
                               por Joel Luis Thomaz Bastos
                               FRANCISCO MENEGUETTI AGROPECUÁRIA representado(a) por Joel Luis
                               Thomaz Bastos
                               HEMFIL PARTICIPAÇÕES E COMERCIO DE PRODUTOS AGROPASTORIL
                               S.A. representado(a) por Joel Luis Thomaz Bastos
                               I M CREMA MENEGUETTI AGROPECUÁRIA representado(a) por Joel Luis
                               Thomaz Bastos
                               IGUATEMY PARTICIPAÇÕES E COMÉRCIO AGROPASTORIL LTDA
                               representado(a) por Joel Luis Thomaz Bastos
                               IMEF – PARTICIPAÇÕES E COMÉRCIO DE PRODUTOS AGRO PASTORIL
                               LTDA. representado(a) por Joel Luis Thomaz Bastos
                               J BATISTA MENEGUETTI AGROPECUÁRIA representado(a) por Joel Luis
                               Thomaz Bastos
                               J CESAR MENEGUETTI AGROPECUÁRIA representado(a) por Joel Luis
                               Thomaz Bastos
                               J.L. PARTICIPACOES E COMERCIO AGROPASTORIL S.A representado(a) por
                               Joel Luis Thomaz Bastos
                               M B MAGALHÃES SILVA MENEGUETTI AGROPECUÁRIA representado(a)
                               por Joel Luis Thomaz Bastos
                               M E BOLONHEZ MENEGUETTI AGROPECUÁRIA representado(a) por Joel
                               Luis Thomaz Bastos
                               M P M ZANIN MENEGUETTI AGROPECUÁRIA representado(a) por Joel Luis
                               Thomaz Bastos
                               MOACIR MENEGUETTI AGROPECUÁRIA representado(a) por Joel Luis
                               Thomaz Bastos
                               N. MARIA TORTATO MENEGUETTI AGROPECUÁRIA representado(a) por
                               Joel Luis Thomaz Bastos
                               Nilsa Correa Faria Meneguetti representado(a) por Joel Luis Thomaz Bastos
                               P MENEGUETTI AGROPECUARIA representado(a) por Joel Luis Thomaz
                               Bastos
                               PARTICIPAÇÕES E AGROPECUÁRIA M.M. LTDA. representado(a) por Joel
                               Luis Thomaz Bastos
                               ROSÂNGELA PERIN MENEGUETTE AGROPECUÁRIA representado(a) por
                               Joel Luis Thomaz Bastos
                               S MENEGUETTI AGROPECUÁRIA representado(a) por Joel Luis Thomaz
                               Bastos
PROJUDI - Processo: 0006422-55.2019.8.16.0017 - Ref. mov. 90.1 - Assinado digitalmente por Roberta Carmen Scramim de Freitas:9937
             19-11199-mew
30/03/2019: CONCEDIDA              Doc 4Arq:Filed
                       A MEDIDA LIMINAR.        Decisão04/18/19         Entered 04/18/19 16:07:03 Main Document
                                                               Pg 123 of 144


                                 S S MENEGUETTI AGROPECUÁRIA representado(a) por Joel Luis Thomaz




                                                                                                                                    Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                 Bastos
                                 USACIGA AÇÚCAR, ÁLCOOL E ENERGIA ELÉTRICA S/A representado(a)
                                 por Joel Luis Thomaz Bastos
                                 USINA DE AÇUCAR SANTA TEREZINHA representado(a) por Joel Luis
                                 Thomaz Bastos
                                 USINA RIO PARANÁ S.A. representado(a) por Joel Luis Thomaz Bastos




                                                                                                                                    Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJYGQ PAYCQ 5BPJS YG64D
                                 V A FERNANDES MENEGUETTI AGROPECUÁRIA representado(a) por Joel
                                 Luis Thomaz Bastos
                                 W J MENEGUETTI AGROPECUÁRIA representado(a) por Joel Luis Thomaz
                                 Bastos
                     Réu(s):     AGROPECUÁRIA SANTA TEREZINHA S/A representado(a) por Joel Luis
                                 Thomaz Bastos

                1. Trata-se de pedido de recuperação judicial, no qual o GRUPO ECONÔMICO, formado
       pelos autores - 29 empresas em litisconsórcio ativo - pleiteia, em sede liminar, a concessão da
       tutela de urgência para que sejam suspensas todas as ações e execuções movidas em face da
       parte autora, em especial aquelas movidas pelo Banco Votorantim S.A.

                Na     petição       inicial     narram,        ainda,       que      estão      passando          por     crise
       econômico-financeira causada pela volatilidade econômica e mercadológica que ocorre no país
       nos últimos anos, porém possuem viabilidade financeira e operacional para a superação.

             2. Ao analisar o pedido liminar formulado pela parte autora, verifica-se que possui
       natureza cautelar, já que visa garantir o resultado útil e eficaz do processo, qual seja, no
       presente caso, a plena recuperação das empresas que formam o grupo econômico. E, pelo
       menos em cognição sumária e inaudita altera pars, entendo que é caso de concessão da
       medida pleiteada, para determinar a suspensão de todas as ações e execuções já movidas (e
       que possam vir a ser) em face dos autores. Até o momento, ao que consta da inicial, o grupo
       conseguiu manter em dia o pagamento da folha de salário dos colaboradores no valor
       aproximado de R$ 24.000.000,00 (vinte e quatro milhões), as obrigações previdenciárias, além
       dos fornecedores de bens e serviços e as obrigações fiscais. Ressalto que a tutela de urgência
       pleiteada se mostra necessária, de acordo com o princípio da preservação das atividades
       empresariais (art. 47 da LRF), bem como possibilitando que todos os compromissos continuem
       sendo cumpridos pelo grupo, evitando que a crise econômico-financeira se agrave ainda mais e
       torne inviável e inútil eventual recuperação judicial, e/ou comprometendo a confiança dos
       demais credores e parceiros, de que os requerentes sejam capazes de cumprir as obrigações
       que pretendem assumir em eventual plano de recuperação.

                Ainda não é caso de deferir o processamento recuperação judicial, pois resta pendente a
       juntada de documentos, o que, inclusive, é reconhecido pela parte autora (mov. 79.11).
       Também ainda não é o momento deste juízo se posicionar, deferindo ou não, o litisconsórcio
       quanto aos requerentes que promoveram o registro da atividade na Junta há poucos dias. No
       entanto, permitir que as ações e execuções contra os requerentes continuem tramitando,
       possibilitando a efetivação de constrições patrimoniais de grande monta, é medida que
       pode agravar a situação do grupo e ir em desencontro ao princípio da preservação insculpido
       na Lei nº 11.101/05.
PROJUDI - Processo: 0006422-55.2019.8.16.0017 - Ref. mov. 90.1 - Assinado digitalmente por Roberta Carmen Scramim de Freitas:9937
             19-11199-mew
30/03/2019: CONCEDIDA              Doc 4Arq:Filed
                       A MEDIDA LIMINAR.        Decisão04/18/19         Entered 04/18/19 16:07:03 Main Document
                                                               Pg 124 of 144




                                                                                                                                    Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                  Nos termos do art. 300 do NCPC, para a concessão da tutela de urgência, é necessária
       a presença de elementos que evidenciem a probabilidade do direito (fumus boni iuris) e o
       perigo de dano ou risco ao resultado útil do processo (periculum in mora). Pelos argumentos
       expostos nos parágrafos anteriores, resta clara a presença dos requisitos legais.




                                                                                                                                    Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJYGQ PAYCQ 5BPJS YG64D
              Ainda no que diz respeito à probabilidade do direito, mesmo que reste pendente a
       juntada de alguns documentos previstos no art. 51 da LFR, verifica-se que grande parte deles
       já foi exibida nos autos, de modo que a falta pode ser sanada mediante emenda à petição
       inicial.

              É importante destacar que a medida é totalmente reversível, não gerando prejuízos
       irreparáveis aos credores que estão ingressando com ações judiciais em face das empresas
       pertencentes ao grupo econômico, porque, caso a recuperação judicial não seja deferida, os
       processos poderão ser retomados de pronto.

                  Ante todo o exposto, defiro a tutela de urgência de natureza cautelar, para o fim de
       determinar a suspensão de todas as ações e execuções movidas em face dos autores,
       especialmente aquelas elencadas na inicial, ressalvadas as hipóteses previstas no art. 6º, §§1º,
       2º e 7º, da Lei nº 11.101/05.

             3. Caberá à parte autora comunicar os juízos em que tramitam as ações e execuções,
       acerca da concessão da referida tutela de urgência, podendo se utilizar de cópia desta decisão
       para os devidos fins.

               4. Considerando que ainda restam pendentes alguns documentos a serem juntados para
       instruir o pedido inicial, e a necessidade de aferimento da regularidade da documentação
       técnica e das reais condições econômico-financeiras das empresas, especialmente daquelas
       recém registradas na junta Comercial, o que proporcionará condições mais garantidas ao juízo
       acerca do deferimento ou não do processamento da recuperação judicial, determino a
       realização de perícia prévia.

             Ressalta-se que já existem Tribunais que vêm adotando esta prática em determinados
       casos, como é o exemplo do Tribunal de Justiça do Estado de São Paulo:

                        Agravo de instrumento – Recuperação judicial – Empresa recuperanda que
                        pretende a reforma da decisão que determinou perícia para avaliar a real
                        existência de crise empresarial, seu regular funcionamento e a regularidade da
                        documentação – Perícia prévia ao processamento que embora não possua
                        previsão legal mostra-se necessária no caso em exame – Decisão mantida –
                        Recurso não provido. Dispositivo: negaram provimento ao recurso, por maioria de
                        votos. (TJSP – AI 21335044420188260000, Rel. Ricardo Negrão, 2ª Câmara
                        Reservada de Direito Empresarial, J. 22.10.18, DJe 07.11.18)

                  5. Nomeio, para realização da perícia prévia, DELOITTE TOUCHE TOHMATSU, com
       CNPJ nº 02.189.924/0001-03, representado pelo Sr. LUIS VASCO ELIAS, CPF nº
PROJUDI - Processo: 0006422-55.2019.8.16.0017 - Ref. mov. 90.1 - Assinado digitalmente por Roberta Carmen Scramim de Freitas:9937
             19-11199-mew
30/03/2019: CONCEDIDA              Doc 4Arq:Filed
                       A MEDIDA LIMINAR.        Decisão04/18/19         Entered 04/18/19 16:07:03 Main Document
                                                               Pg 125 of 144


       073.762.938-09, com endereço na Av. Dr. Chucri Zaidan, nº 1240, 4.º ao 12º andares, CEP




                                                                                                                                    Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
       04711-130, São Paulo – SP, e telefone (11) 5186-1000. Anoto já ter sido noticiada pelo juízo,
       nesta data (pessoalmente), a nomeação, na pessoa do representante, sr. LUIS VASCO ELIAS.

                6. Proceda-se com a habilitação da empresa nomeada como Perita nos autos.




                                                                                                                                    Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJYGQ PAYCQ 5BPJS YG64D
                7. Anoto o prazo de 7 dias (corridos) para apresentação da perícia.

                8. Decreto o segredo de justiça dos documentos juntados em mov. 79, com fulcro no art.
       189 do NCPC, e 5º, inciso X, da CF/88.

                9. Intimem-se.

                Diligências necessárias.



                                           Maringá, data da assinatura eletrônica.



                                               Roberta C. Scramim de Freitas

                                                  Juíza de Direito Substituta
19-11199-mew             Doc 4       Filed 04/18/19 Entered 04/18/19 16:07:03                        Main Document
                                                  Pg 126 of 144
PROJUDI – Case: 0006422-55.2019.8.16.0017 – Ref. mov. 90.1 – Digitally signed by Roberta Carmen Scramim de Freitas: 9937
03/30/2019: INTERLOCUTORY RELIEF GRANTED. File: Decision


                                        JUDICIARY BRANCH OF THE STATE OF PARANÁ
                      JUDICIAL DISTRICT OF THE METROPOLITAN REGION OF MARINGÁ – CENTRAL FORUM




                                                                                                                           Digitally signed document, pursuant to MP No. 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of the TJPR/OE
                                                                                                                                                                                                                                                 Verify the authenticity of this document at https://projudi.tjpr.jus.br/projudi/ – Identifier: PJYGQ PAYCQ 5BPJS YG64D
                                                           OF MARINGÁ
                                            4th CIVIL COURT OF MARINGÁ – PROJUDI
                      Av. Pedro Taques, 294 – 1ª Sobreloja – Torre Norte – Open to the public from 12 p.m. to 6
                                                                p.m.
                                    Maringá/PR – CEP: 87030-008 – Telephone: (44) 3472-2304

                                                  Case No. 0006422-55.2019.8.16.0017


                     Case:         0006422-55.2019.8.16.0017
         Procedural Class:         Judicial Recovery
              Main Subject:        Judicial Recovery and Bankruptcy
     Amount in Controversy:        R$4,491,804,952.93
                Plaintiff(s):         A MENEGUETTI AGROPECUÁRIA represented by Joel Luis
                                         Thomaz Bastos
                                         A. MENEGUETTE AGROPECUÁRIA represented by Joel Luis
                                          Thomaz Bastos
                                         AMEFIL PARTICIPAÇÕES E COMÉRCIO AGROPASTORIL S.A.,
                                          AMEFIL PARTICIPAÇÕES E COMÉRCIO AGROPASTORIL S.A.
                                          represented by Joel Luis Thomaz Bastos
                                         ELEN CRISTIAN MORENO MENEGUETTI AGROPECUÁRIA
                                          represented by Joel Luis Thomaz Bastos
                                         FRANCISCO MENEGUETTI AGROPECUÁRIA represented by Joel
                                          Luis Thomaz Bastos
                                         HEMFIL PARTICIPAÇÕES E COMERCIO DE PRODUTOS
                                          AGROPASTORIL S.A. represented by Joel Luis Thomaz Bastos
                                         I M CREMA MENEGUETTI AGROPECUÁRIA represented by Joel
                                          Luis Thomaz Bastos
                                         IGUATEMY PARTICIPAÇÕES E COMÉRCIO AGROPASTORIL
                                          LTDA represented by Joel Luis Thomaz Bastos
                                         IMEF – PARTICIPAÇÕES E COMÉRCIO DE PRODUTOS AGRO
                                          PASTORIL LTDA. represented by Joel Luis Thomaz Bastos
                                         J BATISTA MENEGUETTI AGROPECUÁRIA represented by Joel
                                          Luis Thomaz Bastos
                                         J CESAR MENEGUETTI AGROPECUÁRIA represented by Joel Luis
                                          Thomaz Bastos
                                         J.L. PARTICIPACOES E COMERCIO AGROPASTORIL S.A
                                          represented by Joel Luis Thomaz Bastos
                                         M B MAGALHÃES SILVA MENEGUETTI AGROPECUÁRIA
                                          represented by Joel Luis Thomaz Bastos
                                         M E BOLONHEZ MENEGUETTI AGROPECUÁRIA represented by
                                          Joel Luis Thomaz Bastos
                                         M P M ZANIN MENEGUETTI AGROPECUÁRIA represented by Joel
                                          Luis Thomaz Bastos
                                         MOACIR MENEGUETTI AGROPECUÁRIA represented by Joel Luis
                                          Thomaz Bastos
                                         N. MARIA TORTATO MENEGUETTI AGROPECUÁRIA represented
                                          by Joel Luis Thomaz Bastos
                                         Nilsa Correa Faria Meneguetti represented by Joel Luis Thomaz
                                          Bastos
19-11199-mew             Doc 4       Filed 04/18/19 Entered 04/18/19 16:07:03                        Main Document
                                                  Pg 127 of 144
PROJUDI – Case: 0006422-55.2019.8.16.0017 – Ref. mov. 90.1 – Digitally signed by Roberta Carmen Scramim de Freitas: 9937
03/30/2019: INTERLOCUTORY RELIEF GRANTED. File: Decision


                                         P MENEGUETTI AGROPECUARIA represented by Joel Luis
                                          Thomaz Bastos




                                                                                                                           Digitally signed document, pursuant to MP No. 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of the TJPR/OE
                                                                                                                                                                                                                                                 Verify the authenticity of this document at https://projudi.tjpr.jus.br/projudi/ – Identifier: PJYGQ PAYCQ 5BPJS YG64D
                                         PARTICIPAÇÕES E AGROPECUÁRIA M.M. LTDA. represented by
                                          Joel Luis Thomaz Bastos
                                         ROSÂNGELA PERIN MENEGUETTE AGROPECUÁRIA represented
                                          by Joel Luis Thomaz Bastos
                                         S MENEGUETTI AGROPECUÁRIA represented by Joel Luis
                                          Thomaz Bastos
                                         S S MENEGUETTI AGROPECUÁRIA represented by Joel Luis
                                          Thomaz Bastos
                                         USACIGA AÇÚCAR, ÁLCOOL E ENERGIA ELÉTRICA S/A
                                          represented by Joel Luis Thomaz Bastos
                                         USINA DE AÇUCAR SANTA TEREZINHA represented by Joel Luis
                                          Thomaz Bastos
                                         USINA RIO PARANÁ S.A. represented by Joel Luis Thomaz Bastos
                                         V A FERNANDES MENEGUETTI AGROPECUÁRIA represented by
                                          Joel Luis Thomaz Bastos
                                         W J MENEGUETTI AGROPECUÁRIA represented by Joel Luis
                                          Thomaz Bastos

                Defendant(s):            AGROPECUÁRIA SANTA TEREZINHA S/A represented by Joel Luis
                                          Thomaz Bastos


         1.       This is with regards to a judicial recovery, in which the ECONOMIC GROUP, comprised of 29
companies joined as plaintiffs, requesting interlocutory relief to stay all lawsuits and foreclosure proceedings
filed against the plaintiff, especially those filed by Banco Votorantim S.A.

       In the initial petition, the plaintiffs also state that they are undergoing an economic and financial crisis
caused by the economic and market volatility in Brazil in recent years; however, they claim to have financial
and operational feasibility to overcome this crisis.

         2.        The analysis of the request for interlocutory relief filed by the plaintiff shows its provisional
nature, as it aims at ensuring the useful and efficient result of the proceeding, i.e., in this case, the full recovery
of the companies that comprise the economic group. And, at least in a summary cognizance and ex parte, I
understand that the relief requested must be granted to order the stay of all lawsuits and foreclosure
proceedings that have already been filed (and may be filed in the future) against the plaintiffs. Until now, based
on the initial petition, the group managed to pay, on the due dates, the salaries of employees in the approximate
amount of twenty-four million Reais (R$24,000,000.00), social security obligations, suppliers of goods, service
providers and tax obligations. I note that the interlocutory relief requested is needed, based on the principle of
preservation of corporate activities (Article 47 of the LRF), to allow all obligations to continue to be fulfilled by
the group, avoiding a further worsening of the economic and financial crisis, which could render any judicial
recovery unfeasible and useless and/or compromise the trust of the other creditors and partners in the ability of
the plaintiffs to meet the obligations they intend to assume under any future recovery plan.

          It is not the case yet to grant the processing of the judicial recovery because documents still have to be
entered in the records, as recognized by the plaintiff (mov. 79.11). Neither is it time yet for this court to grant or
deny the joinder of the plaintiffs that registered with the Board of Trade a few days ago. However, to allow the
continuation of the lawsuits and foreclosure proceedings filed against the plaintiffs, allowing the imposition of
restrictions on assets in significant amounts, may worsen the condition of the group, which is against the
principle of preservation set forth in Law No. 11,101/05.

         Pursuant to Article 300 of the Brazilian New Code of Civil Procedure, the granting of interlocutory relief
is subject to the presence of elements that evidence the likelihood of success in the proceeding (fumus boni
iuris) and the danger of harm or risk to the useful result of the proceeding (periculum in mora). Based on the
aforementioned arguments, the legal requirements are clearly present.
19-11199-mew             Doc 4       Filed 04/18/19 Entered 04/18/19 16:07:03                        Main Document
                                                  Pg 128 of 144
PROJUDI – Case: 0006422-55.2019.8.16.0017 – Ref. mov. 90.1 – Digitally signed by Roberta Carmen Scramim de Freitas: 9937
03/30/2019: INTERLOCUTORY RELIEF GRANTED. File: Decision


         Still in regard to the likelihood of success in the proceeding, even if some of the documents set forth in
Article 51 of the LFR still have to be entered in the records, we find that most of them have already been shown




                                                                                                                           Digitally signed document, pursuant to MP No. 2,200-2/2001, Law No. 11,419/2006, Projudi resolution, of the TJPR/OE
                                                                                                                                                                                                                                                 Verify the authenticity of this document at https://projudi.tjpr.jus.br/projudi/ – Identifier: PJYGQ PAYCQ 5BPJS YG64D
in the records, and this failure can be cured by amending the initial petition.

          It is important to highlight that this measure is fully reversible and does not create irreparable harm to
the creditors that are filing lawsuits against the companies that comprise the economic group because, if the
judicial recovery is not granted, these lawsuits may be readily resumed.

        As a result of the foregoing, I hereby grant the interlocutory relief to order the stay of all lawsuits and
foreclosure proceedings filed against the plaintiffs, especially those listed in the initial petition, subject to the
events set forth in Article 6, paragraphs 1, 2 and 7, of Law No. 11,101/05.

       3.       The plaintiffs must inform the courts that are processing the lawsuits and foreclosure
proceedings about the granting of this interlocutory relief, and they may use a copy of this decision for the due
purposes.

         4.        Considering that some documents still have to be entered in the records to support the initial
petition, and the need to verify the good standing of the technical documentation and the actual economic and
financial conditions of the companies, especially those that were recently registered with the Board of Trade,
which will provide stronger conditions for the court to grant or deny the processing of the judicial recovery, I
hereby order the production of preliminary expert evidence.

        I highlight that some Courts have already been adopting this practice in certain cases, including the
Court of Justice of the State of São Paulo.

              Interlocutory appeal – Judicial recovery – Company debtor that seeks to overrule the judgment that
              ordered the production of expert evidence to verify any actual corporate crisis, its regular operations
              and the good standing of the documentation – although the production of expert evidence before
              the processing is not supported by legal provisions, it is required in this case – Judgment upheld –
              Appeal denied. Conclusion: the appeal was denied, by majority vote. (TJSP – AI
              21335044420188260000, Justice rapporteur: Ricardo Negrão, 2 nd Reserved Chamber of Corporate
              Law, J. 10.22.18, DJe 11.7.18)

        5.      I hereby appoint, for the production of preliminary expert evidence, DELOITTE TOUCHE
TOHMATSU, enrolled with the Corporate Taxpayers’ Registry (CNPJ) under No. 02.189.924/0001-03,
represented by Mr. LUIS VASCO ELIAS, enrolled with the Individual Taxpayers’ Registry (CPF) under
No. 073.762.938-09, with address at Av. Dr. Chucri Zaidan, 1240, 4o to 12o andares, CEP 04711-130, São
Paulo – SP, telephone (11) 5186-1000. On the date hereof, this court has already notified, in person, Mr. LUIS
VASCO ELIAS of his appointment.

         6.         I order the recording of the company appointed as Expert in the records.

         7.         I set forth a term of seven (7) calendar days for presentation of the expert evidence.

        8.        I order that the documents entered in mov. 79 be kept under seal, pursuant to Article 189 of
the Brazilian New Code of Civil Procedure, and Article 5, item X, of the Brazilian Federal Constitution of 1988.

         9.         Notify the parties.

         Proceed with the required diligences.

                                        Maringá, date of the electronic signature.

                                            Roberta C. Scramim de Freitas

                                                     Substitute Judge
19-11199-mew   Doc 4   Filed 04/18/19 Entered 04/18/19 16:07:03   Main Document
                                    Pg 129 of 144




                                                            Scanned by CamScanner
19-11199-mew     Doc 4     Filed 04/18/19 Entered 04/18/19 16:07:03          Main Document
                                        Pg 130 of 144


                                         EXHIBIT H



                                    RJ Acceptance Order1




1
 The Foreign Representative will file with the Court an English translation of the RJ Acceptance
Order as soon as it is available.
PROJUDI - Processo: 0006422-55.2019.8.16.0017 - Ref. mov. 111.1 - Assinado digitalmente por Roberta Carmen Scramim de Freitas:9937
             19-11199-mew
15/04/2019: CONCEDIDO   O PEDIDO Doc      4 Filed 04/18/19 Entered 04/18/19 16:07:03 Main Document
                                   . Arq: Decisão
                                                                Pg 131 of 144




                                                                                                                                     Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                          PODER JUDICIÁRIO DO ESTADO DO PARANÁ
                    COMARCA DA REGIÃO METROPOLITANA DE MARINGÁ - FORO CENTRAL DE MARINGÁ
                                             4ª VARA CÍVEL DE MARINGÁ - PROJUDI
                      Av. Pedro Taques, 294 - 1ª Sobreloja - Torre Norte - Atendimento ao público: das 12h às 18h -
                                         Maringá/PR - CEP: 87.030-008 - Fone: (44) 3472-2304




                                                                                                                                     Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJX4P TYUDZ AA58Q TYPV3
                                              Autos nº. 0006422-55.2019.8.16.0017

                Processo:     0006422-55.2019.8.16.0017
       Classe Processual:     Recuperação Judicial
       Assunto Principal:     Recuperação judicial e Falência
         Valor da Causa:      R$4.491.804.952,93
                Autor(s):        A MENEGUETTI AGROPECUÁRIA representado(a) por Joel Luis Thomaz
                                Bastos
                                A. MENEGUETTE AGROPECUÁRIA representado(a) por Joel Luis Thomaz
                                Bastos
                                AMEFIL PARTICIPAÇÕES E COMÉRCIO AGROPASTORIL S.A., AMEFIL
                                PARTICIPAÇÕES E COMÉRCIO AGROPASTORIL S.A. representado(a) por
                                Joel Luis Thomaz Bastos
                                ELEN CRISTIAN MORENO MENEGUETTI AGROPECUÁRIA representado(a)
                                por Joel Luis Thomaz Bastos
                                FRANCISCO MENEGUETTI AGROPECUÁRIA representado(a) por Joel Luis
                                Thomaz Bastos
                                HEMFIL PARTICIPAÇÕES E COMERCIO DE PRODUTOS AGROPASTORIL
                                S.A. representado(a) por Joel Luis Thomaz Bastos
                                I M CREMA MENEGUETTI AGROPECUÁRIA representado(a) por Joel Luis
                                Thomaz Bastos
                                IGUATEMY PARTICIPAÇÕES E COMÉRCIO AGROPASTORIL LTDA
                                representado(a) por Joel Luis Thomaz Bastos
                                IMEF – PARTICIPAÇÕES E COMÉRCIO DE PRODUTOS AGRO PASTORIL
                                LTDA. representado(a) por Joel Luis Thomaz Bastos
                                J BATISTA MENEGUETTI AGROPECUÁRIA representado(a) por Joel Luis
                                Thomaz Bastos
                                J CESAR MENEGUETTI AGROPECUÁRIA representado(a) por Joel Luis
                                Thomaz Bastos
                                J.L. PARTICIPACOES E COMERCIO AGROPASTORIL S.A representado(a) por
                                Joel Luis Thomaz Bastos
                                M B MAGALHÃES SILVA MENEGUETTI AGROPECUÁRIA representado(a)
                                por Joel Luis Thomaz Bastos
                                M E BOLONHEZ MENEGUETTI AGROPECUÁRIA representado(a) por Joel
                                Luis Thomaz Bastos
                                M P M ZANIN MENEGUETTI AGROPECUÁRIA representado(a) por Joel Luis
                                Thomaz Bastos
                                MOACIR MENEGUETTI AGROPECUÁRIA representado(a) por Joel Luis
                                Thomaz Bastos
                                N. MARIA TORTATO MENEGUETTI AGROPECUÁRIA representado(a) por
                                Joel Luis Thomaz Bastos
                                Nilsa Correa Faria Meneguetti representado(a) por Joel Luis Thomaz Bastos
                                P MENEGUETTI AGROPECUARIA representado(a) por Joel Luis Thomaz
                                Bastos
                                PARTICIPAÇÕES E AGROPECUÁRIA M.M. LTDA. representado(a) por Joel
                                Luis Thomaz Bastos
                                ROSÂNGELA PERIN MENEGUETTE AGROPECUÁRIA representado(a) por
                                Joel Luis Thomaz Bastos
                                S MENEGUETTI AGROPECUÁRIA representado(a) por Joel Luis Thomaz
                                Bastos
PROJUDI - Processo: 0006422-55.2019.8.16.0017 - Ref. mov. 111.1 - Assinado digitalmente por Roberta Carmen Scramim de Freitas:9937
             19-11199-mew
15/04/2019: CONCEDIDO   O PEDIDO Doc      4 Filed 04/18/19 Entered 04/18/19 16:07:03 Main Document
                                   . Arq: Decisão
                                                                Pg 132 of 144


                                 S S MENEGUETTI AGROPECUÁRIA representado(a) por Joel Luis Thomaz




                                                                                                                                     Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                 Bastos
                                 USACIGA AÇÚCAR, ÁLCOOL E ENERGIA ELÉTRICA S/A representado(a)
                                 por Joel Luis Thomaz Bastos
                                 USINA DE AÇUCAR SANTA TEREZINHA representado(a) por Joel Luis
                                 Thomaz Bastos
                                 USINA RIO PARANÁ S.A. representado(a) por Joel Luis Thomaz Bastos




                                                                                                                                     Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJX4P TYUDZ AA58Q TYPV3
                                 V A FERNANDES MENEGUETTI AGROPECUÁRIA representado(a) por Joel
                                 Luis Thomaz Bastos
                                 W J MENEGUETTI AGROPECUÁRIA representado(a) por Joel Luis Thomaz
                                 Bastos
                     Réu(s):     AGROPECUÁRIA SANTA TEREZINHA S/A representado(a) por Joel Luis
                                 Thomaz Bastos

                  Vistos.

                  1. Recebo as petições e documentos em mov. 79, 81, 95, 96 e 97 como emenda à
       inicial.

                  2. Altere-se o polo passivo da demanda, para o fim de incluir e constar somente "O
       JUÍZO" e excluir "AGROPECUÁRIA SANTA TEREZINHA S/A". Em seguida, deve ser incluída
       no polo ativo a empresa "SANTA TEREZINHA PARTICIPAÇÕES S.A." (que é o nome que
       consta nos documentos), inscrita no CNPJ nº 79.109.237/0001-65, cadastrando o advogado,
       Dr. Joel Luis Thomaz Bastos (OAB/SP 122.443), como representante legal da parte.
       Comunique-se ao Distribuidor.

                  3. Tratam-se os autos de pedido de recuperação judicial formulado por USINA DE
       AÇUCAR SANTA TEREZINHA, USINA RIO PARANÁ S.A., USACIGA – AÇUCAR ÁLCOOL E
       ENERGIA ELÉTRICA LTDA., SANTA TEREZINHA PARTICIPAÇÕES S.A., PARTICIPAÇÕES
       E AGROPECUÁRIA M.M. LTDA., J.L. PARTICIPAÇÕES E COMÉRCIO AGROPASTORIL
       S.A., IMEF- PARTICIAÇÕES E COMÉRCIO DE PRODUTOS AGRO PASTORIL LTDA.,
       IGUATEMY PARTICIPAÇÕES LTDA., HEMFIL PARTICIPAÇÕES E COMÉRCIO DE
       PRODUTOS             AGROPASTORIL               S.A. ,     AMEFIL        PARTICIPAÇÕES                E    COMÉRCIO
       AGROPASTORIL                S.A. ,     P     MENEGUETTI             AGROPECUÁRIA ,                S       MENEGUETTI
       AGROPECUÁRIA, M P M ZANIN MENEGUETTI AGROPECUÁRIA , I M CREMA
       MENEGUETTI AGROPECUÁRIA, MOACIR MENEGUETTI AGROPECUÁRIA, M B
       MAGALHÃES SILVA MENEGUETTI AGROPECUÁRIA, A. MENEGUETTE AGROPECUÁRIA,
       ROSÂNGELA PERIN MENEGUETTE AGROPECUÁRIA, J BATISTA MENEGUETTI
       AGROPECUÁRIA, MARIA TORTATO MENEGUETTI AGROPECUÁRIA, J CESAR
       MENEGUETTI AGROPECUÁRIA, M E BOLONHEZ MENEGUETTI AGROPECUÁRIA,
       FRANCISCO MENEGUETTI AGROPECUÁRIA, NILSA CORREA FARIA MENEGUETTI, W J
       MENEGUETTI AGROPECUÁRIA, A MENEGUETTI AGROPECUÁRIA, S S MENEGUETTI
       AGROPECUÁRIA, ELEN CRISTIAN MORENO MENEGUETTI AGROPECUÁRIA e V A
       FERNANDES MENEGUETTI AGROPECUÁRIA, denominadas GRUPO SANTA TEREZINHA.

              Na petição inicial (mov. 1.1), narram, em apertada síntese, que o Grupo Santa Terezinha
       surgiu no início da década de 1960 e sempre empreendeu esforços para conseguir relevância
PROJUDI - Processo: 0006422-55.2019.8.16.0017 - Ref. mov. 111.1 - Assinado digitalmente por Roberta Carmen Scramim de Freitas:9937
             19-11199-mew
15/04/2019: CONCEDIDO   O PEDIDO Doc      4 Filed 04/18/19 Entered 04/18/19 16:07:03 Main Document
                                   . Arq: Decisão
                                                                Pg 133 of 144


       cada vez maior no mercado sucroalcooleiro, mediante processo de ampliação do parque




                                                                                                                                     Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
       industrial, aquisição de outras usinas e unidades produtivas na região, e expansão das
       operações. No entanto, o grupo está passando por crise econômico-financeira causada pela
       volatilidade econômica e mercadológica que ocorre no país nos últimos anos, por questões
       climáticas adversas, pelo avanço da inflação e pela contenção de preço da gasolina. Alegam




                                                                                                                                     Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJX4P TYUDZ AA58Q TYPV3
       que possuem viabilidade financeira e operacional para a superação, sendo que a crise é
       momentânea e pontual.

                As recuperandas emendaram a exordial e procederam com a juntada de documentos
       que estavam pendentes (mov. 79, 81, 95, 96 e 97).

             A tutela de urgência cautelar requerida pelas recuperandas foi deferida, para determinar
       a suspensão de todas as ações e execuções movidas em face das mesmas, bem como houve
       determinação para realização de perícia prévia (mov. 90).

              A empresa Deloitte Touche Tohmatsu, nomeada como perita, apresentou o relatório de
       perícia prévia em mov. 99, com retificação em mov. 104.2.

             O credor ING BANK N.V. peticionou nos autos, defendendo que os produtores rurais não
       podem pedir recuperação judicial, ante a natureza constitutiva do registro perante a Junta
       Comercial; ainda, porque a atividade empresarial é exercida por pessoas jurídicas criadas pelos
       produtores, mas não por eles próprios, e porque deve ser respeitada a segurança jurídica das
       operações, uma vez que a instituição financeira contratou com pessoas físicas, não com
       empresários (mov. 101.1).

                O credor Bruno Erico Gonçalves requereu a habilitação de seu crédito (mov. 105.1).

                Manifestação das recuperandas ao mov. 106.1.

                É o relatório. Passo a decidir.

              3. Os documentos juntados aos autos comprovam que quase todas as recuperandas
       preenchem os requisitos legais para requerer a recuperação judicial, conforme art. 48 da Lei nº
       11.101/05. A petição inicial foi suficientemente instruída, nos termos exigidos pelo art. 51 da Lei
       nº 11.101/05. A análise prévia efetuada pela empresa nomeada revela que os requisitos legais
       foram preenchidos. Em síntese, com uma pequena ressalva quanto a uma das empresas, o
       pedido está em termos para ter o seu processamento deferido, já que presentes os requisitos
       legais (artigos 47, 48 e 51 da Lei 11.101/2005), verificando-se a possibilidade de superação da
       “crise econômico-financeira” do grupo.

                4. RECUPERAÇÃO JUDICIAL DO PRODUTOR RURAL

             No caso em tela, necessária a discussão e análise do tema relacionado à possibilidade,
       ou não, do empresário produtor rural requerer a recuperação judicial. A questão gravita em
       torno de dois pontos principais: (i) natureza jurídica do registro na Junta Comercial, se
PROJUDI - Processo: 0006422-55.2019.8.16.0017 - Ref. mov. 111.1 - Assinado digitalmente por Roberta Carmen Scramim de Freitas:9937
             19-11199-mew
15/04/2019: CONCEDIDO   O PEDIDO Doc      4 Filed 04/18/19 Entered 04/18/19 16:07:03 Main Document
                                   . Arq: Decisão
                                                                Pg 134 of 144


       declaratória ou constitutiva; (ii) comprovação do exercício da atividade rural há mais de dois




                                                                                                                                     Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
       anos, e se é necessário, ou não, já estar registrado perante a Junta Comercial.

                O Código Civil de 2002, em seu art. 966, estabelece que o empresário é “quem exerce
       profissionalmente atividade econômica organizada para a produção ou a circulação de bens ou
       de serviços”. E, como regra geral, é obrigatória a inscrição do empresário na Junta Comercial




                                                                                                                                     Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJX4P TYUDZ AA58Q TYPV3
       antes do início de sua atividade, nos termos do art. 967 do mesmo codex. Entretanto, para o
       produtor rural, o legislador decidiu prever situação favorecida, diferenciada e simplificada (art.
       970), ao estabelecer que a inscrição deste tipo de empresário é facultativa, de modo que, caso
       venha a requerer a inscrição, ficará equiparado, para todos os efeitos, ao empresário sujeito a
       registro, conforme se verifica pela leitura do art. 971:

                                   O empresário, cuja atividade rural constitua sua principal profissão, pode,
                                   observadas as formalidades de que tratam o art. 968 e seus parágrafos, requerer
                                   inscrição no Registro Público de Empresas Mercantis da respectiva sede, caso em
                                   que, depois de inscrito, ficará equiparado, para todos os efeitos, ao empresário
                                   sujeito a registro. (grifou-se)

                A Lei nº 11.101/05 “disciplina a recuperação judicial, a recuperação extrajudicial e a
       falência do empresário e da sociedade empresária, doravante referidos simplesmente como
       devedor”, nos termos do art. 1º. O aplicador do direito deve, então, realizar interpretação
       sistemática dessa norma conjuntamente com o art. 966 citado acima, com o intuito de verificar
       quem pode, dentro de nosso ordenamento jurídico pátrio, pleitear a recuperação judicial, a
       recuperação extrajudicial e a falência.

             Logo em seguida, a Lei de Recuperação de Empresas e Falência (LRF), no art. 2º, exclui
       do seu âmbito de aplicação as empresas públicas, sociedades de economia mista, instituições
       financeiras, cooperativas de crédito, consórcios, entidades de previdência complementar,
       operadoras de planos de saúde, seguradoras, sociedades de capitalização e outras a elas
       equiparadas.

             Portanto, ressalvadas as exceções acima listadas, as normas e institutos previstos na
       LRF serão aplicados para qualquer pessoa que tenha a qualidade de empresário.

                É importante destacar que o art. 48, caput, da LRF, estabelece que somente “poderá
       requerer recuperação judicial o devedor que, no momento do pedido, exerça regularmente suas
       atividades há mais de 2 (dois) anos”.

             Surge, então, a discussão sobre a regularidade do exercício da atividade (empresarial)
       do produtor rural.

              Parcela da doutrina e jurisprudência[1] defende a tese de que o registro na Junta
       Comercial deve ser efetuado dois anos antes do ajuizamento do pedido de recuperação
       judicial, ao argumento que somente após essa inscrição o produtor rural alcança a condição de
       empresário. Sob esse prisma, o registro tem natureza constitutiva, com efeitos ex nunc.
PROJUDI - Processo: 0006422-55.2019.8.16.0017 - Ref. mov. 111.1 - Assinado digitalmente por Roberta Carmen Scramim de Freitas:9937
             19-11199-mew
15/04/2019: CONCEDIDO   O PEDIDO Doc      4 Filed 04/18/19 Entered 04/18/19 16:07:03 Main Document
                                   . Arq: Decisão
                                                                Pg 135 of 144


       Segundo essa corrente, o Código Civil de 2002 tornou facultativo o registro. O produtor rural,




                                                                                                                                     Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
       portanto, poderá escolher entre promover o registro ou não. Esta escolha, entretanto, afetará
       diretamente o seu regime jurídico, pois, promovido o registro, estará inserido no regime jurídico
       empresarial (abrangido pela Lei nº 11.101/05), caso contrário, estará sujeito ao regime jurídico
       civil[2].




                                                                                                                                     Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJX4P TYUDZ AA58Q TYPV3
                No entanto, data venia, entendo que a posição acima não vai de encontro com a
       interpretação teleológica e sistemática que deve ser feita quanto ao tema.

             Como já explicitado, para o produtor rural – especialmente pela redação do art. 970 –
       seu registro é facultativo, mas a ausência do registro não desvirtua todas as características do
       negócio, posto que está exercendo profissionalmente atividade econômica organizada para a
       produção e circulação de bens, conforme determina o art. 966. Assim, mesmo que sem o
       registro, o produtor rural pode exercer regularmente suas atividades, sendo que “o que a lei
       exige no referido artigo 48 é o exercício de dois anos de regular atividade, e não dois anos de
       inscrição na Junta Comercial”[3].

                Sobre o tema, o professor Manoel Justino Bezerra Filho explica o porquê da confusão:

                                   Este óbice surgiu porque houve uma certa confusão com a lei anterior, o Decreto-Lei
                                   nº 7.661/1945, que exigia, em seu artigo 158, a prova de “exercer regularmente o
                                   comércio há mais de dois anos”, enquanto a lei atual exige “exercer regularmente
                                   suas atividades”. O produtor rural não inscrito na Junta, por óbvio, exerce
                                   regularmente suas atividades e pode pedir recuperação com inscrição inferior a dois
                                   anos. Neste sentido: AI 2.037.064-59. 2013.8.26.0000 - TJ-SP; AI - CV nº
                                   1.0000.17.026108-5/001 - TJ-MG; AI 2.048.349-10.2017.8. 26.0000 - TJ-SP; AI
                                   2.251.128- 51.2017.8.26.0000 - TJ-SP; AREsp 896.041 - STJ - (decisão monocrática
                                   do Min. Marco Aurélio Bellizze) - j. em 12.5.2016; REsp 1.478.001 - STJ - Rel. Min.
                                   Raul Araújo; REsp 1.193.115-MT- Rel. Min. Sidnei Beneti - (este julgado não exige o
                                   exercício por dois anos após a inscrição, exige apenas que a inscrição seja anterior
                                   ao ajuizamento do pedido de recuperação).[4]

              A inscrição no Registro Público, nesse contexto, é necessária para que o empresário
       rural possa seja equiparado ao empresário sujeito a registro, permitindo a ele requerer a
       recuperação judicial e a falência, por exemplo. Mas, a ausência da inscrição não acarreta, por
       si só e de modo algum, em irregularidade do exercício das atividades.

             A jurisprudência pátria[5] vem caminhando no sentido de que o exercício da atividade há
       mais de dois anos e a existência do registro, independente da data em que foi efetuado,
       possibilitam ao produtor rural requerer a recuperação judicial, conforme decisões a seguir, dos
       Egrégios Tribunais de Justiça do Estado de Minas Gerais e do Estado do Paraná,
       respectivamente, salientando que a última decisão não é definitiva, tendo sido proferida em
       sede liminar:

                                   DIREITO EMPRESARIAL. DEFERIMENTO DA RECUPERAÇÃO JUDICIAL.
                                   PREENCHIMENTO DOS ART. 48 E 51 DA LEI Nº 11.101/2005. ALTERAÇÃO DO
                                   TIPO SOCIETÁRIO. RECURSO DESPROVIDO.
PROJUDI - Processo: 0006422-55.2019.8.16.0017 - Ref. mov. 111.1 - Assinado digitalmente por Roberta Carmen Scramim de Freitas:9937
             19-11199-mew
15/04/2019: CONCEDIDO   O PEDIDO Doc      4 Filed 04/18/19 Entered 04/18/19 16:07:03 Main Document
                                   . Arq: Decisão
                                                                Pg 136 of 144


                                   - A Lei nº 11.101/2005, que disciplina o processo falimentar e de recuperação




                                                                                                                                     Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                   judicial, não estabelece um prazo de carência para que a sociedade empresária
                                   possa postular a recuperação judicial.
                                   - Hipótese na qual a modificação da natureza societária da pessoa jurídica de direito
                                   privado – de sociedade simples para empresária – ocorrida dias antes do pedido de
                                   recuperação judicial não traduz conduta abusiva e que impeça a aplicação da Lei nº
                                   11.101/2005. (AI 0261085-73.2017.8.13.0000, Rel. Alberto Vilas Boas, 1ª C. Cível, J.




                                                                                                                                     Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJX4P TYUDZ AA58Q TYPV3
                                   14.11.17)

                                   O art. 48 da Lei nº 11.101/2005 exige que o devedor, no momento do pedido de
                                   Recuperação Judicial, exerça regularmente as suas atividades há mais de 2 (dois)anos,
                                   no entanto, nada dispõe sobre a necessidade de registro na Junta Comercial por igual
                                   período. No presente caso, nota-se que os agravados exercem a atividade de
                                   produtores rurais há mais de 30 (trinta)anos, ainda que sem registro na Junta Comercial
                                   (mov. 1.12 e 1.13). Portanto, em que pese os agravados terem procedido as suas
                                   inscrições na Junta Comercial do Estado do Paraná poucos dias antes do ajuizamento
                                   da Recuperação Judicial,considerando que os agravados exerciam as suas atividades
                                   há mais de 2 (dois) anos, não há óbice para processamento da Recuperação Judicial”.
                                   (TJPR. Decisão liminar proferida nos autos do Agravo de Instrumento nº 0001247-
                                   34.2019.8.16.0000; Rel. Des. Ramon de Medeiros Nogueira; 1ª Câmara Cível; J:
                                   25/1/2019).


              Insta salientar também, dentro dessa discussão, que os créditos constituídos pelos
       produtores rurais, mesmo antes da inscrição, estarão abarcados pela recuperação judicial, haja
       vista a impossibilidade de os credores virem a alegar desconhecimento das leis, porque o art.
       971 do CC/02 previu situação excepcional e nova para o produtor rural. Ou seja, a norma é
       clara ao lhe permitir, em qualquer momento, a possibilidade de efetuar a inscrição perante a
       Junta Comercial, tornando-se um empresário equiparado. Cai por terra, então, a defesa dos
       credores (ao exemplo daquele que já se manifestou nos autos) no que tange ao alegado
       desrespeito à segurança jurídica das operações, por ter a instituição financeira contratado com
       pessoas físicas, não com empresários. Ora, a instituição contratou com pessoas físicas que,
       comprovando o exercício regular da atividade por prazo superior a dois anos e efetuando o
       registro (e apenas esses requisitos são exigidos pela lei), tornam-se empresários equiparados,
       sujeitos à recuperação.

                Isto evidencia, ainda mais, a natureza declaratória do registro.

                Cito, ainda, trecho importante do voto da Ministra Nancy Andrighi, no julgamento do
       REsp nº 1.193.115/MT, que destaca o dever de analisar as finalidades da Lei nº 11.101/05:

                                   Ao lidar com a matéria, deve-se atentar, igualmente, à necessidade imposta pelo art.
                                   970 do CC de se dispensar, no que concerne ao registro e seus efeitos, tratamento
                                   diferenciado e simplificado ao empresário rural, de modo a facilitar a continuidade e
                                   a manutenção de suas atividades.
                                   Por derradeiro, é imprescindível reconhecer que o foco do aplicador do Direito, no
                                   que se refere à questão discutida, deve estar voltado ao atendimento precípuo das
                                   finalidades a que se destina a Lei 11.101/05.
                                   Os princípios que orientaram a elaboração e que devem direcionar a interpretação e
PROJUDI - Processo: 0006422-55.2019.8.16.0017 - Ref. mov. 111.1 - Assinado digitalmente por Roberta Carmen Scramim de Freitas:9937
             19-11199-mew
15/04/2019: CONCEDIDO   O PEDIDO Doc      4 Filed 04/18/19 Entered 04/18/19 16:07:03 Main Document
                                   . Arq: Decisão
                                                                Pg 137 of 144


                                   a aplicação dessa lei objetivam garantir, antes de tudo, o atendimento dos escopos




                                                                                                                                     Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                   maiores do instituto da recuperação de empresas, tais como a manutenção do ente
                                   no sistema de produção e circulação de bens e serviços, o resguardo do
                                   direito dos credores e a preservação das relações de trabalho envolvidas ,
                                   direta ou indiretamente na atividade. É o que se dessume do texto expresso da
                                   norma constante no art. 47 da LFRE. (grifo no original)




                                                                                                                                     Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJX4P TYUDZ AA58Q TYPV3
             Ultrapassado esse ponto do tema, qual seja, a possibilidade de o produtor rural requerer
       recuperação judicial, desde que tenha comprovado o exercício da atividade por mais de dois
       anos e tenha o registro na Junta Comercial (corrente à qual me filio), passo a análise do caso
       concreto.

                Ao compulsar os autos, verifica-se que os produtores rurais juntaram o comprovante do
       cadastro nacional da pessoa jurídica e o requerimento de empresário formulado junto a Junta
       Comercial (mov. 1.12 – p. 35 e 1.13). A única exceção é a autora NILSA CORREA FARIA
       MENEGUETTI, que juntou apenas comprovante do pedido de reabertura do registro de
       empresário perante a Junta Comercial (mov. 1.12 – p. 79/81), mas, para os fins da LRF,
       entendo ser ele suficiente, ao menos no atual momento processual.

              Em seguida, as recuperandas juntaram aos autos (mov. 97.2/97.11) os comprovantes do
       exercício da atividade rural. Tratam-se de contratos de parceria agrícola, que demonstram
       efetivamente que os produtores rurais exerceram atividade por mais de dois anos. Inclusive, no
       relatório da perícia prévia (mov. 99.3) consta a data do início do exercício da atividade em
       relação a cada um dos produtores. Entretanto, não há qualquer documento comprovando o
       exercício da atividade que diga respeito ao autor SIDNEY SAMUEL MENEGUETTI, inexistindo
       a possibilidade de se deferir o processamento da recuperação judicial em relação a ele, uma
       vez que sequer comprovou que “exerce profissionalmente atividade econômica organizada
       para a produção ou a circulação de bens ou de serviços” (art. 966, CC).

                Assim, demonstrado o exercício regular da atividade por mais de dois anos, bem como o
       registro perante a Junta, os produtores rurais indicados na exordial, salvo SIDNEY SAMUEL
       MENEGUETTI (S S MENEGUETTI AGROPECUÁRIA ), devem ser admitidos a pleitear a
       recuperação.

                Por fim, importa salientar que o patrimônio pessoal dos produtores, na qualidade de
       empresários individuais, se confunde com o de seu empreendimento.

                5. LITISCONSÓRCIO ATIVO E CONSOLIDAÇÃO SUBSTANCIAL

              A Lei nº 11.101/05 não prevê especificamente a hipótese de pedido de recuperação
       judicial formulado por empresas em litisconsórcio ativo sob o fundamento de que integram o
       mesmo grupo econômico.

             Todavia, em razão da lacuna legislativa, a própria lei falimentar indicou a solução no art.
       189, permitindo aplicação subsidiária do Código de Processo Civil. Destarte, cabível a
PROJUDI - Processo: 0006422-55.2019.8.16.0017 - Ref. mov. 111.1 - Assinado digitalmente por Roberta Carmen Scramim de Freitas:9937
             19-11199-mew
15/04/2019: CONCEDIDO   O PEDIDO Doc      4 Filed 04/18/19 Entered 04/18/19 16:07:03 Main Document
                                   . Arq: Decisão
                                                                Pg 138 of 144


       pluralidade de sujeitos no polo ativo da demanda, nos termos do art. 113 do CPC.




                                                                                                                                     Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                Desta maneira, uma vez reconhecida a existência do grupo empresário formado pelas
       empresas autoras, para que o processamento do pedido de recuperação judicial seja deferido,
       aceitando-se a formação do litisconsórcio ativo, devem ser observados não apenas os
       requisitos previstos nos artigos 48 e 51 da LRE, mas também aqueles constantes do artigo 113




                                                                                                                                     Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJX4P TYUDZ AA58Q TYPV3
       do CPC.

              Sob esse prisma, é preciso diferenciar duas situações, que devem ser analisadas pelo
       magistrado, para que as decisões sejam tomadas de maneira correta e condizente com a
       realidade, a fim de possibilitar o sucesso da recuperação judicial.

              A primeira situação se relaciona com o grupo de fato, cujas sociedades possuem
       participação relevante entre si ou de controle, mas a personalidade jurídica de cada um dos
       integrantes é preservada e cada qual se orienta preservando sua autonomia e tutela de seu
       interesse social. Neste caso, a relação jurídica entre a empresa integrante do grupo e o credor
       é estabelecida de maneira individual, posto que a autonomia da personalidade perante as
       sociedades do mesmo grupo garante que o credor possa aferir os riscos da contratação
       diretamente com base no capital social da contraparte, bem como assegura que eventual
       situação de crise de outra pessoa jurídica integrante do grupo não contaminará as demais,
       eventualmente em situação financeira sadia.

              Diante dessa autonomia entre as empresas pertencentes ao mesmo grupo, tornar-se-ia
       inviável a elaboração de um único plano de recuperação judicial para englobar todas as
       dívidas, já que cada credor analisou individualmente os riscos dos negócios jurídicos firmados
       com cada sociedade, não podendo ser igualados esses riscos. Trata-se, então, de uma
       consolidação processual[6]. O litisconsórcio ativo de diversas personalidades jurídicas num
       único feito, nesse caso, é apenas medida de economia processual, mas não imprescindível.

                Situação diversa ocorre quando, no interior do grupo, as diversas personalidades
       jurídicas não são preservadas como centros de interesses autônomos. Nessa hipótese, há
       confusão patrimonial em sua atuação conjunta e as diversas pessoas jurídicas do grupo
       exercem “suas atividades sob unidade gerencial, laboral e patrimonial” (STJ, ROMS 14168/SP,
       rel. Min. Nancy Andrighi).

            Nesse segundo cenário, como há confusão entre as personalidades jurídicas das
       empresas e a reestruturação de um dos integrantes depende da reestruturação dos demais, é
       de se admitir a consolidação substancial, que é realizada quando os direitos e obrigações dos
       devedores são, para fins da recuperação judicial, aglutinados/consolidados, como se tais
       devedores, ainda que detentores de personalidades jurídicas autônomas, se unificassem em
       uma só massa patrimonial.

                A respeito do tema, essas são as lições de Fábio Ulhoa Coelho:
PROJUDI - Processo: 0006422-55.2019.8.16.0017 - Ref. mov. 111.1 - Assinado digitalmente por Roberta Carmen Scramim de Freitas:9937
             19-11199-mew
15/04/2019: CONCEDIDO   O PEDIDO Doc      4 Filed 04/18/19 Entered 04/18/19 16:07:03 Main Document
                                   . Arq: Decisão
                                                                Pg 139 of 144


                                   Assim sendo, admite-se a consolidação dos planos quando a superação da crise




                                                                                                                                     Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                   das recuperandas depende de ações coordenadas. Em outros termos, se a
                                   superação da crise de cada um dos litisconsortes está condicionada à superação da
                                   crise dos demais, o instituto da recuperação judicial é dotado de suficiente
                                   flexibilidade para comportar a consolidação. Neste cenário de interdependência, a
                                   propósito, a recuperação judicial somente alcançaria o seu objetivo com a




                                                                                                                                     Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJX4P TYUDZ AA58Q TYPV3
                                   consolidação.
                                   Em suma, no litisconsórcio ativo em recuperação judicial, admite-se a consolidação
                                   do plano de recuperação sempre que, em razão das especificidades do caso, a
                                   superação da crise das empresas recuperandas for mais facilmente alcançada por
                                   meios coordenados.[7]

              Noutras palavras, a consolidação substancial implica na apresentação de plano unitário
       e do tratamento igualitário entre os credores componentes de cada classe, ainda que de
       diferentes pessoas jurídicas integrantes do grupo. Por consequência, a votação do referido
       plano será feita em único conclave de credores.

             O E. Tribunal de Justiça do Estado de São Paulo possui decisões reconhecendo a
       possibilidade do processamento da recuperação judicial de grupo empresarial em consolidação
       substancial, conforme a ementa a seguir:

                                   RECUPERAÇÃO JUDICIAL. Litisconsórcio ativo. Decisão que determina o
                                   processamento conjunto, em consolidação substancial, das recuperações de três
                                   empresas que integram grupo econômico (Grupo SINA). Manutenção. Insurgência
                                   ao argumento de que seria necessária a individualização dos Planos, a ser votados
                                   exclusivamente pelos credores de cada devedora. Discussão sobre a elaboração de
                                   Plano único, a ser votado em Assembleia conjunta. Possibilidade, desde que as
                                   empresas integrantes do grupo econômico assumam a roupagem de um grande
                                   bloco, com potencial de transmitir a terceiros a impressão de que se trata de um todo
                                   unitário. Precedentes das Câmaras Reservadas de Direito Empresarial desta Corte.
                                   Empresa FAS aderiu à moratória, após deliberação tomada em Assembleia Geral de
                                   Credores de SINA INDÚSTRIA e SINA COMÉRCIO. Recuperação da empresa FAS
                                   é mera decorrência de deliberação da comunidade de credores, os quais
                                   reconheceram inequivocamente a existência de grupo econômico, e disso decorre a
                                   possibilidade de as devedoras apresentarem Plano único. Eventual abuso de direito,
                                   ou manipulação de votos, pode levar à elaboração de planos distintos e de
                                   Assembleias separadas. Distorções de créditos individuais podem ser apreciadas e
                                   corrigidas, mediante análise do caso concreto, e não de modo hipotético. Recurso
                                   desprovido. (TJSP, Agravo de Instrumento 2248169-44.2016.8.26.0000, Rel.
                                   Francisco Loureiro, 1ª C. Reservada de Direito Empresarial, J. 31.05.17, DJe
                                   01.06.17)

             Ao analisar o caso concreto, então, o julgador deve verificar se cabe a consolidação
       substancial. Conforme consta da perícia prévia (mov. 99.3), diante da ausência legislativa sobre
       o instituto, a jurisprudência pátria vem apontando os seguintes elementos para sua aplicação: a
       existência de (i) grupo de fato; (ii) caixa único; (iii) empréstimos entre partes relacionadas; (iv)
       administração comum e centralizada, além da (v) aparência, perante terceiros, de que as
       sociedades são um todo unitário.
PROJUDI - Processo: 0006422-55.2019.8.16.0017 - Ref. mov. 111.1 - Assinado digitalmente por Roberta Carmen Scramim de Freitas:9937
             19-11199-mew
15/04/2019: CONCEDIDO   O PEDIDO Doc      4 Filed 04/18/19 Entered 04/18/19 16:07:03 Main Document
                                   . Arq: Decisão
                                                                Pg 140 of 144


                In casu, sobre os elementos supracitados, a Perita apresentou a conclusão a seguir: “




                                                                                                                                     Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
       Localização: Todas as empresas Requerentes estão localizadas no Estado do Paraná. Vide
       página 15.; Administração do Grupo: Há diretores que ocupam cargos concomitantes em
       mais de uma das sociedades Requerentes. Vide página 17.; Atividade econômica: O Grupo
       Santa Terezinha é composto por sociedades que atuam todas no mesmo ramo econômico




                                                                                                                                     Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJX4P TYUDZ AA58Q TYPV3
       (setor sucroalcooleiro). Vide página 16.; Garantias cruzadas: A maior parte dos contratos
       fincanceiros possuem garantias compartilhadas com a maioria das Empresas Requerentes.
       Vide página 31.; Partes relacionadas: Para dar suporte ao sistema de caixa único, há
       inúmeras transferências de recursos e empréstimos entre as sociedades, em regra, por meio
       de mútuos ou aportes de capital. Vide página 29.; Controle de Caixa: O Grupo Santa
       Terezinha emprega um sistema de caixa único para fazer frente às operações e obrigações
       assumidas pelas sociedades que o compõem. O fluxo de caixa consolidado é a base para
       tomada de decisão da Administração. Vide página 29.”

               Ao que tudo indica, portanto – pelo menos em cognição inicial –, a consolidação
       substancial é o caminho a ser seguido para a recuperação do Grupo Santa Terezinha. Segundo
       as análises realizadas, a administração é centralizada, há emprego do sistema de caixa único
       (utilizado para arcar com as operações e obrigações assumidas), há garantias cruzadas
       prestadas pelos requerentes e a estrutura adotada permite concluir pela interligação entre
       todos os integrantes.

              6. Diante do exposto, estando presentes, ao menos em um exame formal, os requisitos
       legais, com base no art. 52 da Lei nº 11.101/05, DEFIRO o processamento da recuperação
       judicial das empresas USINA DE AÇUCAR SANTA TEREZINHA, USINA RIO PARANÁ S.A.,
       USACIGA – AÇUCAR ÁLCOOL E ENERGIA ELÉTRICA LTDA., SANTA TEREZINHA
       PARTICIPAÇÕES S.A., PARTICIPAÇÕES E AGROPECUÁRIA M.M. LTDA., J.L.
       PARTICIPAÇÕES E COMÉRCIO AGROPASTORIL S.A., IMEF- PARTICIPAÇÕES E
       COMÉRCIO DE PRODUTOS AGRO PASTORIL LTDA., IGUATEMY PARTICIPAÇÕES
       LTDA., HEMFIL PARTICIPAÇÕES E COMÉRCIO DE PRODUTOS AGROPASTORIL S.A.,
       AMEFIL PARTICIPAÇÕES E COMÉRCIO AGROPASTORIL S.A., e dos empresários
       individuais P MENEGUETTI AGROPECUÁRIA, S MENEGUETTI AGROPECUÁRIA, M P M
       ZANIN MENEGUETTI AGROPECUÁRIA, I M CREMA MENEGUETTI AGROPECUÁRIA,
       MOACIR MENEGUETTI AGROPECUÁRIA, M B MAGALHÃES SILVA MENEGUETTI
       AGROPECUÁRIA,                 A.     MENEGUETTE               AGROPECUÁRIA ,               ROSÂNGELA               PERIN
       MENEGUETTE AGROPECUÁRIA, J BATISTA MENEGUETTI AGROPECUÁRIA, MARIA
       TORTATO MENEGUETTI AGROPECUÁRIA, J CESAR MENEGUETTI AGROPECUÁRIA, M
       E     BOLONHEZ              MENEGUETTI              AGROPECUÁRIA ,                FRANCISCO             MENEGUETTI
       AGROPECUÁRIA,                NILSA       CORREA          FARIA        MENEGUETTI ,           W     J    MENEGUETTI
       AGROPECUÁRIA, A MENEGUETTI AGROPECUÁRIA, ELEN CRISTIAN MORENO
       MENEGUETTI AGROPECUÁRIA e V A FERNANDES MENEGUETTI AGROPECUÁRIA.

                7. INDEFIRO o requerimento e JULGO EXTINTO O PROCESSO, sem resolução do
       mérito, com fulcro no art. 485, incisos IV e VI, do NCPC, quanto à pessoa de S S
PROJUDI - Processo: 0006422-55.2019.8.16.0017 - Ref. mov. 111.1 - Assinado digitalmente por Roberta Carmen Scramim de Freitas:9937
             19-11199-mew
15/04/2019: CONCEDIDO   O PEDIDO Doc      4 Filed 04/18/19 Entered 04/18/19 16:07:03 Main Document
                                   . Arq: Decisão
                                                                Pg 141 of 144


       MENEGUETTI AGROPECUÁRIA (SIDNEY SAMUEL MENEGUETTI), porque não houve a




                                                                                                                                     Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
       comprovação do exercício da atividade por mais de dois anos, conforme fundamentação retro.
       Proceda-se com sua exclusão do polo ativo, com anotações e comunicação ao Distribuidor.

                8. Nomeio, como Administrador Judicial das Recuperandas, DELOITTE TOUCHE




                                                                                                                                     Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJX4P TYUDZ AA58Q TYPV3
       TOHMATSU CONSULTORES LTDA, com CNPJ nº 02.189.924/0001-03, representado por sr.
       LUIS VASCO ELIAS, CPF nº 073.762.938-09, com endereço na rua Henri Dunant, nº 1383, 16º
       andar, CEP 04709-111, chácara Santo Antonio, em São Paulo – SP, e endereço eletrônico
       ajcana@deloitte.com, para fins do art. 22, incisos I e II, da Lei nº 11.101/05, que deverá prestar
       compromisso, até quarta-feira próxima (17/04/2019), e, no prazo de 10 dias, apresentar o
       primeiro relatório e proposta de remuneração, atentando às tratativas preliminares submetidas
       a esta Magistada, com observância e tendo por base a amplitude das atividades empresariais
       das Recuperandas, sua importância social, duração das empresas integrantes do aventado
       Grupo Econômico, porte econômico das empresas, assim também o volume do ativo e do
       passivo declarados. Autorizo a intimação via e-mail.

                8.2. Os relatórios mensais deverão ser instruídos com fotografias dos estabelecimentos,
       incluindo maquinário e estoque, com o administrador judicial presente, e deverão constar
       informações a respeito da existência das atividades, número de empregados em exercício,
       demissões no período, pagamentos de verbas trabalhistas e rescisórias, recolhimento de
       impostos e encargos sociais. Também deverá ser objeto de exame, em cada relatório, a
       movimentação financeira das recuperandas, a fim de que se verifique eventual ocorrência de
       hipótese prevista no art. 64 da LRF.

               8.3. Quanto aos relatórios, deverá o administrador judicial protocolar o primeiro relatório
       na forma de Incidente à recuperação judicial, separado dos autos principais, sendo que os
       relatórios mensais subsequentes deverão ser, sempre, direcionados ao incidente já instaurado.

                9. Determino que as Recuperandas apresentem, no prazo de 60 dias, o Plano de
       Recuperação Judicial, de modo a ser concreto e objetivamente viável, fundamentado e
       documentado, para soerguimento das empresas, sob pena de convolação em falência, nos
       termos do art. 53 da LRF.

                10. Com a apresentação do plano, expeça-se o edital contendo o aviso do art. 53,
       parágrafo único, da LFR, com prazo de 30 dias para as objeções, devendo as recuperandas
       providenciar, no ato da apresentação do plano, a minuta do edital, inclusive em meio eletrônico,
       bem como o recolhimento das custas para publicação.

                11. Determino apresentação de contas demonstrativas, claras e objetivas, a serem
       organizadas pelas recuperandas até o dia 30 de cada mês, sendo que o primeiro demonstrativo
       mensal deverá ser protocolado como Incidente à recuperação judicial, separado dos autos
       principais, e os demonstrativos mensais subsequentes deverão ser, sempre, direcionados ao
       incidente já instaurado. Cabe às recuperandas disponibilizar mensalmente ao Administrador
       Judicial os extratos de movimentação de todas as contas bancárias e os documentos de
PROJUDI - Processo: 0006422-55.2019.8.16.0017 - Ref. mov. 111.1 - Assinado digitalmente por Roberta Carmen Scramim de Freitas:9937
             19-11199-mew
15/04/2019: CONCEDIDO   O PEDIDO Doc      4 Filed 04/18/19 Entered 04/18/19 16:07:03 Main Document
                                   . Arq: Decisão
                                                                Pg 142 of 144


       recolhimentos de impostos, encargos sociais, e verbas trabalhistas para verificação regular,




                                                                                                                                     Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
       conforme o art. 64 da LRF.

                12. Suspendo as ações e execuções contra as recuperandas, e o curso dos prazos
       prescricionais, pelo prazo de 180 dias, mantendo os autos nos Juízos onde se processam,
       ressalvadas as disposições dos §§ 1º, 2º, e 7º do art. 6º, §§ 3º e 4º do art. 49 e inc. III do art. 52




                                                                                                                                     Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJX4P TYUDZ AA58Q TYPV3
       da LRF. Caberá às recuperandas a comunicação da suspensão aos Juízos e instituições
       destinatárias de ordens judiciais em favor de credores sujeitos à recuperação. Servirá cópia
       desta decisão como ofício.

                13. Via de consequência, revogo a tutela de urgência cautelar deferida anteriormente,
       tendo em vista que, com o deferimento do processamento da recuperação judicial, tem início o
       stay period, sendo desnecessária a manutenção da medida liminar.

                14. Dispenso apresentação de certidões negativas para que as recuperandas continuem
       a exercer suas atividades, ressalvando-se exceções legais, como previsto no inc. II do art. 52
       da LRF.

                15. Expeça-se comunicação, por carta, às Fazendas Públicas Federal e de todos os
       Estados e Municípios em que a devedora tiver estabelecimentos e filiais (LRF, art. 52, V),
       providenciando as recuperandas o encaminhamento.

                16. Determino a intimação da Junta Comercial do Paraná, com cópia da decisão, para
       anotação do processamento de recuperação judicial, e que as Recuperandas repercutam a
       comunicação em até três dias à Junta Comercial de outros Estados onde possuam
       estabelecimentos.

                17. Determino a expedição de Edital, na forma do § 1º do art. 52 da LRF, com prazo de
       15 dias para habilitações ou divergências, que deverão ser apresentadas diretamente ao
       Administrador Judicial, na sede ou endereço eletrônico supra (o qual também deverá constar
       do Edital).

                18. Determino que as Recuperandas apresentem a minuta do Edital até a próxima
       quarta-feira, em arquivo eletrônico. Caberá à Serventia cotar a despesa com publicação do
       Edital, intimando por telefone algum dos Advogados das recuperandas para recolhimento em
       24 horas. No mesmo ato deverá ser intimado o Advogado para a publicação do Edital em jornal
       de grande circulação na mesma data em que for programada a publicação em órgão oficial.

            19. Eventuais habilitações ou divergências quanto aos créditos relacionados pela
       devedora (art. 7º, § 2º), que têm de ser apresentadas no prazo de 15 dias e que são dirigidas
       ao administrador judicial, deverão ser digitalizadas e encaminhadas diretamente ao
       administrador judicial, SOMENTE através do e-mail AJCANA@DELOITTE.COM, criado
       especificamente para este fim e informado no edital a ser publicado, conforme item 10
       acima.
PROJUDI - Processo: 0006422-55.2019.8.16.0017 - Ref. mov. 111.1 - Assinado digitalmente por Roberta Carmen Scramim de Freitas:9937
             19-11199-mew
15/04/2019: CONCEDIDO   O PEDIDO Doc      4 Filed 04/18/19 Entered 04/18/19 16:07:03 Main Document
                                   . Arq: Decisão
                                                                Pg 143 of 144




                                                                                                                                     Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
             20. Publicada a relação de credores apresentada pelo administrador judicial (art. 7º, §
       2º), eventuais impugnações (art. 8º) deverão ser protocoladas, individualmente, como
       Incidentes à recuperação judicial, separados dos autos principais (art. 8º, parágrafo único).

                21. Defiro a habilitação de advogados de credores nos autos, mediante juntada de




                                                                                                                                     Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJX4P TYUDZ AA58Q TYPV3
       petição e procuração, para mero acompanhamento dos atos processuais, mas devem se
       atentar ao disposto nos itens “18” e “19” acima, no intuito de evitar tumulto processual.
       Inclusive, a habilitação de crédito pleiteada ao mov. 105.1 deverá ser regularizada,
       observando-se as determinações ora expendidas.

                24. Quanto aos prazos, surge a dúvida, se devem ser contados em dias úteis ou
       corridos. O Superior Tribunal de Justiça apreciou a matéria referente ao stay period no
       julgamento do REsp 1.699.528/MG, relatado pelo Ministro Luís Felipe Salomão, a 4ª Turma
       entendeu que o NCPC não alterou a forma de computar os prazos processuais no âmbito da
       recuperação judicial, prevalecendo a incidência da forma de contagem definida pelo
       microssistema da Lei 11.101/2005. Ficou estabelecido, portanto, que a aplicação do novo
       diploma “deve ter cunho eminentemente excepcional, incidindo tão somente de forma
       subsidiária e supletiva, desde que se constate evidente compatibilidade com a natureza e o
       espírito do procedimento especial, dando-se sempre prevalência às regras e aos princípios
       específicos da LRF e com vistas a atender o desígnio da norma-princípio disposta no art. 47”.
       Restou afastada, portanto, a incidência da contagem de prazos em dias úteis, reconhecendo o
       cômputo em dias corridos.

                Assim, seguindo a orientação da Corte, declaro que os prazos serão contados em
       dias corridos.

                25. No mais, decreto o segredo de justiça quanto à relação de empregados e à relação
       dos bens particulares dos acionistas, sócios controladores e administradores das recuperandas
       (mov. 79 e 96). Embora deva ser garantida a publicidade e a ampla informação aos credores, a
       divulgação dos referidos documentos poderia violar, de modo injustificado, a intimidade dos ali
       indicados.

                O acesso será permitido ao Administrador Judicial e ao Ministério Público. O acesso aos
       credores será facultado se devidamente fundamentado, conforme apreciação judicial.

              26. No prazo de 5 dias, às recuperandas para complementarem os endereços dos
       credores, conforme determina o art. 51, III, LRF, posto que indicados como incompletos na
       perícia prévia.

                27. Intimem-se, inclusive o Ministério Público.

                Diligências necessárias.
PROJUDI - Processo: 0006422-55.2019.8.16.0017 - Ref. mov. 111.1 - Assinado digitalmente por Roberta Carmen Scramim de Freitas:9937
             19-11199-mew
15/04/2019: CONCEDIDO   O PEDIDO Doc      4 Filed 04/18/19 Entered 04/18/19 16:07:03 Main Document
                                   . Arq: Decisão
                                                                Pg 144 of 144


                                                  Maringá, 15 de abril de 2019.




                                                                                                                                        Documento assinado digitalmente, conforme MP nº 2.200-2/2001, Lei nº 11.419/2006, resolução do Projudi, do TJPR/OE
                                                Roberta C. Scramim de Freitas




                                                                                                                                        Validação deste em https://projudi.tjpr.jus.br/projudi/ - Identificador: PJX4P TYUDZ AA58Q TYPV3
                                                   Juíza de Direito Substituta




       [1] Cf. TJMT, AI 0100923-66.2014.8.11.0000.

       [2] GERBASI, Thiago Soares. A controversa recuperação judicial do produtor rural. Consultor Jurídico. 27.jan.18. Disponível
       em: . Acesso em: 22.03.18.

       [3] BEZERRA FILHO, Manoel Justino. A recuperação judicial do empresário rural. Valor Econômico. 23.mar.19. Disponível
       em: . Acesso em: 02.abril.19.

       [4] Ibidem.

       [5] Cf. TJSP, AI 2.037.064-59.2013.8.26.0000; TJSP, AI 2.048.349-10.2017.8.26.0000; TJSP, AI 2.251.128- 51.2017.8.26.0000;
       STJ, AREsp 896.041; STJ, REsp 1.478.001; TJPR, AI 0001247-34.2019.8.16.0000.

       [6] A consolidação processual exige que “a votação do plano, ainda que programada para ocorrer em assembleias convocadas
       para a mesma data, é feita de forma separada e em respeito à separação jurídica existente entre as sociedades do grupo. Os
       credores de cada devedora se reunirão e, em observância às classes e aos quoruns previstos na LRE, deliberarão sobre o
       plano. O resultado do conclave será, portanto, apurado com relação a cada uma das devedoras ” (CEREZETTI, Sheila C.
       Neder,, Grupos de sociedades e recuperação judicial: o indispensável encontro entre Direitos Societário, Processual e
       Concursal, in Processo Societário II - Flávio Luiz Yarshell e Guilherme Setoguti J. Pereira coord., São Paulo, Quartier Latin,
       2015, p. 763)

       [7] COELHO, Fábio Ulhoa. Comentários à Lei de Falências e Recuperação de Empresas. 3. ed. e-book. São Paulo:
       Thomson Reuters Brasil, 2018.
